Name: Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (Text with EEA relevance)
 Type: Directive
 Subject Matter: construction and town planning;  executive power and public service;  health;  education;  employment;  economic geography
 Date Published: 2005-09-30

 30.9.2005 EN Official Journal of the European Union L 255/22 DIRECTIVE 2005/36/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 7 September 2005 on the recognition of professional qualifications (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 40, Article 47(1), the first and third sentences of Article 47(2), and Article 55 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) Pursuant to Article 3(1)(c) of the Treaty, the abolition, as between Member States, of obstacles to the free movement of persons and services is one of the objectives of the Community. For nationals of the Member States, this includes, in particular, the right to pursue a profession, in a self-employed or employed capacity, in a Member State other than the one in which they have obtained their professional qualifications. In addition, Article 47(1) of the Treaty lays down that directives shall be issued for the mutual recognition of diplomas, certificates and other evidence of formal qualifications. (2) Following the European Council of Lisbon on 23 and 24 March 2000, the Commission adopted a Communication on An Internal Market Strategy for Services, aimed in particular at making the free provision of services within the Community as simple as within an individual Member State. Further to the Communication from the Commission entitled New European Labour Markets, Open to All, with Access to All, the European Council of Stockholm on 23 and 24 March 2001 entrusted the Commission with presenting for the 2002 Spring European Council specific proposals for a more uniform, transparent and flexible regime of recognition of qualifications. (3) The guarantee conferred by this Directive on persons having acquired their professional qualifications in a Member State to have access to the same profession and pursue it in another Member State with the same rights as nationals is without prejudice to compliance by the migrant professional with any non-discriminatory conditions of pursuit which might be laid down by the latter Member State, provided that these are objectively justified and proportionate. (4) In order to facilitate the free provision of services, there should be specific rules aimed at extending the possibility of pursuing professional activities under the original professional title. In the case of information society services provided at a distance, the provisions of Directive 2000/31/EC of the European Parliament and of the Council of 8 June 2000 on certain legal aspects of information society services, in particular electronic commerce, in the Internal Market (4), should also apply. (5) In view of the different systems established for the cross-border provision of services on a temporary and occasional basis on the one hand, and for establishment on the other, the criteria for distinguishing between these two concepts in the event of the movement of the service provider to the territory of the host Member State should be clarified. (6) The facilitation of service provision has to be ensured in the context of strict respect for public health and safety and consumer protection. Therefore, specific provisions should be envisaged for regulated professions having public health or safety implications, which provide cross-frontier services on a temporary or occasional basis. (7) Host Member States may, where necessary and in accordance with Community law, provide for declaration requirements. These requirements should not lead to a disproportionate burden on service providers nor hinder or render less attractive the exercise of the freedom to provide services. The need for such requirements should be reviewed periodically in the light of the progress made in establishing a Community framework for administrative cooperation between Member States. (8) The service provider should be subject to the application of disciplinary rules of the host Member State having a direct and specific link with the professional qualifications, such as the definition of the profession, the scope of activities covered by a profession or reserved to it, the use of titles and serious professional malpractice which is directly and specifically linked to consumer protection and safety. (9) While maintaining, for the freedom of establishment, the principles and safeguards underlying the different systems for recognition in force, the rules of such systems should be improved in the light of experience. Moreover, the relevant directives have been amended on several occasions, and their provisions should be reorganised and rationalised by standardising the principles applicable. It is therefore necessary to replace Council Directives 89/48/EEC (5) and 92/51/EEC (6), as well as Directive 1999/42/EC of the European Parliament and of the Council (7) on the general system for the recognition of professional qualifications, and Council Directives 77/452/EEC (8), 77/453/EEC (9), 78/686/EEC (10), 78/687/EEC (11), 78/1026/EEC (12), 78/1027/EEC (13), 80/154/EEC (14), 80/155/EEC (15), 85/384/EEC (16), 85/432/EEC (17), 85/433/EEC (18) and 93/16/EEC (19) concerning the professions of nurse responsible for general care, dental practitioner, veterinary surgeon, midwife, architect, pharmacist and doctor, by combining them in a single text. (10) This Directive does not create an obstacle to the possibility of Member States recognising, in accordance with their rules, the professional qualifications acquired outside the territory of the European Union by third country nationals. All recognition should respect in any case minimum training conditions for certain professions. (11) In the case of the professions covered by the general system for the recognition of qualifications, hereinafter referred to as the general system, Member States should retain the right to lay down the minimum level of qualification required to ensure the quality of the services provided on their territory. However, pursuant to Articles 10, 39 and 43 of the Treaty, they should not require a national of a Member State to obtain qualifications, which they generally lay down only in terms of the diplomas awarded under their national educational system, where the person concerned has already obtained all or part of those qualifications in another Member State. As a result, it should be laid down that any host Member State in which a profession is regulated must take account of the qualifications obtained in another Member State and assess whether they correspond to those which it requires. The general system for recognition, however, does not prevent a Member State from making any person pursuing a profession on its territory subject to specific requirements due to the application of professional rules justified by the general public interest. Rules of this kind relate, for example, to organisation of the profession, professional standards, including those concerning ethics, and supervision and liability. Lastly, this Directive is not intended to interfere with Member States' legitimate interest in preventing any of their citizens from evading enforcement of the national law relating to professions. (12) This Directive concerns the recognition by Member States of professional qualifications acquired in other Member States. It does not, however, concern the recognition by Member States of recognition decisions adopted by other Member States pursuant to this Directive. Consequently, individuals holding professional qualifications which have been recognised pursuant to this Directive may not use such recognition to obtain in their Member State of origin rights different from those conferred by the professional qualification obtained in that Member State, unless they provide evidence that they have obtained additional professional qualifications in the host Member State. (13) In order to define the mechanism of recognition under the general system, it is necessary to group the various national education and training schemes into different levels. These levels, which are established only for the purpose of the operation of the general system, have no effect upon the national education and training structures nor upon the competence of Member States in this field. (14) The mechanism of recognition established by Directives 89/48/EEC and 92/51/EEC remains unchanged. As a consequence, the holder of a diploma certifying successful completion of training at post-secondary level of a duration of at least one year should be permitted access to a regulated profession in a Member State where access is contingent upon possession of a diploma certifying successful completion of higher or university education of four years' duration, regardless of the level to which the diploma required in the host Member State belongs. Conversely, where access to a regulated profession is contingent upon successful completion of higher or university education of more than four years, such access should be permitted only to holders of a diploma certifying successful completion of higher or university education of at least three years' duration. (15) In the absence of harmonisation of the minimum training conditions for access to the professions governed by the general system, it should be possible for the host Member State to impose a compensation measure. This measure should be proportionate and, in particular, take account of the applicant's professional experience. Experience shows that requiring the migrant to choose between an aptitude test or an adaptation period offers adequate safeguards as regards the latter's level of qualification, so that any derogation from that choice should in each case be justified by an imperative requirement in the general interest. (16) In order to promote the free movement of professionals, while ensuring an adequate level of qualification, various professional associations and organisations or Member States should be able to propose common platforms at European level. This Directive should take account, under certain conditions, in compliance with the competence of Member States to decide the qualifications required for the pursuit of professions in their territory as well as the contents and the organisation of their systems of education and professional training and in compliance with Community law, and in particular Community law on competition, of those initiatives, while promoting, in this context, a more automatic character of recognition under the general system. Professional associations which are in a position to submit common platforms should be representative at national and European level. A common platform is a set of criteria which make it possible to compensate for the widest range of substantial differences which have been identified between the training requirements in at least two thirds of the Member States including all the Member States which regulate that profession. These criteria could, for example, include requirements such as additional training, an adaptation period under supervised practice, an aptitude test, or a prescribed minimum level of professional practice, or combinations thereof. (17) In order to take into account all situations for which there is still no provision relating to the recognition of professional qualifications, the general system should be extended to those cases which are not covered by a specific system, either where the profession is not covered by one of those systems or where, although the profession is covered by such a specific system, the applicant does not for some particular and exceptional reason meet the conditions to benefit from it. (18) There is a need to simplify the rules allowing access to a number of industrial, commercial and craft activities, in Member States where those professions are regulated, in so far as those activities have been pursued for a reasonable and sufficiently recent period of time in another Member State, while maintaining for those activities a system of automatic recognition based on professional experience. (19) Freedom of movement and the mutual recognition of the evidence of formal qualifications of doctors, nurses responsible for general care, dental practitioners, veterinary surgeons, midwives, pharmacists and architects should be based on the fundamental principle of automatic recognition of the evidence of formal qualifications on the basis of coordinated minimum conditions for training. In addition, access in the Member States to the professions of doctor, nurse responsible for general care, dental practitioner, veterinary surgeon, midwife and pharmacist should be made conditional upon the possession of a given qualification ensuring that the person concerned has undergone training which meets the minimum conditions laid down. This system should be supplemented by a number of acquired rights from which qualified professionals benefit under certain conditions. (20) To allow for the characteristics of the qualification system for doctors and dentists and the related acquis communautaire in the area of mutual recognition, the principle of automatic recognition of medical and dental specialities common to at least two Member States should continue to apply to all specialities recognised on the date of adoption of this Directive. To simplify the system, however, automatic recognition should apply after the date of entry into force of this Directive only to those new medical specialities common to at least two fifths of Member States. Moreover, this Directive does not prevent Member States from agreeing amongst themselves on automatic recognition for certain medical and dental specialities common to them but not automatically recognised within the meaning of this Directive, according to their own rules. (21) Automatic recognition of formal qualifications of doctor with basic training should be without prejudice to the competence of Member States to associate this qualification with professional activities or not. (22) All Member States should recognise the profession of dental practitioner as a specific profession distinct from that of medical practitioner, whether or not specialised in odontostomatology. Member States should ensure that the training given to dental practitioners equips them with the skills needed for prevention, diagnosis and treatment relating to anomalies and illnesses of the teeth, mouth, jaws and associated tissues. The professional activity of the dental practitioner should be carried out by holders of a qualification as dental practitioner set out in this Directive. (23) It did not appear desirable to lay down standardised training for midwives for all the Member States. Rather, the latter should have the greatest possible freedom to organise their training. (24) With a view to simplifying this Directive, reference should be made to the concept of pharmacist in order to delimit the scope of the provisions relating to the automatic recognition of the qualifications, without prejudice to the special features of the national regulations governing those activities. (25) Holders of qualifications as a pharmacist are specialists in the field of medicines and should, in principle, have access in all Member States to a minimum range of activities in this field. In defining this minimum range, this Directive should neither have the effect of limiting the activities accessible to pharmacists in the Member States, in particular as regards medical biology analyses, nor create a monopoly for those professionals, as this remains a matter solely for the Member States. The provisions of this Directive are without prejudice to the possibility for the Member States to impose supplementary training conditions for access to activities not included in the coordinated minimum range of activities. This means that the host Member State should be able to impose these conditions on the nationals who hold qualifications which are covered by automatic recognition within the meaning of this Directive. (26) This Directive does not coordinate all the conditions for access to activities in the field of pharmacy and the pursuit of these activities. In particular, the geographical distribution of pharmacies and the monopoly for dispensing medicines should remain a matter for the Member States. This Directive leaves unchanged the legislative, regulatory and administrative provisions of the Member States forbidding companies from pursuing certain pharmacists' activities or subjecting the pursuit of such activities to certain conditions. (27) Architectural design, the quality of buildings, their harmonious incorporation into their surroundings, respect for natural and urban landscapes and for the public and private heritage are a matter of public interest. Mutual recognition of qualifications should therefore be based on qualitative and quantitative criteria which ensure that the holders of recognised qualifications are in a position to understand and translate the needs of individuals, social groups and authorities as regards spatial planning, the design, organisation and realisation of structures, conservation and the exploitation of the architectural heritage, and protection of natural balances. (28) National regulations in the field of architecture and on access to and the pursuit of the professional activities of an architect vary widely in scope. In most Member States, activities in the field of architecture are pursued, de jure or de facto, by persons bearing the title of architect alone or accompanied by another title, without those persons having a monopoly on the pursuit of such activities, unless there are legislative provisions to the contrary. These activities, or some of them, may also be pursued by other professionals, in particular by engineers who have undergone special training in the field of construction or the art of building. With a view to simplifying this Directive, reference should be made to the concept of architect in order to delimit the scope of the provisions relating to the automatic recognition of the qualifications in the field of architecture, without prejudice to the special features of the national regulations governing those activities. (29) Where a national and European-level professional organisation or association for a regulated profession makes a reasoned request for specific provisions for the recognition of qualifications on the basis of coordination of minimum training conditions, the Commission shall assess the appropriateness of adopting a proposal for the amendment of this Directive. (30) In order to ensure the effectiveness of the system for the recognition of professional qualifications, uniform formalities and rules of procedure should be defined for its implementation, as well as certain details of the pursuit of the profession. (31) Since collaboration among the Member States and between them and the Commission is likely to facilitate the implementation of this Directive and compliance with the obligations deriving from it, the means of collaboration should be organised. (32) The introduction, at European level, of professional cards by professional associations or organisations could facilitate the mobility of professionals, in particular by speeding up the exchange of information between the host Member State and the Member State of origin. This professional card should make it possible to monitor the career of professionals who establish themselves in various Member States. Such cards could contain information, in full respect of data protection provisions, on the professional's professional qualifications (university or institution attended, qualifications obtained, professional experience), his legal establishment, penalties received relating to his profession and the details of the relevant competent authority. (33) The establishment of a network of contact points with the task of providing the citizens of the Member States with information and assistance will make it possible to ensure that the system of recognition is transparent. These contact points will provide any citizen who so requests and the Commission with all the information and addresses relevant to the recognition procedure. The designation of a single contact point by each Member State within this network does not affect the organisation of competencies at national level. In particular, it does not prevent the designation at national level of several offices, the contact point designated within the aforementioned network being in charge of coordinating with the other offices and informing the citizen, where necessary, of the details of the relevant competent office. (34) Administering the various systems of recognition set up by the sectoral directives and the general system has proved cumbersome and complex. There is therefore a need to simplify the administration and updating of this Directive to take account of scientific and technical progress, in particular where the minimum conditions of training are coordinated with a view to automatic recognition of qualifications. A single committee for the recognition of professional qualifications should be set up for this purpose, and suitable involvement of representatives of the professional organisations, also at European level, should be ensured. (35) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (20). (36) The preparation by the Member States of a periodic report on the implementation of this Directive, containing statistical data, will make it possible to determine the impact of the system for the recognition of professional qualifications. (37) There should be a suitable procedure for adopting temporary measures if the application of any provision of this Directive were to encounter major difficulties in a Member State. (38) The provisions of this Directive do not affect the powers of the Member States as regards the organisation of their national social security system and determining the activities which must be pursued under that system. (39) In view of the speed of technological change and scientific progress, life-long learning is of particular importance for a large number of professions. In this context, it is for the Member States to adopt the detailed arrangements under which, through suitable ongoing training, professionals will keep abreast of technical and scientific progress. (40) Since the objectives of this Directive, namely the rationalisation, simplification and improvement of the rules for the recognition of professional qualifications, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve those objectives. (41) This Directive is without prejudice to the application of Articles 39(4) and 45 of the Treaty concerning notably notaries. (42) This Directive applies, concerning the right of establishment and the provision of services, without prejudice to other specific legal provisions regarding the recognition of professional qualifications, such as those existing in the field of transport, insurance intermediaries and statutory auditors. This Directive does not affect the operation of Council Directive 77/249/EEC of 22 March 1977 to facilitate the effective exercise by lawyers of freedom to provide services (21), or of Directive 98/5/EC of the European Parliament and of the Council of 16 February 1998 to facilitate practice of the profession of lawyer on a permanent basis in a Member State other than that in which the qualification was obtained (22). The recognition of professional qualifications for lawyers for the purpose of immediate establishment under the professional title of the host Member State should be covered by this Directive. (43) To the extent that they are regulated, this Directive includes also liberal professions, which are, according to this Directive, those practised on the basis of relevant professional qualifications in a personal, responsible and professionally independent capacity by those providing intellectual and conceptual services in the interest of the client and the public. The exercise of the profession might be subject in the Member States, in conformity with the Treaty, to specific legal constraints based on national legislation and on the statutory provisions laid down autonomously, within that framework, by the respective professional representative bodies, safeguarding and developing their professionalism and quality of service and the confidentiality of relations with the client. (44) This Directive is without prejudice to measures necessary to ensure a high level of health and consumer protection, HAVE ADOPTED THIS DIRECTIVE: TITLE I GENERAL PROVISIONS Article 1 Purpose This Directive establishes rules according to which a Member State which makes access to or pursuit of a regulated profession in its territory contingent upon possession of specific professional qualifications (referred to hereinafter as the host Member State) shall recognise professional qualifications obtained in one or more other Member States (referred to hereinafter as the home Member State) and which allow the holder of the said qualifications to pursue the same profession there, for access to and pursuit of that profession. Article 2 Scope 1. This Directive shall apply to all nationals of a Member State wishing to pursue a regulated profession in a Member State, including those belonging to the liberal professions, other than that in which they obtained their professional qualifications, on either a self-employed or employed basis. 2. Each Member State may permit Member State nationals in possession of evidence of professional qualifications not obtained in a Member State to pursue a regulated profession within the meaning of Article 3(1)(a) on its territory in accordance with its rules. In the case of professions covered by Title III, Chapter III, this initial recognition shall respect the minimum training conditions laid down in that Chapter. 3. Where, for a given regulated profession, other specific arrangements directly related to the recognition of professional qualifications are established in a separate instrument of Community law, the corresponding provisions of this Directive shall not apply. Article 3 Definitions 1. For the purposes of this Directive, the following definitions apply: (a) regulated profession: a professional activity or group of professional activities, access to which, the pursuit of which, or one of the modes of pursuit of which is subject, directly or indirectly, by virtue of legislative, regulatory or administrative provisions to the possession of specific professional qualifications; in particular, the use of a professional title limited by legislative, regulatory or administrative provisions to holders of a given professional qualification shall constitute a mode of pursuit. Where the first sentence of this definition does not apply, a profession referred to in paragraph 2 shall be treated as a regulated profession; (b) professional qualifications: qualifications attested by evidence of formal qualifications, an attestation of competence referred to in Article 11, point (a) (i) and/or professional experience; (c) evidence of formal qualifications: diplomas, certificates and other evidence issued by an authority in a Member State designated pursuant to legislative, regulatory or administrative provisions of that Member State and certifying successful completion of professional training obtained mainly in the Community. Where the first sentence of this definition does not apply, evidence of formal qualifications referred to in paragraph 3 shall be treated as evidence of formal qualifications; (d) competent authority: any authority or body empowered by a Member State specifically to issue or receive training diplomas and other documents or information and to receive the applications, and take the decisions, referred to in this Directive; (e) regulated education and training: any training which is specifically geared to the pursuit of a given profession and which comprises a course or courses complemented, where appropriate, by professional training, or probationary or professional practice. The structure and level of the professional training, probationary or professional practice shall be determined by the laws, regulations or administrative provisions of the Member State concerned or monitored or approved by the authority designated for that purpose; (f) professional experience: the actual and lawful pursuit of the profession concerned in a Member State; (g) adaptation period: the pursuit of a regulated profession in the host Member State under the responsibility of a qualified member of that profession, such period of supervised practice possibly being accompanied by further training. This period of supervised practice shall be the subject of an assessment. The detailed rules governing the adaptation period and its assessment as well as the status of a migrant under supervision shall be laid down by the competent authority in the host Member State. The status enjoyed in the host Member State by the person undergoing the period of supervised practice, in particular in the matter of right of residence as well as obligations, social rights and benefits, allowances and remuneration, shall be established by the competent authorities in that Member State in accordance with applicable Community law; (h) aptitude test: a test limited to the professional knowledge of the applicant, made by the competent authorities of the host Member State with the aim of assessing the ability of the applicant to pursue a regulated profession in that Member State. In order to permit this test to be carried out, the competent authorities shall draw up a list of subjects which, on the basis of a comparison of the education and training required in the Member State and that received by the applicant, are not covered by the diploma or other evidence of formal qualifications possessed by the applicant. The aptitude test must take account of the fact that the applicant is a qualified professional in the home Member State or the Member State from which he comes. It shall cover subjects to be selected from those on the list, knowledge of which is essential in order to be able to pursue the profession in the host Member State. The test may also include knowledge of the professional rules applicable to the activities in question in the host Member State. The detailed application of the aptitude test and the status, in the host Member State, of the applicant who wishes to prepare himself for the aptitude test in that State shall be determined by the competent authorities in that Member State; (i) manager of an undertaking: any person who in an undertaking in the occupational field in question has pursued an activity: (i) as a manager of an undertaking or a manager of a branch of an undertaking; or (ii) as a deputy to the proprietor or the manager of an undertaking where that post involves responsibility equivalent to that of the proprietor or manager represented; or (iii) in a managerial post with duties of a commercial and/or technical nature and with responsibility for one or more departments of the undertaking. 2. A profession practised by the members of an association or organisation listed in Annex I shall be treated as a regulated profession. The purpose of the associations or organisations referred to in the first subparagraph is, in particular, to promote and maintain a high standard in the professional field concerned. To that end they are recognised in a special form by a Member State and award evidence of formal qualifications to their members, ensure that their members respect the rules of professional conduct which they prescribe, and confer on them the right to use a title or designatory letters or to benefit from a status corresponding to those formal qualifications. On each occasion that a Member State grants recognition to an association or organisation referred to in the first subparagraph, it shall inform the Commission, which shall publish an appropriate notification in the Official Journal of the European Union. 3. Evidence of formal qualifications issued by a third country shall be regarded as evidence of formal qualifications if the holder has three years' professional experience in the profession concerned on the territory of the Member State which recognised that evidence of formal qualifications in accordance with Article 2(2), certified by that Member State. Article 4 Effects of recognition 1. The recognition of professional qualifications by the host Member State allows the beneficiary to gain access in that Member State to the same profession as that for which he is qualified in the home Member State and to pursue it in the host Member State under the same conditions as its nationals. 2. For the purposes of this Directive, the profession which the applicant wishes to pursue in the host Member State is the same as that for which he is qualified in his home Member State if the activities covered are comparable. TITLE II FREE PROVISION OF SERVICES Article 5 Principle of the free provision of services 1. Without prejudice to specific provisions of Community law, as well as to Articles 6 and 7 of this Directive, Member States shall not restrict, for any reason relating to professional qualifications, the free provision of services in another Member State: (a) if the service provider is legally established in a Member State for the purpose of pursuing the same profession there (hereinafter referred to as the Member State of establishment), and (b) where the service provider moves, if he has pursued that profession in the Member State of establishment for at least two years during the 10 years preceding the provision of services when the profession is not regulated in that Member State. The condition requiring two years' pursuit shall not apply when either the profession or the education and training leading to the profession is regulated. 2. The provisions of this title shall only apply where the service provider moves to the territory of the host Member State to pursue, on a temporary and occasional basis, the profession referred to in paragraph 1. The temporary and occasional nature of the provision of services shall be assessed case by case, in particular in relation to its duration, its frequency, its regularity and its continuity. 3. Where a service provider moves, he shall be subject to professional rules of a professional, statutory or administrative nature which are directly linked to professional qualifications, such as the definition of the profession, the use of titles and serious professional malpractice which is directly and specifically linked to consumer protection and safety, as well as disciplinary provisions which are applicable in the host Member State to professionals who pursue the same profession in that Member State. Article 6 Exemptions Pursuant to Article 5(1), the host Member State shall exempt service providers established in another Member State from the requirements which it places on professionals established in its territory relating to: (a) authorisation by, registration with or membership of a professional organisation or body. In order to facilitate the application of disciplinary provisions in force on their territory according to Article 5(3), Member States may provide either for automatic temporary registration with or for pro forma membership of such a professional organisation or body, provided that such registration or membership does not delay or complicate in any way the provision of services and does not entail any additional costs for the service provider. A copy of the declaration and, where applicable, of the renewal referred to in Article 7(1), accompanied, for professions which have implications for public health and safety referred to in Article 7(4) or which benefit from automatic recognition under Title III Chapter III, by a copy of the documents referred to in Article 7(2) shall be sent by the competent authority to the relevant professional organisation or body, and this shall constitute automatic temporary registration or pro forma membership for this purpose; (b) registration with a public social security body for the purpose of settling accounts with an insurer relating to activities pursued for the benefit of insured persons. The service provider shall, however, inform in advance or, in an urgent case, afterwards, the body referred to in point (b) of the services which he has provided. Article 7 Declaration to be made in advance, if the service provider moves 1. Member States may require that, where the service provider first moves from one Member State to another in order to provide services, he shall inform the competent authority in the host Member State in a written declaration to be made in advance including the details of any insurance cover or other means of personal or collective protection with regard to professional liability. Such declaration shall be renewed once a year if the service provider intends to provide temporary or occasional services in that Member State during that year. The service provider may supply the declaration by any means. 2. Moreover, for the first provision of services or if there is a material change in the situation substantiated by the documents, Member States may require that the declaration be accompanied by the following documents: (a) proof of the nationality of the service provider; (b) an attestation certifying that the holder is legally established in a Member State for the purpose of pursuing the activities concerned and that he is not prohibited from practising, even temporarily, at the moment of delivering the attestation; (c) evidence of professional qualifications; (d) for cases referred to in Article 5(1)(b), any means of proof that the service provider has pursued the activity concerned for at least two years during the previous ten years; (e) for professions in the security sector, where the Member State so requires for its own nationals, evidence of no criminal convictions. 3. The service shall be provided under the professional title of the Member State of establishment, in so far as such a title exists in that Member State for the professional activity in question. That title shall be indicated in the official language or one of the official languages of the Member State of establishment in such a way as to avoid any confusion with the professional title of the host Member State. Where no such professional title exists in the Member State of establishment, the service provider shall indicate his formal qualification in the official language or one of the official languages of that Member State. By way of exception, the service shall be provided under the professional title of the host Member State for cases referred to in Title III Chapter III. 4. For the first provision of services, in the case of regulated professions having public health or safety implications, which do not benefit from automatic recognition under Title III Chapter III, the competent authority of the host Member State may check the professional qualifications of the service provider prior to the first provision of services. Such a prior check shall be possible only where the purpose of the check is to avoid serious damage to the health or safety of the service recipient due to a lack of professional qualification of the service provider and where this does not go beyond what is necessary for that purpose. Within a maximum of one month of receipt of the declaration and accompanying documents, the competent authority shall endeavour to inform the service provider either of its decision not to check his qualifications or of the outcome of such check. Where there is a difficulty which would result in delay, the competent authority shall notify the service provider within the first month of the reason for the delay and the timescale for a decision, which must be finalised within the second month of receipt of completed documentation. Where there is a substantial difference between the professional qualifications of the service provider and the training required in the host Member State, to the extent that that difference is such as to be harmful to public health or safety, the host Member State shall give the service provider the opportunity to show, in particular by means of an aptitude test, that he has acquired the knowledge or competence lacking. In any case, it must be possible to provide the service within one month of a decision being taken in accordance with the previous subparagraph. In the absence of a reaction of the competent authority within the deadlines set in the previous subparagraphs, the service may be provided. In cases where qualifications have been verified under this paragraph, the service shall be provided under the professional title of the host Member State. Article 8 Administrative cooperation 1. The competent authorities of the host Member State may ask the competent authorities of the Member State of establishment, for each provision of services, to provide any information relevant to the legality of the service provider's establishment and his good conduct, as well as the absence of any disciplinary or criminal sanctions of a professional nature. The competent authorities of the Member State of establishment shall provide this information in accordance with the provisions of Article 56. 2. The competent authorities shall ensure the exchange of all information necessary for complaints by a recipient of a service against a service provider to be correctly pursued. Recipients shall be informed of the outcome of the complaint. Article 9 Information to be given to the recipients of the service In cases where the service is provided under the professional title of the Member State of establishment or under the formal qualification of the service provider, in addition to the other requirements relating to information contained in Community law, the competent authorities of the host Member State may require the service provider to furnish the recipient of the service with any or all of the following information: (a) if the service provider is registered in a commercial register or similar public register, the register in which he is registered, his registration number, or equivalent means of identification contained in that register; (b) if the activity is subject to authorisation in the Member State of establishment, the name and address of the competent supervisory authority; (c) any professional association or similar body with which the service provider is registered; (d) the professional title or, where no such title exists, the formal qualification of the service provider and the Member State in which it was awarded; (e) if the service provider performs an activity which is subject to VAT, the VAT identification number referred to in Article 22(1) of the sixth Council Directive 77/388/EEC of 17 May 1977 on the harmonisation of the laws of the Member States relating to turnover taxes - Common system of value added tax: uniform basis of assessment (23); (f) details of any insurance cover or other means of personal or collective protection with regard to professional liability. TITLE III FREEDOM OF ESTABLISHMENT CHAPTER I General system for the recognition of evidence of training Article 10 Scope This Chapter applies to all professions which are not covered by Chapters II and III of this Title and in the following cases in which the applicant, for specific and exceptional reasons, does not satisfy the conditions laid down in those Chapters: (a) for activities listed in Annex IV, when the migrant does not meet the requirements set out in Articles 17, 18 and 19; (b) for doctors with basic training, specialised doctors, nurses responsible for general care, dental practitioners, specialised dental practitioners, veterinary surgeons, midwives, pharmacists and architects, when the migrant does not meet the requirements of effective and lawful professional practice referred to in Articles 23, 27, 33, 37, 39, 43 and 49; (c) for architects, when the migrant holds evidence of formal qualification not listed in Annex V, point 5.7; (d) without prejudice to Articles 21(1), 23 and 27, for doctors, nurses, dental practitioners, veterinary surgeons, midwives, pharmacists and architects holding evidence of formal qualifications as a specialist, which must follow the training leading to the possession of a title listed in Annex V, points 5.1.1, 5.2.2, 5.3.2, 5.4.2, 5.5.2, 5.6.2 and 5.7.1, and solely for the purpose of the recognition of the relevant specialty; (e) for nurses responsible for general care and specialised nurses holding evidence of formal qualifications as a specialist which follows the training leading to the possession of a title listed in Annex V, point 5.2.2, when the migrant seeks recognition in another Member State where the relevant professional activities are pursued by specialised nurses without training as general care nurse; (f) for specialised nurses without training as general care nurse, when the migrant seeks recognition in another Member State where the relevant professional activities are pursued by nurses responsible for general care, specialised nurses without training as general care nurse or specialised nurses holding evidence of formal qualifications as a specialist which follows the training leading to the possession of the titles listed in Annex V, point 5.2.2; (g) for migrants meeting the requirements set out in Article 3(3). Article 11 Levels of qualification For the purpose of applying Article 13, the professional qualifications are grouped under the following levels as described below: (a) an attestation of competence issued by a competent authority in the home Member State designated pursuant to legislative, regulatory or administrative provisions of that Member State, on the basis of: (i) either a training course not forming part of a certificate or diploma within the meaning of points (b), (c), (d) or (e), or a specific examination without prior training, or full-time pursuit of the profession in a Member State for three consecutive years or for an equivalent duration on a part-time basis during the previous 10 years, (ii) or general primary or secondary education, attesting that the holder has acquired general knowledge; (b) a certificate attesting to a successful completion of a secondary course, (i) either general in character, supplemented by a course of study or professional training other than those referred to in point (c) and/or by the probationary or professional practice required in addition to that course, (ii) or technical or professional in character, supplemented where appropriate by a course of study or professional training as referred to in point (i), and/or by the probationary or professional practice required in addition to that course; (c) a diploma certifying successful completion of (i) either training at post-secondary level other than that referred to in points (d) and (e) of a duration of at least one year or of an equivalent duration on a part-time basis, one of the conditions of entry of which is, as a general rule, the successful completion of the secondary course required to obtain entry to university or higher education or the completion of equivalent school education of the second secondary level, as well as the professional training which may be required in addition to that post-secondary course; or (ii) in the case of a regulated profession, training with a special structure, included in Annex II, equivalent to the level of training provided for under (i), which provides a comparable professional standard and which prepares the trainee for a comparable level of responsibilities and functions. The list in Annex II may be amended in accordance with the procedure referred to in Article 58(2) in order to take account of training which meets the requirements provided for in the previous sentence; (d) a diploma certifying successful completion of training at post-secondary level of at least three and not more than four years' duration, or of an equivalent duration on a part-time basis, at a university or establishment of higher education or another establishment providing the same level of training, as well as the professional training which may be required in addition to that post-secondary course; (e) a diploma certifying that the holder has successfully completed a post-secondary course of at least four years' duration, or of an equivalent duration on a part-time basis, at a university or establishment of higher education or another establishment of equivalent level and, where appropriate, that he has successfully completed the professional training required in addition to the post-secondary course. Article 12 Equal treatment of qualifications Any evidence of formal qualifications or set of evidence of formal qualifications issued by a competent authority in a Member State, certifying successful completion of training in the Community which is recognised by that Member State as being of an equivalent level and which confers on the holder the same rights of access to or pursuit of a profession or prepares for the pursuit of that profession, shall be treated as evidence of formal qualifications of the type covered by Article 11, including the level in question. Any professional qualification which, although not satisfying the requirements contained in the legislative, regulatory or administrative provisions in force in the home Member State for access to or the pursuit of a profession, confers on the holder acquired rights by virtue of these provisions, shall also be treated as such evidence of formal qualifications under the same conditions as set out in the first subparagraph. This applies in particular if the home Member State raises the level of training required for admission to a profession and for its exercise, and if an individual who has undergone former training, which does not meet the requirements of the new qualification, benefits from acquired rights by virtue of national legislative, regulatory or administrative provisions; in such case this former training is considered by the host Member State, for the purposes of the application of Article 13, as corresponding to the level of the new training. Article 13 Conditions for recognition 1. If access to or pursuit of a regulated profession in a host Member State is contingent upon possession of specific professional qualifications, the competent authority of that Member State shall permit access to and pursuit of that profession, under the same conditions as apply to its nationals, to applicants possessing the attestation of competence or evidence of formal qualifications required by another Member State in order to gain access to and pursue that profession on its territory. Attestations of competence or evidence of formal qualifications shall satisfy the following conditions: (a) they shall have been issued by a competent authority in a Member State, designated in accordance with the legislative, regulatory or administrative provisions of that Member State; (b) they shall attest a level of professional qualification at least equivalent to the level immediately prior to that which is required in the host Member State, as described in Article 11. 2. Access to and pursuit of the profession, as described in paragraph 1, shall also be granted to applicants who have pursued the profession referred to in that paragraph on a full-time basis for two years during the previous 10 years in another Member State which does not regulate that profession, providing they possess one or more attestations of competence or documents providing evidence of formal qualifications. Attestations of competence and evidence of formal qualifications shall satisfy the following conditions: (a) they shall have been issued by a competent authority in a Member State, designated in accordance with the legislative, regulatory or administrative provisions of that Member State; (b) they shall attest a level of professional qualification at least equivalent to the level immediately prior to that required in the host Member State, as described in Article 11; (c) they shall attest that the holder has been prepared for the pursuit of the profession in question. The two years' professional experience referred to in the first subparagraph may not, however, be required if the evidence of formal qualifications which the applicant possesses certifies regulated education and training within the meaning of Article 3(1)(e) at the levels of qualifications described in Article 11, points (b), (c), (d) or (e). The regulated education and training listed in Annex III shall be considered as such regulated education and training at the level described in Article 11, point (c). The list in Annex III may be amended in accordance with the procedure referred to in Article 58(2) in order to take account of regulated education and training which provides a comparable professional standard and which prepares the trainee for a comparable level of responsibilities and functions. 3. By way of derogation from paragraph 1, point (b) and to paragraph 2, point (b), the host Member State shall permit access and pursuit of a regulated profession where access to this profession is contingent in its territory upon possession of a qualification certifying successful completion of higher or university education of four years' duration, and where the applicant possesses a qualification referred to in Article 11, point (c). Article 14 Compensation measures 1. Article 13 does not preclude the host Member State from requiring the applicant to complete an adaptation period of up to three years or to take an aptitude test if: (a) the duration of the training of which he provides evidence under the terms of Article 13, paragraph 1 or 2, is at least one year shorter than that required by the host Member State; (b) the training he has received covers substantially different matters than those covered by the evidence of formal qualifications required in the host Member State; (c) the regulated profession in the host Member State comprises one or more regulated professional activities which do not exist in the corresponding profession in the applicant's home Member State within the meaning of Article 4(2), and that difference consists in specific training which is required in the host Member State and which covers substantially different matters from those covered by the applicant's attestation of competence or evidence of formal qualifications. 2. If the host Member State makes use of the option provided for in paragraph 1, it must offer the applicant the choice between an adaptation period and an aptitude test. Where a Member State considers, with respect to a given profession, that it is necessary to derogate from the requirement, set out in the previous subparagraph, that it give the applicant a choice between an adaptation period and an aptitude test, it shall inform the other Member States and the Commission in advance and provide sufficient justification for the derogation. If, after receiving all necessary information, the Commission considers that the derogation referred to in the second subparagraph is inappropriate or that it is not in accordance with Community law, it shall, within three months, ask the Member State in question to refrain from taking the envisaged measure. In the absence of a response from the Commission within the abovementioned deadline, the derogation may be applied. 3. By way of derogation from the principle of the right of the applicant to choose, as laid down in paragraph 2, for professions whose pursuit requires precise knowledge of national law and in respect of which the provision of advice and/or assistance concerning national law is an essential and constant aspect of the professional activity, the host Member State may stipulate either an adaptation period or an aptitude test. This applies also to the cases provided for in Article 10 points (b) and (c), in Article 10 point (d) concerning doctors and dental practitioners, in Article 10 point (f) when the migrant seeks recognition in another Member State where the relevant professional activities are pursued by nurses responsible for general care or specialised nurses holding evidence of formal qualifications as a specialist which follows the training leading to the possession of the titles listed in Annex V, point 5.2.2 and in Article 10 point (g). In the cases covered by Article 10 point (a), the host Member State may require an adaptation period or an aptitude test if the migrant envisages pursuing professional activities in a self-employed capacity or as a manager of an undertaking which require the knowledge and the application of the specific national rules in force, provided that knowledge and application of those rules are required by the competent authorities of the host Member State for access to such activities by its own nationals. 4. For the purpose of applying paragraph 1 points (b) and (c), substantially different matters means matters of which knowledge is essential for pursuing the profession and with regard to which the training received by the migrant shows important differences in terms of duration or content from the training required by the host Member State. 5. Paragraph 1 shall be applied with due regard to the principle of proportionality. In particular, if the host Member State intends to require the applicant to complete an adaptation period or take an aptitude test, it must first ascertain whether the knowledge acquired by the applicant in the course of his professional experience in a Member State or in a third country, is of a nature to cover, in full or in part, the substantial difference referred to in paragraph 4. Article 15 Waiving of compensation measures on the basis of common platforms 1. For the purpose of this Article, common platforms is defined as a set of criteria of professional qualifications which are suitable for compensating for substantial differences which have been identified between the training requirements existing in the various Member States for a given profession. These substantial differences shall be identified by comparison between the duration and contents of the training in at least two thirds of the Member States, including all Member States which regulate this profession. The differences in the contents of the training may result from substantial differences in the scope of the professional activities. 2. Common platforms as defined in paragraph 1 may be submitted to the Commission by Member States or by professional associations or organisations which are representative at national and European level. If the Commission, after consulting the Member States, is of the opinion that a draft common platform facilitates the mutual recognition of professional qualifications, it may present draft measures with a view to their adoption in accordance with the procedure referred to in Article 58(2). 3. Where the applicant's professional qualifications satisfy the criteria established in the measure adopted in accordance with paragraph 2, the host Member State shall waive the application of compensation measures under Article 14. 4. Paragraphs 1 to 3 shall not affect the competence of Member States to decide the professional qualifications required for the pursuit of professions in their territory as well as the contents and the organisation of their systems of education and professional training. 5. If a Member State considers that the criteria established in a measure adopted in accordance with paragraph 2 no longer offer adequate guarantees with regard to professional qualifications, it shall inform the Commission accordingly, which shall, if appropriate, present a draft measure in accordance with the procedure referred to in Article 58(2). 6. The Commission shall, by 20 October 2010, submit to the European Parliament and the Council a report on the operation of this Article and, if necessary, appropriate proposals for amending this Article. CHAPTER II Recognition of professional experience Article 16 Requirements regarding professional experience If, in a Member State, access to or pursuit of one of the activities listed in Annex IV is contingent upon possession of general, commercial or professional knowledge and aptitudes, that Member State shall recognise previous pursuit of the activity in another Member State as sufficient proof of such knowledge and aptitudes. The activity must have been pursued in accordance with Articles 17, 18 and 19. Article 17 Activities referred to in list I of Annex IV 1. For the activities in list I of Annex IV, the activity in question must have been previously pursued: (a) for six consecutive years on a self-employed basis or as a manager of an undertaking; or (b) for three consecutive years on a self-employed basis or as a manager of an undertaking, where the beneficiary proves that he has received previous training of at least three years for the activity in question, evidenced by a certificate recognised by the Member State or judged by a competent professional body to be fully valid; or (c) for four consecutive years on a self-employed basis or as a manager of an undertaking, where the beneficiary can prove that he has received, for the activity in question, previous training of at least two years' duration, attested by a certificate recognised by the Member State or judged by a competent professional body to be fully valid; or (d) for three consecutive years on a self-employed basis, if the beneficiary can prove that he has pursued the activity in question on an employed basis for at least five years; or (e) for five consecutive years in an executive position, of which at least three years involved technical duties and responsibility for at least one department of the company, if the beneficiary can prove that he has received, for the activity in question, previous training of at least three years' duration, as attested by a certificate recognised by the Member State or judged by a competent professional body to be fully valid. 2. In cases (a) and (d), the activity must not have finished more than 10 years before the date on which the complete application was submitted by the person concerned to the competent authority referred to in Article 56. 3. Paragraph 1(e) shall not apply to activities in Group ex 855, hairdressing establishments, of the ISIC Nomenclature. Article 18 Activities referred to in list II of Annex IV 1. For the activities in list II of Annex IV, the activity in question must have been previously pursued: (a) for five consecutive years on a self-employed basis or as a manager of an undertaking, or (b) for three consecutive years on a self-employed basis or as a manager of an undertaking, where the beneficiary proves that he has received previous training of at least three years for the activity in question, evidenced by a certificate recognised by the Member State or judged by a competent professional body to be fully valid, or (c) for four consecutive years on a self-employed basis or as a manager of an undertaking, where the beneficiary can prove that he has received, for the activity in question, previous training of at least two years' duration, attested by a certificate recognised by the Member State or judged by a competent professional body to be fully valid, or (d) for three consecutive years on a self-employed basis or as a manager of an undertaking, if the beneficiary can prove that he has pursued the activity in question on an employed basis for at least five years, or (e) for five consecutive years on an employed basis, if the beneficiary can prove that he has received, for the activity in question, previous training of at least three years' duration, as attested by a certificate recognised by the Member State or judged by a competent professional body to be fully valid, or (f) for six consecutive years on an employed basis, if the beneficiary can prove that he has received previous training in the activity in question of at least two years' duration, as attested by a certificate recognised by the Member State or judged by a competent professional body to be fully valid. 2. In cases (a) and (d), the activity must not have finished more than 10 years before the date on which the complete application was submitted by the person concerned to the competent authority referred to in Article 56. Article 19 Activities referred to in list III of Annex IV 1. For the activities in list III of Annex IV, the activity in question must have been previously pursued: (a) for three consecutive years, either on a self-employed basis or as a manager of an undertaking, or (b) for two consecutive years, either on a self-employed basis or as a manager of an undertaking, if the beneficiary can prove that he has received previous training for the activity in question, as attested by a certificate recognised by the Member State or judged by a competent professional body to be fully valid, or (c) for two consecutive years, either on a self-employed basis or as a manager of an undertaking, if the beneficiary can prove that he has pursued the activity in question on an employed basis for at least three years, or (d) for three consecutive years, on an employed basis, if the beneficiary can prove that he has received previous training for the activity in question, as attested by a certificate recognised by the Member State or judged by a competent professional body to be fully valid. 2. In cases (a) and (c), the activity must not have finished more than 10 years before the date on which the complete application was submitted by the person concerned to the competent authority referred to in Article 56. Article 20 Amendment of the lists of activities in Annex IV The lists of activities in Annex IV which are the subject of recognition of professional experience pursuant to Article 16 may be amended in accordance with the procedure referred to in Article 58(2) with a view to updating or clarifying the nomenclature, provided that this does not involve any change in the activities related to the individual categories. CHAPTER III Recognition on the basis of coordination of minimum training conditions Section 1 General Provisions Article 21 Principle of automatic recognition 1. Each Member State shall recognise evidence of formal qualifications as doctor giving access to the professional activities of doctor with basic training and specialised doctor, as nurse responsible for general care, as dental practitioner, as specialised dental practitioner, as veterinary surgeon, as pharmacist and as architect, listed in Annex V, points 5.1.1, 5.1.2, 5.2.2, 5.3.2, 5.3.3, 5.4.2, 5.6.2 and 5.7.1 respectively, which satisfy the minimum training conditions referred to in Articles 24, 25, 31, 34, 35, 38, 44 and 46 respectively, and shall, for the purposes of access to and pursuit of the professional activities, give such evidence the same effect on its territory as the evidence of formal qualifications which it itself issues. Such evidence of formal qualifications must be issued by the competent bodies in the Member States and accompanied, where appropriate, by the certificates listed in Annex V, points 5.1.1, 5.1.2, 5.2.2, 5.3.2, 5.3.3, 5.4.2, 5.6.2 and 5.7.1 respectively. The provisions of the first and second subparagraphs do not affect the acquired rights referred to in Articles 23, 27, 33, 37, 39 and 49. 2. Each Member State shall recognise, for the purpose of pursuing general medical practice in the framework of its national social security system, evidence of formal qualifications listed in Annex V, point 5.1.4 and issued to nationals of the Member States by the other Member States in accordance with the minimum training conditions laid down in Article 28. The provisions of the previous subparagraph do not affect the acquired rights referred to in Article 30. 3. Each Member State shall recognise evidence of formal qualifications as a midwife, awarded to nationals of Member States by the other Member States, listed in Annex V, point 5.5.2, which complies with the minimum training conditions referred to in Article 40 and satisfies the criteria set out in Article 41, and shall, for the purposes of access to and pursuit of the professional activities, give such evidence the same effect on its territory as the evidence of formal qualifications which it itself issues. This provision does not affect the acquired rights referred to in Articles 23 and 43. 4. Member States shall not be obliged to give effect to evidence of formal qualifications referred to in Annex V, point 5.6.2, for the setting up of new pharmacies open to the public. For the purposes of this paragraph, pharmacies which have been open for less than three years shall also be considered as new pharmacies. 5. Evidence of formal qualifications as an architect referred to in Annex V, point 5.7.1, which is subject to automatic recognition pursuant to paragraph 1, proves completion of a course of training which began not earlier than during the academic reference year referred to in that Annex. 6. Each Member State shall make access to and pursuit of the professional activities of doctors, nurses responsible for general care, dental practitioners, veterinary surgeons, midwives and pharmacists subject to possession of evidence of formal qualifications referred to in Annex V, points 5.1.1, 5.1.2, 5.1.4, 5.2.2, 5.3.2, 5.3.3, 5.4.2, 5.5.2 and 5.6.2 respectively, attesting that the person concerned has acquired, over the duration of his training, and where appropriate, the knowledge and skills referred to in Articles 24(3), 31(6), 34(3), 38(3), 40(3) and 44(3). The knowledge and skills referred to in Articles 24(3), 31(6), 34(3), 38(3), 40(3) and 44(3) may be amended in accordance with the procedure referred to in Article 58(2) with a view to adapting them to scientific and technical progress. Such updates shall not entail, for any Member State, an amendment of its existing legislative principles regarding the structure of professions as regards training and conditions of access by natural persons. 7. Each Member State shall notify the Commission of the legislative, regulatory and administrative provisions which it adopts with regard to the issuing of evidence of formal qualifications in the area covered by this Chapter. In addition, for evidence of formal qualifications in the area referred to in Section 8, this notification shall be addressed to the other Member States. The Commission shall publish an appropriate communication in the Official Journal of the European Union, indicating the titles adopted by the Member States for evidence of formal qualifications and, where appropriate, the body which issues the evidence of formal qualifications, the certificate which accompanies it and the corresponding professional title referred to in Annex V, points 5.1.1, 5.1.2, 5.1.4, 5.2.2, 5.3.2, 5.3.3, 5.4.2, 5.5.2, 5.6.2 and 5.7.1 respectively. Article 22 Common provisions on training With regard to the training referred to in Articles 24, 25, 28, 31, 34, 35, 38, 40, 44 and 46: (a) Member States may authorise part-time training under conditions laid down by the competent authorities; those authorities shall ensure that the overall duration, level and quality of such training is not lower than that of continuous full-time training; (b) in accordance with the procedures specific to each Member State, continuing education and training shall ensure that persons who have completed their studies are able to keep abreast of professional developments to the extent necessary to maintain safe and effective practice. Article 23 Acquired rights 1. Without prejudice to the acquired rights specific to the professions concerned, in cases where the evidence of formal qualifications as doctor giving access to the professional activities of doctor with basic training and specialised doctor, as nurse responsible for general care, as dental practitioner, as specialised dental practitioner, as veterinary surgeon, as midwife and as pharmacist held by Member States nationals does not satisfy all the training requirements referred to in Articles 24, 25, 31, 34, 35, 38, 40 and 44, each Member State shall recognise as sufficient proof evidence of formal qualifications issued by those Member States insofar as such evidence attests successful completion of training which began before the reference dates laid down in Annex V, points 5.1.1, 5.1.2, 5.2.2, 5.3.2, 5.3.3, 5.4.2, 5.5.2 and 5.6.2 and is accompanied by a certificate stating that the holders have been effectively and lawfully engaged in the activities in question for at least three consecutive years during the five years preceding the award of the certificate. 2. The same provisions shall apply to evidence of formal qualifications as doctor giving access to the professional activities of doctor with basic training and specialised doctor, as nurse responsible for general care, as dental practitioner, as specialised dental practitioner, as veterinary surgeon, as midwife and as pharmacist, obtained in the territory of the former German Democratic Republic, which does not satisfy all the minimum training requirements laid down in Articles 24, 25, 31, 34, 35, 38, 40 and 44 if such evidence certifies successful completion of training which began before: (a) 3 October 1990 for doctors with basic training, nurses responsible for general care, dental practitioners with basic training, specialised dental practitioners, veterinary surgeons, midwives and pharmacists, and (b) 3 April 1992 for specialised doctors. The evidence of formal qualifications referred to in the first subparagraph confers on the holder the right to pursue professional activities throughout German territory under the same conditions as evidence of formal qualifications issued by the competent German authorities referred to in Annex V, points 5.1.1, 5.1.2, 5.2.2, 5.3.2, 5.3.3, 5.4.2, 5.5.2 and 5.6.2. 3. Without prejudice to the provisions of Article 37(1), each Member State shall recognise evidence of formal qualifications as doctor giving access to the professional activities of doctor with basic training and specialised doctor, as nurse responsible for general care, as veterinary surgeon, as midwife, as pharmacist and as architect held by Member States nationals and issued by the former Czechoslovakia, or whose training commenced, for the Czech Republic and Slovakia, before 1 January 1993, where the authorities of either of the two aforementioned Member States attest that such evidence of formal qualifications has the same legal validity within their territory as the evidence of formal qualifications which they issue and, with respect to architects, as the evidence of formal qualifications specified for those Member States in Annex VI, point 6, as regards access to the professional activities of doctor with basic training, specialised doctor, nurse responsible for general care, veterinary surgeon, midwife, pharmacist with respect to the activities referred to in Article 45(2), and architect with respect to the activities referred to in Article 48, and the pursuit of such activities. Such an attestation must be accompanied by a certificate issued by those same authorities stating that such persons have effectively and lawfully been engaged in the activities in question within their territory for at least three consecutive years during the five years prior to the date of issue of the certificate. 4. Each Member State shall recognise evidence of formal qualifications as doctor giving access to the professional activities of doctor with basic training and specialised doctor, as nurse responsible for general care, as dental practitioner, as specialised dental practitioner, as veterinary surgeon, as midwife, as pharmacist and as architect held by nationals of the Member States and issued by the former Soviet Union, or whose training commenced (a) for Estonia, before 20 August 1991, (b) for Latvia, before 21 August 1991, (c) for Lithuania, before 11 March 1990, where the authorities of any of the three aforementioned Member States attest that such evidence has the same legal validity within their territory as the evidence which they issue and, with respect to architects, as the evidence of formal qualifications specified for those Member States in Annex VI, point 6, as regards access to the professional activities of doctor with basic training, specialised doctor, nurse responsible for general care, dental practitioner, specialised dental practitioner, veterinary surgeon, midwife, pharmacist with respect to the activities referred to in Article 45(2), and architect with respect to the activities referred to in Article 48, and the pursuit of such activities. Such an attestation must be accompanied by a certificate issued by those same authorities stating that such persons have effectively and lawfully been engaged in the activities in question within their territory for at least three consecutive years during the five years prior to the date of issue of the certificate. With regard to evidence of formal qualifications as veterinary surgeons issued by the former Soviet Union or in respect of which training commenced, for Estonia, before 20 August 1991, the attestation referred to in the preceding subparagraph must be accompanied by a certificate issued by the Estonian authorities stating that such persons have effectively and lawfully been engaged in the activities in question within their territory for at least five consecutive years during the seven years prior to the date of issue of the certificate. 5. Each Member State shall recognise evidence of formal qualifications as doctor giving access to the professional activities of doctor with basic training and specialised doctor, as nurse responsible for general care, as dental practitioner, as specialised dental practitioner, as veterinary surgeon, as midwife, as pharmacist and as architect held by nationals of the Member States and issued by the former Yugoslavia, or whose training commenced, for Slovenia, before 25 June 1991, where the authorities of the aforementioned Member State attest that such evidence has the same legal validity within their territory as the evidence which they issue and, with respect to architects, as the evidence of formal qualifications specified for those Member States in Annex VI, point 6, as regards access to the professional activities of doctor with basic training, specialised doctor, nurse responsible for general care, dental practitioner, specialised dental practitioner, veterinary surgeon, midwife, pharmacist with respect to the activities referred to in Article 45(2), and architect with respect to the activities referred to in Article 48, and the pursuit of such activities. Such an attestation must be accompanied by a certificate issued by those same authorities stating that such persons have effectively and lawfully been engaged in the activities in question within their territory for at least three consecutive years during the five years prior to the date of issue of the certificate. 6. Each Member State shall recognise as sufficient proof for Member State nationals whose evidence of formal qualifications as a doctor, nurse responsible for general care, dental practitioner, veterinary surgeon, midwife and pharmacist does not correspond to the titles given for that Member State in Annex V, points 5.1.1, 5.1.2, 5.1.3, 5.1.4, 5.2.2, 5.3.2, 5.3.3, 5.4.2, 5.5.2 and 5.6.2, evidence of formal qualifications issued by those Member States accompanied by a certificate issued by the competent authorities or bodies. The certificate referred to in the first subparagraph shall state that the evidence of formal qualifications certifies successful completion of training in accordance with Articles 24, 25, 28, 31, 34, 35, 38, 40 and 44 respectively and is treated by the Member State which issued it in the same way as the qualifications whose titles are listed in Annex V, points 5.1.1, 5.1.2, 5.1.3, 5.1.4, 5.2.2, 5.3.2, 5.3.3, 5.4.2, 5.5.2 and 5.6.2. Section 2 Doctors of medicine Article 24 Basic medical training 1. Admission to basic medical training shall be contingent upon possession of a diploma or certificate providing access, for the studies in question, to universities. 2. Basic medical training shall comprise a total of at least six years of study or 5 500 hours of theoretical and practical training provided by, or under the supervision of, a university. For persons who began their studies before 1 January 1972, the course of training referred to in the first subparagraph may comprise six months of full-time practical training at university level under the supervision of the competent authorities. 3. Basic medical training shall provide an assurance that the person in question has acquired the following knowledge and skills: (a) adequate knowledge of the sciences on which medicine is based and a good understanding of the scientific methods including the principles of measuring biological functions, the evaluation of scientifically established facts and the analysis of data; (b) sufficient understanding of the structure, functions and behaviour of healthy and sick persons, as well as relations between the state of health and physical and social surroundings of the human being; (c) adequate knowledge of clinical disciplines and practices, providing him with a coherent picture of mental and physical diseases, of medicine from the points of view of prophylaxis, diagnosis and therapy and of human reproduction; (d) suitable clinical experience in hospitals under appropriate supervision. Article 25 Specialist medical training 1. Admission to specialist medical training shall be contingent upon completion and validation of six years of study as part of a training programme referred to in Article 24 in the course of which the trainee has acquired the relevant knowledge of basic medicine. 2. Specialist medical training shall comprise theoretical and practical training at a university or medical teaching hospital or, where appropriate, a medical care establishment approved for that purpose by the competent authorities or bodies. The Member States shall ensure that the minimum duration of specialist medical training courses referred to in Annex V, point 5.1.3 is not less than the duration provided for in that point. Training shall be given under the supervision of the competent authorities or bodies. It shall include personal participation of the trainee specialised doctor in the activity and responsibilities entailed by the services in question. 3. Training shall be given on a full-time basis at specific establishments which are recognised by the competent authorities. It shall entail participation in the full range of medical activities of the department where the training is given, including duty on call, in such a way that the trainee specialist devotes all his professional activity to his practical and theoretical training throughout the entire working week and throughout the year, in accordance with the procedures laid down by the competent authorities. Accordingly, these posts shall be the subject of appropriate remuneration. 4. The Member States shall make the issuance of evidence of specialist medical training contingent upon possession of evidence of basic medical training referred to in Annex V, point 5.1.1. 5. The minimum periods of training referred to in Annex V, point 5.1.3 may be amended in accordance with the procedure referred to in Article 58(2) with a view to adapting them to scientific and technical progress. Article 26 Types of specialist medical training Evidence of formal qualifications as a specialised doctor referred to in Article 21 is such evidence awarded by the competent authorities or bodies referred to in Annex V, point 5.1.2 as corresponds, for the specialised training in question, to the titles in use in the various Member States and referred to in Annex V, point 5.1.3. The inclusion in Annex V, point 5.1.3 of new medical specialties common to at least two fifths of the Member States may be decided on in accordance with the procedure referred to in Article 58(2) with a view to updating this Directive in the light of changes in national legislation. Article 27 Acquired rights specific to specialised doctors 1. A host Member State may require of specialised doctors whose part-time specialist medical training was governed by legislative, regulatory and administrative provisions in force as of 20 June 1975 and who began their specialist training no later than 31 December 1983 that their evidence of formal qualifications be accompanied by a certificate stating that they have been effectively and lawfully engaged in the relevant activities for at least three consecutive years during the five years preceding the award of that certificate. 2. Every Member State shall recognise the qualification of specialised doctors awarded in Spain to doctors who completed their specialist training before 1 January 1995, even if that training does not satisfy the minimum training requirements provided for in Article 25, in so far as that qualification is accompanied by a certificate issued by the competent Spanish authorities and attesting that the person concerned has passed the examination in specific professional competence held in the context of exceptional measures concerning recognition laid down in Royal Decree 1497/99, with a view to ascertaining that the person concerned possesses a level of knowledge and skill comparable to that of doctors who possess a qualification as a specialised doctor defined for Spain in Annex V, points 5.1.2 and 5.1.3. 3. Every Member State which has repealed its legislative, regulatory or administrative provisions relating to the award of evidence of formal qualifications as a specialised doctor referred to in Annex V, points 5.1.2 and 5.1.3 and which has adopted measures relating to acquired rights benefiting its nationals, shall grant nationals of other Member States the right to benefit from those measures, in so far as such evidence of formal qualifications was issued before the date on which the host Member State ceased to issue such evidence for the specialty in question. The dates on which these provisions were repealed are set out in Annex V, point 5.1.3. Article 28 Specific training in general medical practice 1. Admission to specific training in general medical practice shall be contingent on the completion and validation of six years of study as part of a training programme referred to in Article 24. 2. The specific training in general medical practice leading to the award of evidence of formal qualifications issued before 1 January 2006 shall be of a duration of at least two years on a full-time basis. In the case of evidence of formal qualifications issued after that date, the training shall be of a duration of at least three years on a full-time basis. Where the training programme referred to in Article 24 comprises practical training given by an approved hospital possessing appropriate general medical equipment and services or as part of an approved general medical practice or an approved centre in which doctors provide primary medical care, the duration of that practical training may, up to a maximum of one year, be included in the duration provided for in the first subparagraph for certificates of training issued on or after 1 January 2006. The option provided for in the second subparagraph shall be available only for Member States in which the specific training in general medical practice lasted two years as of 1 January 2001. 3. The specific training in general medical practice shall be carried out on a full-time basis, under the supervision of the competent authorities or bodies. It shall be more practical than theoretical. The practical training shall be given, on the one hand, for at least six months in an approved hospital possessing appropriate equipment and services and, on the other hand, for at least six months as part of an approved general medical practice or an approved centre at which doctors provide primary health care. The practical training shall take place in conjunction with other health establishments or structures concerned with general medicine. Without prejudice to the minimum periods laid down in the second subparagraph, however, the practical training may be given during a period of not more than six months in other approved establishments or health structures concerned with general medicine. The training shall require the personal participation of the trainee in the professional activity and responsibilities of the persons with whom he is working. 4. Member States shall make the issuance of evidence of formal qualifications in general medical practice subject to possession of evidence of formal qualifications in basic medical training referred to in Annex V, point 5.1.1. 5. Member States may issue evidence of formal qualifications referred to in Annex V, point 5.1.4 to a doctor who has not completed the training provided for in this Article but who has completed a different, supplementary training, as attested by evidence of formal qualifications issued by the competent authorities in a Member State. They may not, however, award evidence of formal qualifications unless it attests knowledge of a level qualitatively equivalent to the knowledge acquired from the training provided for in this Article. Member States shall determine, inter alia, the extent to which the complementary training and professional experience already acquired by the applicant may replace the training provided for in this Article. The Member States may only issue the evidence of formal qualifications referred to in Annex V, point 5.1.4 if the applicant has acquired at least six months' experience of general medicine in a general medical practice or a centre in which doctors provide primary health care of the types referred to in paragraph 3. Article 29 Pursuit of the professional activities of general practitioners Each Member State shall, subject to the provisions relating to acquired rights, make the pursuit of the activities of a general practitioner in the framework of its national social security system contingent upon possession of evidence of formal qualifications referred to in Annex V, point 5.1.4. Member States may exempt persons who are currently undergoing specific training in general medicine from this condition. Article 30 Acquired rights specific to general practitioners 1. Each Member State shall determine the acquired rights. It shall, however, confer as an acquired right the right to pursue the activities of a general practitioner in the framework of its national social security system, without the evidence of formal qualifications referred to in Annex V, point 5.1.4, on all doctors who enjoy this right as of the reference date stated in that point by virtue of provisions applicable to the medical profession giving access to the professional activities of doctor with basic training and who are established as of that date on its territory, having benefited from the provisions of Articles 21 or 23. The competent authorities of each Member State shall, on demand, issue a certificate stating the holder's right to pursue the activities of general practitioner in the framework of their national social security systems, without the evidence of formal qualifications referred to in Annex V, point 5.1.4, to doctors who enjoy acquired rights pursuant to the first subparagraph. 2. Every Member State shall recognise the certificates referred to in paragraph 1, second subparagraph, awarded to nationals of Member States by the other Member States, and shall give such certificates the same effect on its territory as evidence of formal qualifications which it awards and which permit the pursuit of the activities of a general practitioner in the framework of its national social security system. Section 3 Nurses responsible for general care Article 31 Training of nurses responsible for general care 1. Admission to training for nurses responsible for general care shall be contingent upon completion of general education of 10 years, as attested by a diploma, certificate or other evidence issued by the competent authorities or bodies in a Member State or by a certificate attesting success in an examination, of an equivalent level, for admission to a school of nursing. 2. Training of nurses responsible for general care shall be given on a full-time basis and shall include at least the programme described in Annex V, point 5.2.1. The content listed in Annex V, point 5.2.1 may be amended in accordance with the procedure referred to in Article 58(2) with a view to adapting it to scientific and technical progress. Such updates may not entail, for any Member State, any amendment of its existing legislative principles relating to the structure of professions as regards training and the conditions of access by natural persons. 3. The training of nurses responsible for general care shall comprise at least three years of study or 4 600 hours of theoretical and clinical training, the duration of the theoretical training representing at least one-third and the duration of the clinical training at least one half of the minimum duration of the training. Member States may grant partial exemptions to persons who have received part of their training on courses which are of at least an equivalent level. The Member States shall ensure that institutions providing nursing training are responsible for the coordination of theoretical and clinical training throughout the entire study programme. 4. Theoretical training is that part of nurse training from which trainee nurses acquire the professional knowledge, insights and skills necessary for organising, dispensing and evaluating overall health care. The training shall be given by teachers of nursing care and by other competent persons, in nursing schools and other training establishments selected by the training institution. 5. Clinical training is that part of nurse training in which trainee nurses learn, as part of a team and in direct contact with a healthy or sick individual and/or community, to organise, dispense and evaluate the required comprehensive nursing care, on the basis of the knowledge and skills which they have acquired. The trainee nurse shall learn not only how to work in a team, but also how to lead a team and organise overall nursing care, including health education for individuals and small groups, within the health institute or in the community. This training shall take place in hospitals and other health institutions and in the community, under the responsibility of nursing teachers, in cooperation with and assisted by other qualified nurses. Other qualified personnel may also take part in the teaching process. Trainee nurses shall participate in the activities of the department in question insofar as those activities are appropriate to their training, enabling them to learn to assume the responsibilities involved in nursing care. 6. Training for nurses responsible for general care shall provide an assurance that the person in question has acquired the following knowledge and skills: (a) adequate knowledge of the sciences on which general nursing is based, including sufficient understanding of the structure, physiological functions and behaviour of healthy and sick persons, and of the relationship between the state of health and the physical and social environment of the human being; (b) sufficient knowledge of the nature and ethics of the profession and of the general principles of health and nursing; (c) adequate clinical experience; such experience, which should be selected for its training value, should be gained under the supervision of qualified nursing staff and in places where the number of qualified staff and equipment are appropriate for the nursing care of the patient; (d) the ability to participate in the practical training of health personnel and experience of working with such personnel; (e) experience of working with members of other professions in the health sector. Article 32 Pursuit of the professional activities of nurses responsible for general care For the purposes of this Directive, the professional activities of nurses responsible for general care are the activities pursued on a professional basis and referred to in Annex V, point 5.2.2. Article 33 Acquired rights specific to nurses responsible for general care 1. Where the general rules of acquired rights apply to nurses responsible for general care, the activities referred to in Article 23 must have included full responsibility for the planning, organisation and administration of nursing care delivered to the patient. 2. As regards the Polish qualification of nurse responsible for general care, only the following acquired rights provisions shall apply. In the case of nationals of the Member States whose evidence of formal qualifications as nurse responsible for general care was awarded by, or whose training started in, Poland before 1 May 2004 and who do not satisfy the minimum training requirements laid down in Article 31, Member States shall recognise the following evidence of formal qualifications as nurse responsible for general care as being sufficient proof if accompanied by a certificate stating that those Member State nationals have effectively and lawfully been engaged in the activities of a nurse responsible for general care in Poland for the period specified below: (a) evidence of formal qualifications as a nurse at degree level (dyplom licencjata pielÃgniarstwa)  at least three consecutive years during the five years prior to the date of issue of the certificate, (b) evidence of formal qualifications as a nurse certifying completion of post-secondary education obtained from a medical vocational school (dyplom pielÃgniarki albo pielÃgniarki dyplomowanej)  at least five consecutive years during the seven years prior to the date of issue of the certificate. The said activities must have included taking full responsibility for the planning, organisation and administration of nursing care delivered to the patient. 3. Member States shall recognise evidence of formal qualifications in nursing awarded in Poland, to nurses who completed training before 1 May 2004, which did not comply with the minimum training requirements laid down in Article 31, attested by the diploma bachelor which has been obtained on the basis of a special upgrading programme contained in Article 11 of the Act of 20 April 2004 on the amendment of the Act on professions of nurse and midwife and on some other legal acts (Official Journal of the Republic of Poland of 30 April 2004 No 92, pos. 885), and the Regulation of the Minister of Health of 11 May 2004 on the detailed conditions of delivering studies for nurses and midwives, who hold a certificate of secondary school (final examination  matura) and are graduates of medical lyceum and medical vocational schools teaching in a profession of a nurse and a midwife (Official Journal of the Republic of Poland of 13 May 2004 No 110, pos. 1170), with the aim of verifying that the person concerned has a level of knowledge and competence comparable to that of nurses holding the qualifications which, in the case of Poland, are defined in Annex V, point 5.2.2. Section 4 Dental practitioners Article 34 Basic dental training 1. Admission to basic dental training presupposes possession of a diploma or certificate giving access, for the studies in question, to universities or higher institutes of a level recognised as equivalent, in a Member State. 2. Basic dental training shall comprise a total of at least five years of full-time theoretical and practical study, comprising at least the programme described in Annex V, point 5.3.1 and given in a university, in a higher institute providing training recognised as being of an equivalent level or under the supervision of a university. The content listed in Annex V, point 5.3.1 may be amended in accordance with the procedure referred to in Article 58(2) with a view to adapting it to scientific and technical progress. Such updates may not entail, for any Member State, any amendment of its existing legislative principles relating to the system of professions as regards training and the conditions of access by natural persons. 3. Basic dental training shall provide an assurance that the person in question has acquired the following knowledge and skills: (a) adequate knowledge of the sciences on which dentistry is based and a good understanding of scientific methods, including the principles of measuring biological functions, the evaluation of scientifically established facts and the analysis of data; (b) adequate knowledge of the constitution, physiology and behaviour of healthy and sick persons as well as the influence of the natural and social environment on the state of health of the human being, in so far as these factors affect dentistry; (c) adequate knowledge of the structure and function of the teeth, mouth, jaws and associated tissues, both healthy and diseased, and their relationship to the general state of health and to the physical and social well-being of the patient; (d) adequate knowledge of clinical disciplines and methods, providing the dentist with a coherent picture of anomalies, lesions and diseases of the teeth, mouth, jaws and associated tissues and of preventive, diagnostic and therapeutic dentistry; (e) suitable clinical experience under appropriate supervision. This training shall provide him with the skills necessary for carrying out all activities involving the prevention, diagnosis and treatment of anomalies and diseases of the teeth, mouth, jaws and associated tissues. Article 35 Specialist dental training 1. Admission to specialist dental training shall entail the completion and validation of five years of theoretical and practical instruction within the framework of the training referred to in Article 34, or possession of the documents referred to in Articles 23 and 37. 2. Specialist dental training shall comprise theoretical and practical instruction in a university centre, in a treatment teaching and research centre or, where appropriate, in a health establishment approved for that purpose by the competent authorities or bodies. Full-time specialist dental courses shall be of a minimum of three years' duration supervised by the competent authorities or bodies. It shall involve the personal participation of the dental practitioner training to be a specialist in the activity and in the responsibilities of the establishment concerned. The minimum period of training referred to in the second subparagraph may be amended in accordance with the procedure referred to in Article 58(2) with a view to adapting it to scientific and technical progress. 3. The Member States shall make the issuance of evidence of specialist dental training contingent upon possession of evidence of basic dental training referred to in Annex V, point 5.3.2. Article 36 Pursuit of the professional activities of dental practitioners 1. For the purposes of this Directive, the professional activities of dental practitioners are the activities defined in paragraph 3 and pursued under the professional qualifications listed in Annex V, point 5.3.2. 2. The profession of dental practitioner shall be based on dental training referred to in Article 34 and shall constitute a specific profession which is distinct from other general or specialised medical professions. Pursuit of the activities of a dental practitioner requires the possession of evidence of formal qualifications referred to in Annex V, point 5.3.2. Holders of such evidence of formal qualifications shall be treated in the same way as those to whom Articles 23 or 37 apply. 3. The Member States shall ensure that dental practitioners are generally able to gain access to and pursue the activities of prevention, diagnosis and treatment of anomalies and diseases affecting the teeth, mouth, jaws and adjoining tissue, having due regard to the regulatory provisions and rules of professional ethics on the reference dates referred to in Annex V, point 5.3.2. Article 37 Acquired rights specific to dental practitioners 1. Every Member State shall, for the purposes of the pursuit of the professional activities of dental practitioners under the qualifications listed in Annex V, point 5.3.2, recognise evidence of formal qualifications as a doctor issued in Italy, Spain, Austria, the Czech Republic and Slovakia to persons who began their medical training on or before the reference date stated in that Annex for the Member State concerned, accompanied by a certificate issued by the competent authorities of that Member State. The certificate must show that the two following conditions are met: (a) that the persons in question have been effectively, lawfully and principally engaged in that Member State in the activities referred to in Article 36 for at least three consecutive years during the five years preceding the award of the certificate; (b) that those persons are authorised to pursue the said activities under the same conditions as holders of evidence of formal qualifications listed for that Member State in Annex V, point 5.3.2. Persons who have successfully completed at least three years of study, certified by the competent authorities in the Member State concerned as being equivalent to the training referred to in Article 34, shall be exempt from the three-year practical work experience referred to in the second subparagraph, point (a). With regard to the Czech Republic and Slovakia, evidence of formal qualifications obtained in the former Czechoslovakia shall be accorded the same level of recognition as Czech and Slovak evidence of formal qualifications and under the same conditions as set out in the preceding subparagraphs. 2. Each Member State shall recognise evidence of formal qualifications as a doctor issued in Italy to persons who began their university medical training after 28 January 1980 and no later than 31 December 1984, accompanied by a certificate issued by the competent Italian authorities. The certificate must show that the three following conditions are met: (a) that the persons in question passed the relevant aptitude test held by the competent Italian authorities with a view to establishing that those persons possess a level of knowledge and skills comparable to that of persons possessing evidence of formal qualifications listed for Italy in Annex V, point 5.3.2; (b) that they have been effectively, lawfully and principally engaged in the activities referred to in Article 36 in Italy for at least three consecutive years during the five years preceding the award of the certificate; (c) that they are authorised to engage in or are effectively, lawfully and principally engaged in the activities referred to in Article 36, under the same conditions as the holders of evidence of formal qualifications listed for Italy in Annex V, point 5.3.2. Persons who have successfully completed at least three years of study certified by the competent authorities as being equivalent to the training referred to in Article 34 shall be exempt from the aptitude test referred to in the second subparagraph, point (a). Persons who began their university medical training after 31 December 1984 shall be treated in the same way as those referred to above, provided that the abovementioned three years of study began before 31 December 1994. Section 5 Veterinary surgeons Article 38 The training of veterinary surgeons 1. The training of veterinary surgeons shall comprise a total of at least five years of full-time theoretical and practical study at a university or at a higher institute providing training recognised as being of an equivalent level, or under the supervision of a university, covering at least the study programme referred to in Annex V, point 5.4.1. The content listed in Annex V, point 5.4.1 may be amended in accordance with the procedure referred to in Article 58(2) with a view to adapting it to scientific and technical progress. Such updates may not entail, for any Member State, any amendment of its existing legislative principles relating to the structure of professions as regards training and conditions of access by natural persons. 2. Admission to veterinary training shall be contingent upon possession of a diploma or certificate entitling the holder to enter, for the studies in question, university establishments or institutes of higher education recognised by a Member State to be of an equivalent level for the purpose of the relevant study. 3. Training as a veterinary surgeon shall provide an assurance that the person in question has acquired the following knowledge and skills: (a) adequate knowledge of the sciences on which the activities of the veterinary surgeon are based; (b) adequate knowledge of the structure and functions of healthy animals, of their husbandry, reproduction and hygiene in general, as well as their feeding, including the technology involved in the manufacture and preservation of foods corresponding to their needs; (c) adequate knowledge of the behaviour and protection of animals; (d) adequate knowledge of the causes, nature, course, effects, diagnosis and treatment of the diseases of animals, whether considered individually or in groups, including a special knowledge of the diseases which may be transmitted to humans; (e) adequate knowledge of preventive medicine; (f) adequate knowledge of the hygiene and technology involved in the production, manufacture and putting into circulation of animal foodstuffs or foodstuffs of animal origin intended for human consumption; (g) adequate knowledge of the laws, regulations and administrative provisions relating to the subjects listed above; (h) adequate clinical and other practical experience under appropriate supervision. Article 39 Acquired rights specific to veterinary surgeons Without prejudice to Article 23(4), with regard to nationals of Member States whose evidence of formal qualifications as a veterinary surgeon was issued by, or whose training commenced in, Estonia before 1 May 2004, Member States shall recognise such evidence of formal qualifications as a veterinary surgeon if it is accompanied by a certificate stating that such persons have effectively and lawfully been engaged in the activities in question in Estonia for at least five consecutive years during the seven years prior to the date of issue of the certificate. Section 6 Midwives Article 40 The training of midwives 1. The training of midwives shall comprise a total of at least: (a) specific full-time training as a midwife comprising at least three years of theoretical and practical study (route I) comprising at least the programme described in Annex V, point 5.5.1, or (b) specific full-time training as a midwife of 18 months' duration (route II), comprising at least the study programme described in Annex V, point 5.5.1, which was not the subject of equivalent training of nurses responsible for general care. The Member States shall ensure that institutions providing midwife training are responsible for coordinating theory and practice throughout the programme of study. The content listed in Annex V, point 5.5.1 may be amended in accordance with the procedure referred to in Article 58(2) with a view to adapting it to scientific and technical progress. Such updates must not entail, for any Member State, any amendment of existing legislative principles relating to the structure of professions as regards training and the conditions of access by natural persons. 2. Access to training as a midwife shall be contingent upon one of the following conditions: (a) completion of at least the first 10 years of general school education for route I, or (b) possession of evidence of formal qualifications as a nurse responsible for general care referred to in Annex V, point 5.2.2 for route II. 3. Training as a midwife shall provide an assurance that the person in question has acquired the following knowledge and skills: (a) adequate knowledge of the sciences on which the activities of midwives are based, particularly obstetrics and gynaecology; (b) adequate knowledge of the ethics of the profession and the professional legislation; (c) detailed knowledge of biological functions, anatomy and physiology in the field of obstetrics and of the newly born, and also a knowledge of the relationship between the state of health and the physical and social environment of the human being, and of his behaviour; (d) adequate clinical experience gained in approved institutions under the supervision of staff qualified in midwifery and obstetrics; (e) adequate understanding of the training of health personnel and experience of working with such. Article 41 Procedures for the recognition of evidence of formal qualifications as a midwife 1. The evidence of formal qualifications as a midwife referred to in Annex V, point 5.5.2 shall be subject to automatic recognition pursuant to Article 21 in so far as they satisfy one of the following criteria: (a) full-time training of at least three years as a midwife: (i) either made contingent upon possession of a diploma, certificate or other evidence of qualification giving access to universities or higher education institutes, or otherwise guaranteeing an equivalent level of knowledge; or (ii) followed by two years of professional practice for which a certificate has been issued in accordance with paragraph 2; (b) full-time training as a midwife of at least two years or 3 600 hours, contingent upon possession of evidence of formal qualifications as a nurse responsible for general care referred to in Annex V, point 5.2.2; (c) full-time training as a midwife of at least 18 months or 3 000 hours, contingent upon possession of evidence of formal qualifications as a nurse responsible for general care referred to in Annex V, point 5.2.2 and followed by one year's professional practice for which a certificate has been issued in accordance with paragraph 2. 2. The certificate referred to in paragraph 1 shall be issued by the competent authorities in the home Member State. It shall certify that the holder, after obtaining evidence of formal qualifications as a midwife, has satisfactorily pursued all the activities of a midwife for a corresponding period in a hospital or a health care establishment approved for that purpose. Article 42 Pursuit of the professional activities of a midwife 1. The provisions of this section shall apply to the activities of midwives as defined by each Member State, without prejudice to paragraph 2, and pursued under the professional titles set out in Annex V, point 5.5.2. 2. The Member States shall ensure that midwives are able to gain access to and pursue at least the following activities: (a) provision of sound family planning information and advice; (b) diagnosis of pregnancies and monitoring normal pregnancies; carrying out the examinations necessary for the monitoring of the development of normal pregnancies; (c) prescribing or advising on the examinations necessary for the earliest possible diagnosis of pregnancies at risk; (d) provision of programmes of parenthood preparation and complete preparation for childbirth including advice on hygiene and nutrition; (e) caring for and assisting the mother during labour and monitoring the condition of the foetus in utero by the appropriate clinical and technical means; (f) conducting spontaneous deliveries including where required episiotomies and in urgent cases breech deliveries; (g) recognising the warning signs of abnormality in the mother or infant which necessitate referral to a doctor and assisting the latter where appropriate; taking the necessary emergency measures in the doctor's absence, in particular the manual removal of the placenta, possibly followed by manual examination of the uterus; (h) examining and caring for the new-born infant; taking all initiatives which are necessary in case of need and carrying out where necessary immediate resuscitation; (i) caring for and monitoring the progress of the mother in the post-natal period and giving all necessary advice to the mother on infant care to enable her to ensure the optimum progress of the new-born infant; (j) carrying out treatment prescribed by doctors; (k) drawing up the necessary written reports. Article 43 Acquired rights specific to midwives 1. Every Member State shall, in the case of Member State nationals whose evidence of formal qualifications as a midwife satisfies all the minimum training requirements laid down in Article 40 but, by virtue of Article 41, is not recognised unless it is accompanied by a certificate of professional practice referred to in Article 41(2), recognise as sufficient proof evidence of formal qualifications issued by those Member States before the reference date referred to in Annex V, point 5.5.2, accompanied by a certificate stating that those nationals have been effectively and lawfully engaged in the activities in question for at least two consecutive years during the five years preceding the award of the certificate. 2. The conditions laid down in paragraph 1 shall apply to the nationals of Member States whose evidence of formal qualifications as a midwife certifies completion of training received in the territory of the former German Democratic Republic and satisfying all the minimum training requirements laid down in Article 40 but where the evidence of formal qualifications, by virtue of Article 41, is not recognised unless it is accompanied by the certificate of professional experience referred to in Article 41(2), where it attests a course of training which began before 3 October 1990. 3. As regards the Polish evidence of formal qualifications as a midwife, only the following acquired rights provisions shall apply. In the case of Member States nationals whose evidence of formal qualifications as a midwife was awarded by, or whose training commenced in, Poland before 1 May 2004, and who do not satisfy the minimum training requirements as set out in Article 40, Member States shall recognise the following evidence of formal qualifications as a midwife if accompanied by a certificate stating that such persons have effectively and lawfully been engaged in the activities of a midwife for the period specified below: (a) evidence of formal qualifications as a midwife at degree level (dyplom licencjata poÃ oÃ ¼nictwa): at least three consecutive years during the five years prior to the date of issue of the certificate, (b) evidence of formal qualifications as a midwife certifying completion of post-secondary education obtained from a medical vocational school (dyplom poÃ oÃ ¼nej): at least five consecutive years during the seven years prior to the date of issue of the certificate. 4. Member States shall recognise evidence of formal qualifications in midwifery awarded in Poland, to midwives who completed training before 1 May 2004, which did not comply with the minimum training requirements laid down in Article 40, attested by the diploma bachelor which has been obtained on the basis of a special upgrading programme contained in Article 11 of the Act of 20 April 2004 on the amendment of the Act on professions of nurse and midwife and on some other legal acts (Official Journal of the Republic of Poland of 30 April 2004 No 92, pos. 885), and the Regulation of the Minister of Health of 11 May 2004 on the detailed conditions of delivering studies for nurses and midwives, who hold a certificate of secondary school (final examination  matura) and are graduates of medical lyceum and medical vocational schools teaching in a profession of a nurse and a midwife (Official Journal of the Republic of Poland of 13 May 2004 No 110, pos 1170), with the aim of verifying that the person concerned has a level of knowledge and competence comparable to that of midwives holding the qualifications which, in the case of Poland, are defined in Annex V, point 5.5.2. Section 7 Pharmacist Article 44 Training as a pharmacist 1. Admission to a course of training as a pharmacist shall be contingent upon possession of a diploma or certificate giving access, in a Member State, to the studies in question, at universities or higher institutes of a level recognised as equivalent. 2. Evidence of formal qualifications as a pharmacist shall attest to training of at least five years' duration, including at least: (a) four years of full-time theoretical and practical training at a university or at a higher institute of a level recognised as equivalent, or under the supervision of a university; (b) six-month traineeship in a pharmacy which is open to the public or in a hospital, under the supervision of that hospital's pharmaceutical department. That training cycle shall include at least the programme described in Annex V, point 5.6.1. The contents listed in Annex V, point 5.6.1 may be amended in accordance with the procedure referred to in Article 58(2) with a view to adapting them to scientific and technical progress. Such updates must not entail, for any Member State, any amendment of existing legislative principles relating to the structure of professions as regards training and the conditions of access by natural persons. 3. Training for pharmacists shall provide an assurance that the person concerned has acquired the following knowledge and skills: (a) adequate knowledge of medicines and the substances used in the manufacture of medicines; (b) adequate knowledge of pharmaceutical technology and the physical, chemical, biological and microbiological testing of medicinal products; (c) adequate knowledge of the metabolism and the effects of medicinal products and of the action of toxic substances, and of the use of medicinal products; (d) adequate knowledge to evaluate scientific data concerning medicines in order to be able to supply appropriate information on the basis of this knowledge; (e) adequate knowledge of the legal and other requirements associated with the pursuit of pharmacy. Article 45 Pursuit of the professional activities of a pharmacist 1. For the purposes of this Directive, the activities of a pharmacist are those, access to which and pursuit of which are contingent, in one or more Member States, upon professional qualifications and which are open to holders of evidence of formal qualifications of the types listed in Annex V, point 5.6.2. 2. The Member States shall ensure that the holders of evidence of formal qualifications in pharmacy at university level or a level deemed to be equivalent, which satisfies the provisions of Article 44, are able to gain access to and pursue at least the following activities, subject to the requirement, where appropriate, of supplementary professional experience: (a) preparation of the pharmaceutical form of medicinal products; (b) manufacture and testing of medicinal products; (c) testing of medicinal products in a laboratory for the testing of medicinal products; (d) storage, preservation and distribution of medicinal products at the wholesale stage; (e) preparation, testing, storage and supply of medicinal products in pharmacies open to the public; (f) preparation, testing, storage and dispensing of medicinal products in hospitals; (g) provision of information and advice on medicinal products. 3. If a Member State makes access to or pursuit of one of the activities of a pharmacist contingent upon supplementary professional experience, in addition to possession of evidence of formal qualifications referred to in Annex V, point 5.6.2, that Member State shall recognise as sufficient proof in this regard a certificate issued by the competent authorities in the home Member State stating that the person concerned has been engaged in those activities in the home Member State for a similar period. 4. The recognition referred to in paragraph 3 shall not apply with regard to the two-year period of professional experience required by the Grand Duchy of Luxembourg for the grant of a State public pharmacy concession. 5. If, on 16 September 1985, a Member State had a competitive examination in place designed to select from among the holders referred to in paragraph 2, those who are to be authorised to become owners of new pharmacies whose creation has been decided on as part of a national system of geographical division, that Member State may, by way of derogation from paragraph 1, proceed with that examination and require nationals of Member States who possess evidence of formal qualifications as a pharmacist referred to in Annex V, point 5.6.2 or who benefit from the provisions of Article 23 to take part in it. Section 8 Architect Article 46 Training of architects 1. Training as an architect shall comprise a total of at least four years of full-time study or six years of study, at least three years of which on a full-time basis, at a university or comparable teaching institution. The training must lead to successful completion of a university-level examination. That training, which must be of university level, and of which architecture is the principal component, must maintain a balance between theoretical and practical aspects of architectural training and guarantee the acquisition of the following knowledge and skills: (a) ability to create architectural designs that satisfy both aesthetic and technical requirements; (b) adequate knowledge of the history and theories of architecture and the related arts, technologies and human sciences; (c) knowledge of the fine arts as an influence on the quality of architectural design; (d) adequate knowledge of urban design, planning and the skills involved in the planning process; (e) understanding of the relationship between people and buildings, and between buildings and their environment, and of the need to relate buildings and the spaces between them to human needs and scale; (f) understanding of the profession of architecture and the role of the architect in society, in particular in preparing briefs that take account of social factors; (g) understanding of the methods of investigation and preparation of the brief for a design project; (h) understanding of the structural design, constructional and engineering problems associated with building design; (i) adequate knowledge of physical problems and technologies and of the function of buildings so as to provide them with internal conditions of comfort and protection against the climate; (j) the necessary design skills to meet building users' requirements within the constraints imposed by cost factors and building regulations; (k) adequate knowledge of the industries, organisations, regulations and procedures involved in translating design concepts into buildings and integrating plans into overall planning. 2. The knowledge and skills listed in paragraph 1 may be amended in accordance with the procedure referred to in Article 58(2) with a view to adapting them to scientific and technical progress. Such updates must not entail, for any Member State, any amendment of existing legislative principles relating to the structure of professions as regards training and the conditions of access by natural persons. Article 47 Derogations from the conditions for the training of architects 1. By way of derogation from Article 46, the following shall also be recognised as satisfying Article 21: training existing as of 5 August 1985, provided by Fachhochschulen in the Federal Republic of Germany over a period of three years, satisfying the requirements referred to in Article 46 and giving access to the activities referred to in Article 48 in that Member State under the professional title of architect, in so far as the training was followed by a four-year period of professional experience in the Federal Republic of Germany, as attested by a certificate issued by the professional association in whose roll the name of the architect wishing to benefit from the provisions of this Directive appears. The professional association must first ascertain that the work performed by the architect concerned in the field of architecture represents convincing application of the full range of knowledge and skills listed in Article 46(1). That certificate shall be awarded in line with the same procedure as that applying to registration in the professional association's roll. 2. By way of derogation from Article 46, the following shall also be recognised as satisfying Article 21: training as part of social betterment schemes or part-time university studies which satisfies the requirements referred to in Article 46, as attested by an examination in architecture passed by a person who has been working for seven years or more in the field of architecture under the supervision of an architect or architectural bureau. The examination must be of university level and be equivalent to the final examination referred to in Article 46(1), first subparagraph. Article 48 Pursuit of the professional activities of architects 1. For the purposes of this Directive, the professional activities of an architect are the activities regularly carried out under the professional title of architect. 2. Nationals of a Member State who are authorised to use that title pursuant to a law which gives the competent authority of a Member State the power to award that title to Member States nationals who are especially distinguished by the quality of their work in the field of architecture shall be deemed to satisfy the conditions required for the pursuit of the activities of an architect, under the professional title of architect. The architectural nature of the activities of the persons concerned shall be attested by a certificate awarded by their home Member State. Article 49 Acquired rights specific to architects 1. Each Member State shall accept evidence of formal qualifications as an architect listed in Annex VI, point 6, awarded by the other Member States, and attesting a course of training which began no later than the reference academic year referred to in that Annex, even if they do not satisfy the minimum requirements laid down in Article 46, and shall, for the purposes of access to and pursuit of the professional activities of an architect, give such evidence the same effect on its territory as evidence of formal qualifications as an architect which it itself issues. Under these circumstances, certificates issued by the competent authorities of the Federal Republic of Germany attesting that evidence of formal qualifications issued on or after 8 May 1945 by the competent authorities of the German Democratic Republic is equivalent to such evidence listed in that Annex, shall be recognised. 2. Without prejudice to paragraph 1, every Member State shall recognise the following evidence of formal qualifications and shall, for the purposes of access to and pursuit of the professional activities of an architect performed, give them the same effect on its territory as evidence of formal qualifications which it itself issues: certificates issued to nationals of Member States by the Member States which have enacted rules governing the access to and pursuit of the activities of an architect as of the following dates: (a) 1 January 1995 for Austria, Finland and Sweden; (b) 1 May 2004 for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia; (c) 5 August 1987 for the other Member States. The certificates referred to in paragraph 1 shall certify that the holder was authorised, no later than the respective date, to use the professional title of architect, and that he has been effectively engaged, in the context of those rules, in the activities in question for at least three consecutive years during the five years preceding the award of the certificate. CHAPTER IV Common provisions on establishment Article 50 Documentation and formalities 1. Where the competent authorities of the host Member State decide on an application for authorisation to pursue the regulated profession in question by virtue of this Title, those authorities may demand the documents and certificates listed in Annex VII. The documents referred to in Annex VII, point 1(d), (e) and (f), shall not be more than three months old by the date on which they are submitted. The Member States, bodies and other legal persons shall guarantee the confidentiality of the information which they receive. 2. In the event of justified doubts, the host Member State may require from the competent authorities of a Member State confirmation of the authenticity of the attestations and evidence of formal qualifications awarded in that other Member State, as well as, where applicable, confirmation of the fact that the beneficiary fulfils, for the professions referred to in Chapter III of this Title, the minimum training conditions set out respectively in Articles 24, 25, 28, 31, 34, 35, 38, 40, 44 and 46. 3. In cases of justified doubt, where evidence of formal qualifications, as defined in Article 3(1)(c), has been issued by a competent authority in a Member State and includes training received in whole or in part in an establishment legally established in the territory of another Member State, the host Member State shall be entitled to verify with the competent body in the Member State of origin of the award: (a) whether the training course at the establishment which gave the training has been formally certified by the educational establishment based in the Member State of origin of the award; (b) whether the evidence of formal qualifications issued is the same as that which would have been awarded if the course had been followed entirely in the Member State of origin of the award; and (c) whether the evidence of formal qualifications confers the same professional rights in the territory of the Member State of origin of the award. 4. Where a host Member State requires its nationals to swear a solemn oath or make a sworn statement in order to gain access to a regulated profession, and where the wording of that oath or statement cannot be used by nationals of the other Member States, the host Member State shall ensure that the persons concerned can use an appropriate equivalent wording. Article 51 Procedure for the mutual recognition of professional qualifications 1. The competent authority of the host Member State shall acknowledge receipt of the application within one month of receipt and inform the applicant of any missing document. 2. The procedure for examining an application for authorisation to practise a regulated profession must be completed as quickly as possible and lead to a duly substantiated decision by the competent authority in the host Member State in any case within three months after the date on which the applicant's complete file was submitted. However, this deadline may be extended by one month in cases falling under Chapters I and II of this Title. 3. The decision, or failure to reach a decision within the deadline, shall be subject to appeal under national law. Article 52 Use of professional titles 1. If, in a host Member State, the use of a professional title relating to one of the activities of the profession in question is regulated, nationals of the other Member States who are authorised to practise a regulated profession on the basis of Title III shall use the professional title of the host Member State, which corresponds to that profession in that Member State, and make use of any associated initials. 2. Where a profession is regulated in the host Member State by an association or organisation within the meaning of Article 3(2), nationals of Member States shall not be authorised to use the professional title issued by that organisation or association, or its abbreviated form, unless they furnish proof that they are members of that association or organisation. If the association or organisation makes membership contingent upon certain qualifications, it may do so, only under the conditions laid down in this Directive, in respect of nationals of other Member States who possess professional qualifications. TITLE IV DETAILED RULES FOR PURSUING THE PROFESSION Article 53 Knowledge of languages Persons benefiting from the recognition of professional qualifications shall have a knowledge of languages necessary for practising the profession in the host Member State. Article 54 Use of academic titles Without prejudice to Articles 7 and 52, the host Member State shall ensure that the right shall be conferred on the persons concerned to use academic titles conferred on them in the home Member State, and possibly an abbreviated form thereof, in the language of the home Member State. The host Member State may require that title to be followed by the name and address of the establishment or examining board which awarded it. Where an academic title of the home Member State is liable to be confused in the host Member State with a title which, in the latter Member State, requires supplementary training not acquired by the beneficiary, the host Member State may require the beneficiary to use the academic title of the home Member State in an appropriate form, to be laid down by the host Member State. Article 55 Approval by health insurance funds Without prejudice to Article 5(1) and Article 6, first subparagraph, point (b), Member States which require persons who acquired their professional qualifications in their territory to complete a preparatory period of in-service training and/or a period of professional experience in order to be approved by a health insurance fund, shall waive this obligation for the holders of evidence of professional qualifications of doctor and dental practitioner acquired in other Member States. TITLE V ADMINISTRATIVE COOPERATION AND RESPONSIBILITY FOR IMPLEMENTATION Article 56 Competent authorities 1. The competent authorities of the host Member State and of the home Member State shall work in close collaboration and shall provide mutual assistance in order to facilitate application of this Directive. They shall ensure the confidentiality of the information which they exchange. 2. The competent authorities of the host and home Member States shall exchange information regarding disciplinary action or criminal sanctions taken or any other serious, specific circumstances which are likely to have consequences for the pursuit of activities under this Directive, respecting personal data protection legislation provided for in Directives 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (24) and 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (Directive on privacy and electronic communications) (25). The home Member State shall examine the veracity of the circumstances and its authorities shall decide on the nature and scope of the investigations which need to be carried out and shall inform the host Member State of the conclusions which it draws from the information available to it. 3. Each Member State shall, no later than 20 October 2007, designate the authorities and bodies competent to award or receive evidence of formal qualifications and other documents or information, and those competent to receive applications and take the decisions referred to in this Directive, and shall forthwith inform the other Member States and the Commission thereof. 4. Each Member State shall designate a coordinator for the activities of the authorities referred to in paragraph 1 and shall inform the other Member States and the Commission thereof. The coordinators' remit shall be: (a) to promote uniform application of this Directive; (b) to collect all the information which is relevant for application of this Directive, such as on the conditions for access to regulated professions in the Member States. For the purpose of fulfilling the remit described in point (b), the coordinators may solicit the help of the contact points referred to in Article 57. Article 57 Contact points Each Member State shall designate, no later than 20 October 2007, a contact point whose remit shall be: (a) to provide the citizens and contact points of the other Member States with such information as is necessary concerning the recognition of professional qualifications provided for in this Directive, such as information on the national legislation governing the professions and the pursuit of those professions, including social legislation, and, where appropriate, the rules of ethics; (b) to assist citizens in realising the rights conferred on them by this Directive, in cooperation, where appropriate, with the other contact points and the competent authorities in the host Member State. At the Commission's request, the contact points shall inform the Commission of the result of enquiries with which they are dealing pursuant to the provisions of point (b) within two months of receiving them. Article 58 Committee on the recognition of professional qualifications 1. The Commission shall be assisted by a Committee on the recognition of professional qualifications, hereinafter referred to as the Committee, made up of representatives of the Member States and chaired by a representative of the Commission. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having due regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at two months. 3. The Committee shall adopt its rules of procedure. Article 59 Consultation The Commission shall ensure the consultation of experts from the professional groups concerned in an appropriate manner in particular in the context of the work of the committee referred to in Article 58 and shall provide a reasoned report on these consultations to that committee. TITLE VI OTHER PROVISIONS Article 60 Reports 1. As from 20 October 2007, Member States shall, every two years, send a report to the Commission on the application of the system. In addition to general observations, the report shall contain a statistical summary of decisions taken and a description of the main problems arising from the application of this Directive. 2. As from 20 October 2007, the Commission shall draw up every five years a report on the implementation of this Directive. Article 61 Derogation clause If, for the application of one of the provisions of this Directive, a Member State encounters major difficulties in a particular area, the Commission shall examine those difficulties in collaboration with the Member State concerned. Where appropriate, the Commission shall decide, in accordance with the procedure referred to in Article 58(2), to permit the Member State in question to derogate from the provision in question for a limited period. Article 62 Repeal Directives 77/452/EEC, 77/453/EEC, 78/686/EEC, 78/687/EEC, 78/1026/EEC, 78/1027/EEC, 80/154/EEC, 80/155/EEC, 85/384/EEC, 85/432/EEC, 85/433/EEC, 89/48/EEC, 92/51/EEC, 93/16/EEC and 1999/42/EC are repealed with effect from 20 October 2007. References to the repealed Directives shall be understood as references to this Directive and the acts adopted on the basis of those Directives shall not be affected by the repeal. Article 63 Transposition Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 20 October 2007 at the latest. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 64 Entry into force This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 65 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 7 September 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President C. CLARKE (1) OJ C 181 E, 30.7.2002, p. 183. (2) OJ C 61, 14.3.2003, p. 67. (3) Opinion of the European Parliament of 11 February 2004 (OJ C 97 E, 22.4.2004, p. 230), Council Common Position of 21 December 2004 (OJ C 58 E, 8.3.2005, p. 1) and Position of the European Parliament of 11 May 2005 (not yet published in the Official Journal). Council Decision of 6 June 2005. (4) OJ L 178, 17.7.2000, p. 1. (5) OJ L 19, 24.1.1989, p. 16. Directive as amended by Directive 2001/19/EC of the European Parliament and of the Council (OJ L 206, 31.7.2001, p. 1). (6) OJ L 209, 24.7.1992, p. 25. Directive as last amended by Commission Decision 2004/108/EC (OJ L 32, 5.2.2004, p. 15). (7) OJ L 201, 31.7.1999, p. 77. (8) OJ L 176, 15.7.1977, p. 1. Directive as last amended by the 2003 Act of Accession. (9) OJ L 176, 15.7.1977, p. 8. Directive as last amended by Directive 2001/19/EC. (10) OJ L 233, 24.8.1978, p. 1. Directive as last amended by the 2003 Act of Accession. (11) OJ L 233, 24.8.1978, p. 10. Directive as last amended by the 2003 Act of Accession. (12) OJ L 362, 23.12.1978, p. 1. Directive as last amended by Directive 2001/19/EC. (13) OJ L 362, 23.12.1978, p. 7. Directive as last amended by Directive 2001/19/EC. (14) OJ L 33, 11.2.1980, p. 1. Directive as last amended by the 2003 Act of Accession. (15) OJ L 33, 11.2.1980, p. 8. Directive as last amended by Directive 2001/19/EC. (16) OJ L 223, 21.8.1985, p. 15. Directive as last amended by the 2003 Act of Accession. (17) OJ L 253, 24.9.1985, p. 34. Directive as amended by Directive 2001/19/EC. (18) OJ L 253, 24.9.1985, p. 37. Directive as last amended by the 2003 Act of Accession. (19) OJ L 165, 7.7.1993, p. 1. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (20) OJ L 184, 17.7.1999, p. 23. (21) OJ L 78, 26.3.1977, p. 17. Directive as last amended by the 2003 Act of Accession. (22) OJ L 77, 14.3.1998, p. 36. Directive as amended by the 2003 Act of Accession. (23) OJ L 145, 13.6.1977, p. 1. Directive as last amended by Directive 2004/66/EC (OJ L 168, 1.5.2004, p. 35). (24) OJ L 281, 23.11.1995, p. 31. Directive as amended by Regulation (EC) No 1882/2003. (25) OJ L 201, 31.07.2002, p. 37. ANNEX I List of professional associations or organisations fulfilling the conditions of Article 3(2) IRELAND (1) 1. The Institute of Chartered Accountants in Ireland (2) 2. The Institute of Certified Public Accountants in Ireland (2) 3. The Association of Certified Accountants (2) 4. Institution of Engineers of Ireland 5. Irish Planning Institute UNITED KINGDOM 1. Institute of Chartered Accountants in England and Wales 2. Institute of Chartered Accountants of Scotland 3. Institute of Chartered Accountants in Ireland 4. Chartered Association of Certified Accountants 5. Chartered Institute of Loss Adjusters 6. Chartered Institute of Management Accountants 7. Institute of Chartered Secretaries and Administrators 8. Chartered Insurance Institute 9. Institute of Actuaries 10. Faculty of Actuaries 11. Chartered Institute of Bankers 12. Institute of Bankers in Scotland 13. Royal Institution of Chartered Surveyors 14. Royal Town Planning Institute 15. Chartered Society of Physiotherapy 16. Royal Society of Chemistry 17. British Psychological Society 18. Library Association 19. Institute of Chartered Foresters 20. Chartered Institute of Building 21. Engineering Council 22. Institute of Energy 23. Institution of Structural Engineers 24. Institution of Civil Engineers 25. Institution of Mining Engineers 26. Institution of Mining and Metallurgy 27. Institution of Electrical Engineers 28. Institution of Gas Engineers 29. Institution of Mechanical Engineers 30. Institution of Chemical Engineers 31. Institution of Production Engineers 32. Institution of Marine Engineers 33. Royal Institution of Naval Architects 34. Royal Aeronautical Society 35. Institute of Metals 36. Chartered Institution of Building Services Engineers 37. Institute of Measurement and Control 38. British Computer Society (1) Irish nationals are also members of the following associations or organisations in the United Kingdom: Institute of Chartered Accountants in England and Wales Institute of Chartered Accountants of Scotland Institute of Actuaries Faculty of Actuaries The Chartered Institute of Management Accountants Institute of Chartered Secretaries and Administrators Royal Town Planning Institute Royal Institution of Chartered Surveyors Chartered Institute of Building. (2) Only for the activity of auditing accounts. ANNEX II List of courses having a special structure referred to in Article 11 point (c) subparagraph (ii) 1. Paramedical and childcare training courses Training for the following: in Germany:  paediatric nurse (Kinderkrankenschwester/Kinderkrankenpfleger),  physiotherapist (Krankengymnast(in)/Physiotherapeut(in)) (1),  occupational therapist/ergotherapist (BeschÃ ¤ftigungs- und Arbeitstherapeut/Ergotherapeut),  speech therapist (LogopÃ ¤de/LogopÃ ¤din),  orthoptist (Orthoptist(in)),  State-recognised childcare worker (Staatlich anerkannte(r) Erzieher(in)),  State-recognised remedial teacher (Staatlich anerkannte(r) HeilpÃ ¤dagoge(-in)),  medical laboratory technician (medizinisch-technische(r) Laboratoriums- Assistent(in)),  medical X-ray technician (medizinisch-technische(r) Radiologie-Assistent(in)),  medical functional diagnostics technician (medizinisch-technische(r) Assistent(in) fÃ ¼r Funktionsdiagnostik),  veterinary technician (veterinÃ ¤rmedizinisch-technische(r) Assistent(in)),  dietitian (DiÃ ¤tassistent(in)),  pharmacy technician (Pharmazieingenieur) training received prior to 31 March 1994 in the former German Democratic Republic or in the territory of the new LÃ ¤nder,  psychiatric nurse (Psychiatrische(r) Krankenschwester/Krankenpfleger),  speech therapist (Sprachtherapeut(in)); in the Czech Republic:  health care assistant (zdravotnickÃ ½ asistent), which represents education of a total duration of at least 13 years, comprising at least eight years of elementary education and four years of vocational secondary education at a secondary medical school, completed by the maturitnÃ ­ zkouÃ ¡ka exam;  assistant in nutrition (nutriÃ nÃ ­ asistent), which represents education of a total duration of at least 13 years, comprising at least eight years of elementary education and four years of vocational secondary education at a secondary medical school, completed by the maturitnÃ ­ zkouÃ ¡ka exam; in Italy:  dental technician (odontotecnico),  optician (ottico); in Cyprus:  dental technician (Ã ¿Ã ´Ã ¿Ã ½Ã Ã ¿Ã Ã µÃ Ã ½Ã ¯Ã Ã ·Ã ), which represents education of a total duration of at least 14 years, comprising at least six years of elementary education, six years of secondary education and two years of post-secondary vocational education, followed by one year of professional experience;  optician (Ã Ã µÃ Ã ½Ã ¹Ã ºÃ Ã  oÃÃ Ã ¹Ã ºÃ Ã ), which represents education of a total duration of at least 14 years, comprising at least six years of elementary education, six years of secondary education and two years of post-secondary education, followed by one year of professional experience; in Latvia:  dental nurse (zobÃ rstniecÃ «bas mÃ sa), which represents education of a total duration of at least 13 years, comprising at least 10 years of general school education and two years of professional education in medical school, followed by three years of professional experience at the end of which a certification exam must be passed to obtain a certificate in the speciality;  biomedical laboratory assistant (biomedicÃ «nas laborants), which represents education of a total duration of at least 12 years, comprising at least 10 years of general school education and two years of professional education in medical school, followed by two years of professional experience at the end of which a certification exam must be passed to obtain a certificate in the speciality;  dental technician (zobu tehniÃ ·is), which represents education of a total duration of at least 12 years, comprising at least 10 years of general school education and two years of professional education in medical school, followed by two years of professional experience at the end of which a certification exam must be passed to obtain a certificate in the speciality;  physiotherapist's assistant (fizioterapeita asistents), which represents education of a total duration of at least 13 years, comprising at least 10 years of general school education and three years of professional education in medical school, followed by two years of professional experience at the end of which a certification exam must be passed to obtain a certificate in the speciality; in Luxembourg:  medical X-ray technician (assistant(e) technique mÃ ©dical(e) en radiologie),  medical laboratory technician (assistant(e) technique mÃ ©dical(e) de laboratoire),  psychiatric nurse (infirmier/iÃ ¨re psychiatrique),  medical technician  surgery (assistant(e) technique mÃ ©dical(e) en chirurgie),  paediatric nurse (infirmier/iÃ ¨re puÃ ©riculteur/trice),  nurse  anaesthetics (infirmier/iÃ ¨re anesthÃ ©siste),  qualified masseur/masseuse (masseur/euse diplÃ ´mÃ ©(e)),  childcare worker (Ã ©ducateur/trice); in the Netherlands:  veterinary assistant (dierenartsassistent), which represent education and training courses of a total duration of at least 13 years, comprising: (i) at least three years of vocational training in a specialised school culminating in an examination, in some cases supplemented by a one- or two-year specialisation course culminating in an examination, or (ii) at least two and a half years of vocational training in a specialised school culminating in an examination and supplemented by work experience of at least six months or by a traineeship of at least six months in an approved establishment, or (iii) at least two years of vocational training in a specialised school culminating in an examination and supplemented by work experience of at least one year or by a traineeship of at least one year in an approved establishment, or (iv) in the case of the veterinary assistant (dierenartsassistent) three years of vocational training in a specialised school (MBO-scheme) or alternatively three years of vocational training in the dual apprenticeship system (LLW), both of which culminate in an examination; in Austria:  special basic training for nurses specialising in the care of children and young people (spezielle Grundausbildung in der Kinder- und Jugendlichenpflege),  special basic training for psychiatric nurses (spezielle Grundausbildung in der psychiatrischen Gesundheits- und Krankenpflege),  contact lens optician (Kontaktlinsenoptiker),  pedicurist (FuÃ pfleger)  acoustic-aid technician (HÃ ¶rgerÃ ¤teakustiker),  druggist (Drogist), which represent education and training courses of a total duration of at least 14 years, including at least five years' training followed within a structured training framework, divided into an apprenticeship of at least three years' duration, comprising training partly received in the workplace and partly provided by a vocational training establishment, and a period of professional practice and training, culminating in a professional examination conferring the right to exercise the profession and to train apprentices;  masseur (Masseur), which represents education and training courses of a total duration of 14 years, including five years' training within a structured training framework, comprising an apprenticeship of two years' duration, a period of professional practice and training of two years' duration and a training course of one year culminating in a professional examination conferring the rights to exercise the profession and to train apprentices;  kindergarten worker (KindergÃ ¤rtner/in),  child care worker (Erzieher), which represent education and training courses of a total duration of 13 years, including five years of professional training in a specialised school, culminating in an examination; in Slovakia:  teacher in the field of dance at basic schools of art (uÃ iteÃ ¾ v taneÃ nom odbore na zÃ ¡kladnÃ ½ch umeleckÃ ½ch Ã ¡kolÃ ¡ch), which represents education of a total duration of a least 14,5 years, comprising eight years of basic education, four years of education at the secondary specialised school and a five-semester course of dance pedagogy;  educator at special educating facilities and at social service facilities (vychovÃ ¡vatel' v Ã ¡peciÃ ¡lnych vÃ ½chovnÃ ½ch zariadeniach a v zariadeniach sociÃ ¡lnych sluÃ ¾ieb), which represents education of a total duration of at least 14 years, comprising eight/nine years of basic education, four years of study at secondary pedagogical school or at another secondary school and two years of supplementary part-time pedagogical study. 2. Master craftsman sector (Mester/Meister/MaÃ ®tre), which represents education and training courses concerning skills not covered by Title III, Chapter II, of this Directive. Training for the following: in Denmark:  optician (optometrist), this course is of a total duration of 14 years, including five years' vocational training divided into two and a half years' theoretical training provided by the vocational training establishment and two and a half years' practical training received in the workplace, and culminating in a recognised examination relating to the craft and conferring the right to use the title Mester;  orthopaedic technician (ortopÃ ¦dimekaniker), this course is of a total duration of 12,5 years, including three and a half years' vocational training divided into six months' theoretical training provided by the vocational training establishment and three years' practical training received in the workplace, and culminating in a recognised examination relating to the craft and conferring the right to use the title Mester;  orthopaedic boot and shoemaker (ortopÃ ¦diskomager), this course is of a total duration of 13,5 years, including four and a half years' vocational training divided into two years' theoretical training provided by the vocational training establishment and two and a half years' practical training received in the workplace, and culminating in a recognised examination relating to the craft and conferring the right to use the title Mester; in Germany:  optician (Augenoptiker),  dental technician (Zahntechniker),  surgical truss maker (Bandagist),  hearing-aid maker (HÃ ¶rgerÃ ¤te-Akustiker),  orthopaedic technician (OrthopÃ ¤diemechaniker),  orthopaedic bootmaker (OrthopÃ ¤dieschuhmacher); in Luxembourg:  dispensing optician (opticien),  dental technician (mÃ ©canicien dentaire),  hearing-aid maker (audioprothÃ ©siste),  orthopaedic technician/surgical truss maker (mÃ ©canicien orthopÃ ©diste/bandagiste),  orthopaedic bootmaker (orthopÃ ©diste-cordonnier), these courses are of a total duration of 14 years, including at least five years' training followed within a structured training framework, partly received in the workplace and partly provided by the vocational training establishment, and culminating in an examination which must be passed in order to be able to practise any activity considered as skilled, either independently or as an employee with a comparable level of responsibility; in Austria:  surgical truss maker (Bandagist),  corset maker (Miederwarenerzeuger),  optician (Optiker),  orthopaedic shoemaker (OrthopÃ ¤dieschuhmacher),  orthopaedic technician (OrthopÃ ¤dietechniker),  dental technician (Zahntechniker),  gardener (GÃ ¤rtner), which represent education and training of a total duration of at least 14 years, including at least five years' training within a structured training framework, divided into apprenticeship of at least three years' duration, comprising training received partly in the workplace and partly provided by a vocational training establishment, and a period of professional practice and training of at least two years' duration culminating in a mastership examination conferring the rights to exercise the profession, to train apprentices and to use the title Meister; training for master craftsmen in the field of agriculture and forestry, namely:  master in agriculture (Meister in der Landwirtschaft),  master in rural home economics (Meister in der lÃ ¤ndlichen Hauswirtschaft),  master in horticulture (Meister im Gartenbau),  master in market gardening (Meister im FeldgemÃ ¼sebau),  master in pomology and fruit-processing (Meister im Obstbau und in der Obstverwertung),  master in viniculture and wine-production (Meister im Weinbau und in der Kellerwirtschaft),  master in dairy farming (Meister in der Molkerei- und KÃ ¤sereiwirtschaft),  master in horse husbandry (Meister in der Pferdewirtschaft),  master in fishery (Meister in der Fischereiwirtschaft),  master in poultry farming (Meister in der GeflÃ ¼gelwirtschaft),  master in apiculture (Meister in der Bienenwirtschaft),  master in forestry (Meister in der Forstwirtschaft),  master in forestry plantation and forest management (Meister in der Forstgarten- und Forstpflegewirtschaft),  master in agricultural warehousing (Meister in der landwirtschaftlichen Lagerhaltung), which represent education and training of a total duration of at least 15 years, including at least six years' training followed within a structured training framework divided into an apprenticeship of at least three years' duration, comprising training partly received in the business and partly provided by a vocational training establishment, and a period of three years of professional practice culminating in a mastership examination relating to the profession and conferring the rights to train aprentices and to use the title Meister; in Poland:  teacher for practical vocational training (Nauczyciel praktycznej nauki zawodu), which represents education of a duration of: (i) eight years of elementary education and five years of vocational secondary education or equivalent secondary education in a relevant field followed by the course in pedagogy of a total duration of at least 150 hours, the course in work safety and work hygiene, and two years of professional experience in the profession one is going to teach; or (ii) eight years of elementary education and five years of vocational secondary education and diploma of graduation from a post-secondary pedagogical technical school; or (iii) eight years of elementary education and two to three years of basic vocational secondary education and at least three years of professional experience certified by a degree of master in the particular profession followed by a course in pedagogy of a total duration of at least 150 hours; in Slovakia:  master in vocational education (majster odbornej vÃ ½chovy), which represents education of a total duration of at least 12 years, comprising eight years of basic education, four years of vocational education (complete vocational secondary education and/or apprenticeship in the relevant (similar) vocational training or apprenticeship course), professional experience of a total duration of at least three years in the field of the person's completed education or apprenticeship and supplementary pedagogical study at the faculty of pedagogy or at the technical universities, or complete secondary education and apprenticeship in the relevant (similar) vocational training or apprenticeship course, professional experience of a total duration of at least three years in the field of the person's completed education or apprenticeship, and additional study of pedagogy at the faculty of pedagogy, or by 1 September 2005 specialised education in the field of special pedagogy provided for in the methodology centres for masters in vocational education at the special schools without supplementary pedagogical study. 3. Seafaring sector (a) Sea transport Training for the following: in the Czech Republic:  deck assistant (palubnÃ ­ asistent),  officer in charge of a navigational watch (nÃ ¡moÃ nÃ ­ poruÃ Ã ­k),  chief mate (prvnÃ ­ palubnÃ ­ dÃ ¯stojnÃ ­k),  master (kapitÃ ¡n),  engine assistant (strojnÃ ­ asistent),  officer in charge of an engineering watch (strojnÃ ­ dÃ ¯stojnÃ ­k),  second engineer officer (druhÃ ½ strojnÃ ­ dÃ ¯stojnÃ ­k),  chief engineer officer (prvnÃ ­ strojnÃ ­ dÃ ¯stojnÃ ­k),  electrician (elektrotechnik),  chief electric officer (elektrodÃ ¯stojnÃ ­k); in Denmark:  ship's captain (skibsfÃ ¸rer),  first mate (overstyrmand),  quartermaster, deck officer (enestyrmand, vagthavende styrmand),  deck officer (vagthavende styrmand),  engineer (maskinchef),  first engineer (l. maskinmester),  first engineer/duty engineer (l. maskinmester/vagthavende maskinmester); in Germany:  captain, large coastal vessel (KapitÃ ¤n AM),  captain, coastal vessel (KapitÃ ¤n AK),  deck officer, large coastal vessel (Nautischer Schiffsoffizier AMW),  deck officer, coastal vessel (Nautischer Schiffsoffizier AKW),  chief engineer, grade C (Schiffsbetriebstechniker CT - Leiter von Maschinenanlagen),  ship's mechanic, grade C (Schiffsmaschinist CMa -Leiter von Maschinenanlagen),  ship's engineer, grade C (Schiffsbetriebstechniker CTW),  ship's mechanic, grade C - solo engineer officer (Schiffsmaschinist CMaW - Technischer Alleinoffizier); in Italy:  deck officer (ufficiale di coperta),  engineer officer (ufficiale di macchina); in Latvia:  electrical engineer officer on ships (kuÃ £u elektromehÃ niÃ ·is),  operator of refrigeration machinery (kuÃ £a saldÃ Ã ¡anas iekÃ rtu maÃ ¡Ã «nists); in the Netherlands:  first mate (coastal vessel) (with supplementary training) (stuurman kleine handelsvaart (met aanvulling)),  coaster engineer (with diploma) (diploma motordrijver),  VTS-official (VTS-functionaris); which represent training:  in the Czech Republic: (i) for deck assistant (palubnÃ ­ asistent), 1. a person not less than 20 years of age. 2. (a) maritime academy or maritime college  department of navigation, both courses having to be completed by the maturitnÃ ­ zkouÃ ¡ka exam, and approved seagoing service of not less than six months on ships during studies; or (b) approved seagoing service of not less than two years as rating, forming part of a navigational watch at the support level on ships, and completion of an approved course which meets the standard of competence specified in section A-II/1 of the STCW (International Convention on Standards of Training, Certification and Watchkeeping for Seafarers) Code dispensed by a maritime academy or college of a Party to the STCW Convention, and passing the examination before the Examining Board recognised by the MTC (Maritime Transport Committee of the Czech Republic); (ii) for officer in charge of a navigational watch (nÃ ¡moÃ nÃ ­ poruÃ Ã ­k), 1. approved seagoing service in the capacity of deck assistant on ships of 500 gross tonnage or more for not less than six months in the case of a graduate of a maritime college or academy, or one year in the case of a graduate of an approved course, including not less than six months in the capacity of a rating forming a part of a navigational watch; 2. duly completed and endorsed On Board Training Record Book for Deck Cadets; (iii) for chief mate (prvnÃ ­ palubnÃ ­ dÃ ¯stojnÃ ­k), certificate of competence of officer in charge of a navigational watch on ships of 500 gross tonnage or more and not less than 12months of approved seagoing service in that capacity; (iv) for master (kapitÃ ¡n), = certificate for service as master on ships of between 500 and 3 000 gross tonnage, = certificate of competence of chief mate on ships of 3 000 gross tonnage or more and not less than six months of approved seagoing service in the capacity of chief mate on ships of 500 gross tonnage or more and not less than six months of approved seagoing service in the capacity of chief mate on ships of 3 000 gross tonnage or more; (v) for engine assistant (strojnÃ ­ asistent), 1. a person not less than 20 years of age; 2. maritime academy or maritime college  department of maritime engineering, and approved seagoing service of not less than six months on ships during the studies; (vi) for officer in charge of an engineering watch (strojnÃ ­ dÃ ¯stojnÃ ­k), approved seagoing service in the capacity of engine assistant of not less than six months as a graduate from a maritime academy or college; (vii) for second engineer officer (druhÃ ½ strojnÃ ­ dÃ ¯stojnÃ ­k), approved seagoing service of not less than 12 months in the capacity of third engineer officer on ships powered by main propulsion machinery of 750 kW propulsion power and more; (viii) for chief engineer officer (prvnÃ ­ strojnÃ ­ dÃ ¯stojnÃ ­k), appropriate certificate for service as second engineer officer on ships powered by main propulsion machinery of 3 000 kW propulsion power or more and having not less than six months of approved seagoing service in that capacity; (ix) for electrician (elektrotechnik), 1. a person not less than 18 years of age. 2. maritime or other academy, faculty of electrical engineering, or technical school or college of electrotechnical engineering, all courses having to be completed by the maturitnÃ ­ zkouÃ ¡ka exam, and not less than 12 months of approved practice in the field of electrical engineering; (x) for chief electric officer (elektrodÃ ¯stojnÃ ­k), 1. maritime academy or college, faculty of maritime electrical engineering or other academy or secondary school in the field of electrical engineering, all courses having to be completed by the maturitnÃ ­ zkouÃ ¡ka or a State exam; 2. approved seagoing service in the capacity of electrician for a period of not less than 12 months in the case of a graduate of an academy or college, or 24 months in the case of a graduate of a secondary school;  in Denmark, of nine years' primary schooling followed by a course of basic training and/or service at sea of between 17 and 36 months, supplemented by: (i) for the deck officer, one year of specialised vocational training, (ii) for the others, three years of specialised vocational training.  in Germany, of a total duration of between 14 and 18 years, including a three-year course of basic vocational training and one year's service at sea, followed by one or two years of specialised vocational training supplemented, where appropriate, by two year's work experience in navigation;  in Latvia: (i) for electrical engineer officer on ships (kuÃ £u elektromehÃ niÃ ·is), 1. a person of not less than 18 years of age; 2. represents an education of a total duration of at least 12,5 years, comprising at least nine years of elementary education and at least three years of vocational education. In addition, seagoing service of not less than six months as a ship's electrician or as assistant to the electrical engineer on ships with generator power more then 750 kW is required. Vocational training is completed by a special examination by the competent authority in accordance with the training programme as approved by the Ministry of Transport; (ii) for operator of refrigeration machinery (kuÃ £a saldÃ Ã ¡anas iekÃ rtu maÃ ¡Ã «nists), 1. a person of not less than 18 years of age; 2. represents an education of a total duration of at least 13 years, comprising at least nine years of elementary education and at least three years of vocational education. In addition, seagoing service of not less than 12 months as assistant to the refrigeration engineer is required. Vocational training is completed by a special examination by the competent authority in accordance with the training programme as approved by the Ministry of Transport;  in Italy, of a total duration of 13 years, of which at least five years consist of professional training culminating in an examination and are supplemented, where appropriate, by a traineeship.  in the Netherlands: (i) for first mate (coastal vessel) (with supplementary training) (stuurman kleine handelsvaart (met aanvulling)), and coaster engineer (with diploma) (diploma motordrijver), involving a course of 14 years, at least two years of which take place in a specialised vocational training establishment, supplemented by a 12-month traineeship, (ii) for the VTS-official (VTS-functionaris) of a total duration of at least 15 years, comprising at least three years of higher vocational education (HBO) or intermediate vocational training (MBO), which are followed by national and regional specialisation courses, comprising at least 12 weeks of theoretical training each and each culminating in an examination, and which are recognised under the International STCW Convention (International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978). (b) Sea fishing Training for the following: in Germany:  captain, deep-sea fishing (KapitÃ ¤n BG/Fischerei),  captain, coastal fishing (KapitÃ ¤n BLK/Fischerei),  deck officer, deep-sea vessel (Nautischer Schiffsoffizier BGW/Fischerei),  deck officer, coastal vessel (Nautischer Schiffsoffizier BK/Fischerei); in the Netherlands:  first mate/engineer V (stuurman werktuigkundige V),  engineer IV (fishing vessel) (werktuigkundige IV visvaart),  first mate IV (fishing vessel) (stuurman IV visvaart),  first mate/engineer VI (stuurman werktuigkundige VI), which represent training:  in Germany, of a total duration of between 14 and 18 years, including a three-year course of basic vocational training and one year's service at sea, followed by one or two years of specialised vocational training supplemented, where appropriate, by two year's work experience in navigation,  in the Netherlands, involving a course varying in duration between 13 and 15 years, at least two years of which are provided in a specialised vocational school, supplemented by a 12-month period of work experience, and are recognised under the Torremolinos Convention (1977 International Convention for the Safety of Fishing Vessels). 4. Technical sector Training for the following: in the Czech Republic:  authorised technician, authorised builder (autorizovanÃ ½ technik, autorizovanÃ ½ stavitel), which represents vocational training of a duration of at least nine years, comprising four years of technical secondary education, completed by the maturitnÃ ­ zkouÃ ¡ka exam (secondary technical school) and five years of professional experience, concluded by the professional qualification test for pursuit of selected professional activities in construction (pursuant to Act No 50/1976 Sb. (the Building Act) and Act No 360/1992 Sb.);  track vehicle driver (fyzickÃ ¡ osoba Ã Ã ­dÃ ­cÃ ­ drÃ ¡Ã ¾nÃ ­ vozidlo), which represents education of a total duration of at least 12 years, comprising at least eight years of elementary education and at least four years of vocational secondary education completed by the maturitnÃ ­ zkouÃ ¡ka exam and concluded by the State exam on the motive power of vehicles;  track revision technician (drÃ ¡Ã ¾nÃ ­ reviznÃ ­ technik), which represents education of a total duration of at least 12 years, comprising at least eight years of elementary education and at least four years of vocational secondary education at a secondary machinery or electronics school completed by the maturitnÃ ­ zkouÃ ¡ka exam;  road driving instructor (uÃ itel autoÃ ¡koly), a person not less than 24 years of age; represents education of a total duration of at least 12 years, comprising at least eight years of elementary education and at least four years of vocational secondary education focused on traffic or machinery completed by the maturitnÃ ­ zkouÃ ¡ka exam;  State technician for the control of motor vehicle roadworthiness (kontrolnÃ ­ technik STK), a person not less than 21 years of age; represents education of a total duration of at least 12 years, comprising at least eight years of elementary education and at least four years of vocational secondary education completed by the maturitnÃ ­ zkouÃ ¡ka exam, followed by at least two years of technical practice; the person concerned must have a driving licence and a clean criminal record and must have completed the special training for State technicians of at least 120 hours' duration as well as successfully passing the exam;  mechanic for control of car emissions (mechanik mÃ Ã enÃ ­ emisÃ ­), which represents education of a total duration of at least 12 years, comprising at least eight years of elementary education and at least four years of vocational secondary education completed by the maturitnÃ ­ zkouÃ ¡ka exam; furthermore an applicant has to complete at least three years' technical practice and the special training for mechanic for the control of car emissions of eight hours' duration as well as successfully passing the exam;  boat master Class I (kapitÃ ¡n I. tÃ Ã ­dy), which represents education of a total duration of at least 15 years, comprising eight years of elementary education and three years of vocational education completed by the maturitnÃ ­ zkouÃ ¡ka exam and culminating in an examination confirmed by a certificate of aptitude. This vocational education has to be followed by four years' vocational practice completed by an exam;  restorer of monuments that are works of art crafts (restaurÃ ¡tor pamÃ ¡tek, kterÃ © jsou dÃ ­ly umÃ leckÃ ½ch Ã emesel), which represents education of a total duration of 12 years if involving full secondary technical education in the restoration course, or 10 to 12 years of study in a related course, plus five years of professional experience in the case of full secondary technical education completed by the maturitnÃ ­ zkouÃ ¡ka exam, or eight years of professional experience in the case of secondary technical education ending with the final apprenticeship exam;  restorer of works of art that are not monuments and are held in the collections of museums and galleries, and of other objects of cultural value (restaurÃ ¡tor dÃ l vÃ ½tvarnÃ ½ch umÃ nÃ ­, kterÃ ¡ nejsou pamÃ ¡tkami a jsou uloÃ ¾ena ve sbÃ ­rkÃ ¡ch muzeÃ ­ a galeriÃ ­, a ostatnÃ ­ch pÃ edmÃ tÃ ¯ kulturnÃ ­ hodnoty), which represents education of a total duration of 12 years plus five years of professional experience in the case of full secondary technical education in the restoration course completed by the maturitnÃ ­ zkouÃ ¡ka exam;  waste manager (odpadovÃ ½ hospodÃ ¡Ã ), which represents education of a total duration of at least 12 years, comprising at least eight years of elementary education and at least four years of secondary vocational education completed by the maturitnÃ ­ zkouÃ ¡ka exam and a minimum of five years of experience in the waste management sector within the last 10 years;  blasting technical manager (technickÃ ½ vedoucÃ ­ odstÃ elÃ ¯), which represents education of a total duration of at least 12 years, comprising at least eight years of elementary education and at least four years of vocational secondary education completed by the maturitnÃ ­ zkouÃ ¡ka exam, and followed by: two years as a shotfirer underground (for underground activity) or one year on surface (for surface activity), including six months as an assistant shotfirer; training course of 100 hours of theoretical and practical training followed by an examination before the relevant District Mining Authority; professional experience of six months or more in planning and carrying out major blasting works; training course of 32 hours of theoretical and practical training followed by an examination before the Czech Mining Authority; in Italy:  building surveyor (geometra),  land surveyor (perito agrario), which represent secondary technical courses of a total duration of at least 13 years, comprising eight years' compulsory schooling followed by five years' secondary study, including three years' vocational study, culminating in the Technical Baccalaureat examination, and supplemented: (i) for building surveyors by: either a traineeship lasting at least two years in a professional office, or five years' work experience; (ii) for land surveyors, by the completion of a practical traineeship lasting at least two years, followed by the State Examination; in Latvia:  engine-railway sector driver's assistant (vilces lÃ «dzekÃ ¼a vadÃ «tÃ ja (maÃ ¡Ã «nista) palÃ «gs), a person not less than 18 years of age; represents education of a total duration of at least 12 years, comprising at least eight years of elementary education and at least four years of vocational education; vocational training completed by the employer's special examination; certificate of competence issued by a competent authority for five years; in the Netherlands:  bailiff (gerechtsdeurwaarder),  dental-prosthesis maker (tandprotheticus), which represent a course of study and vocational training: (i) in the case of the bailiff (gerechtsdeurwaarder), totalling 19 years, comprising eight years' compulsory schooling followed by eight years' secondary education including four years' technical education culminating in a State examination and supplemented by three years' theoretical and practical vocational training; (ii) in the case of the dental-prosthesis maker (tandprotheticus) totalling at least 15 years of full time training and three years of part time training, comprising eight years of primary education, four years of general secondary education, completion of three years of vocational training, involving theoretical and practical training as a dental technician, supplemented by three years of part-time training as a dental prosthesis-maker, culminating in an examination; in Austria:  forester (FÃ ¶rster),  technical consulting (Technisches BÃ ¼ro),  labour leasing (Ã berlassung von ArbeitskrÃ ¤ften - Arbeitsleihe),  employment agent (Arbeitsvermittlung),  investment adviser (VermÃ ¶gensberater),  private investigator (Berufsdetektiv),  security guard (Bewachungsgewerbe),  real estate agent (Immobilienmakler),  real estate manager (Immobilienverwalter),  building project organiser (BautrÃ ¤ger, Bauorganisator, Baubetreuer),  debt-collecting institute (InkassobÃ ¼ro/Inkassoinstitut), which represent education and training of a total duration of at least 15 years, comprising eight years' compulsory schooling followed by a minimum of five years' secondary technical or commercial study, culminating in a technical or commercial mature level qualifying examination, supplemented by at least two years' workplace education and training culminating in a professional examination;  insurance consultant (Berater in Versicherungsangelegenheiten), which represents education and training of a total duration of 15 years, including six years' training followed within a structured training framework, divided into an apprenticeship of three years' duration and a three-year period of professional practice and training, culminating in an examination;  master builder/planning and technical calculation (Planender Baumeister),  master woodbuilder/planning and technical calculation (Planender Zimmermeister), which represent education and training of a total duration of at least 18 years, including at least nine years' vocational training divided into four years' secondary technical study and five years' professional practice and training culminating in a professional examination conferring the rights to exercise the profession and to train apprentices, in so far as this training relates to the right to plan buildings, to make technical calculations and to supervise construction work (the Maria Theresian privilege);  commercial bookkeeper (Gewerblicher Buchhalter), under the 1994 Gewerbeordnung (1994 law on trade, crafts and industry);  self-employed bookkeeper (SelbstÃ ¤ndiger Buchhalter), under the 1999 Bundesgesetz Ã ¼ber die Wirtschaftstreuhandberufe (1999 law on the public accounting professions); in Poland:  diagnostician executing motor vehicle roadworthiness tests at a vehicle control station at basic level (diagnosta przeprowadzajÃ cy badania techniczne w stacji kontroli pojazdÃ ³w o podstawowym zakresie badaÃ ), which represents eight years of elementary education and five years of secondary technical education in the field of motor vehicles and three years' practice in a vehicle service station or in a garage, covering 51 hours of basic training in controlling motor vehicles roadworthiness and passing the qualification examination,  diagnostician executing motor vehicle roadworthiness tests at a district vehicle control station (diagnosta przeprowadzajÃ cy badania techniczne pojazdu w okrÃgowej stacji kontroli pojazdÃ ³w), which represents eight years of elementary education and five years of technical secondary education in the field of motor vehicles and four years' practice in a vehicle service station or in a garage, covering 51 hours of basic course in controlling motor vehicle roadworthiness and passing the qualification examination;  diagnostician executing motor vehicle roadworthiness tests at a vehicle control station (diagnosta wykonujÃ cy badania techniczne pojazdÃ ³w w stacji kontroli pojazdÃ ³w), which represents: (i) eight years of elementary education and five years of secondary technical education in the field of motor vehicles and four years' proven practice in a vehicle service station or in a garage, or (ii) eight years of elementary education and five years of secondary technical education in a field other than motor vehicle specialisation and eight years' proven practice in a vehicle service station or in a garage, covering a total of 113 hours of complete training including basic and specialist training, with exams after every stage. The duration in hours and the general scope of the particular courses in the framework of the complete training for diagnostician are separately specified in the Ministry of Infrastructure's Regulation of 28 November 2002 on detailed requirements regarding diagnosticians (OJ 2002, No 208, pos. 1769);  train dispatcher (dyÃ ¼urny ruchu), which represents eight years of elementary education and four years of secondary vocational education, with rail transport specialisation, as well as a course preparing for work as a train dispatcher of 45 days and passing the qualification examination, or which represents eight years of elementary education and five years of secondary vocational education with rail transport specialisation, as well as a course preparing for work as a train dispatcher of 63 days and passing the qualification examination. 5. United Kingdom courses accredited as national vocational qualifications or Scottish vocational qualifications Training for:  listed veterinary nurse,  mine electrical engineer,  mine mechanical engineer,  dental therapist,  dental hygienist,  dispensing optician,  mine deputy,  insolvency practitioner,  licensed conveyancer,  first mate  freight/passenger ships  unrestricted,  second mate  freight/passenger ships  unrestricted,  third mate  freight/passenger ships unrestricted,  deck officer  freight/passenger ships  unrestricted,  engineer officer  freight/passenger ships  unlimited trading area,  certified technically competent person in waste management, leading to qualifications accredited as national vocational qualifications (NVQs) or, in Scotland, accredited as Scottish vocational qualifications, at levels 3 and 4 of the United Kingdom National Framework of Vocational Qualifications. These levels are defined as follows:  level 3: competence in a broad range of varied work activities performed in a wide variety of contexts and most of which are complex and non-routine. There is considerable responsibility and autonomy, and control or guidance of others is often required,  level 4: Competence in a broad range of complex, technical or professional work activities performed in a wide variety of contexts and with a substantial degree of personal responsibility and autonomy. Responsibility for the work of others and the allocation of resources is often present. (1) As from 1 June 1994, the professional title Krankengymnast(in) was replaced by that of Physiotherapeut(in). Nevertheless, the members of the profession who obtained their diplomas before that date may, if they wish, continue to use the earlier title of Krankengymnast(in). ANNEX III List of regulated education and training referred to in the third subparagraph of Article 13(2) In the United Kingdom: Regulated courses leading to qualifications accredited as National Vocational Qualifications (NVQs) or, in Scotland, accredited as Scottish Vocational Qualifications, at levels 3 and 4 of the United Kingdom National Framework of Vocational Qualifications. These levels are defined as follows:  Level 3: competence in a broad range of varied work activities performed in a wide variety of contexts and most of which are complex and non-routine. There is considerable responsibility and autonomy, and control or guidance of others is often required.  Level 4: competence in a broad range of complex, technical or professional work activities performed in a wide variety of contexts and with a substantial degree of personal responsibility and autonomy. Responsibility for the work of others and the allocation of resources is often present. In Germany: The following regulated courses:  Regulated courses preparatory to the pursuit of the professions of technical assistant (technische(r) Assistent(in)), commercial assistant (kaufmÃ ¤nnische(r) Assistent(in)), social professions (soziale Berufe) and the profession of State-certified respiration and elocution instructor (staatlich geprÃ ¼fte(r) Atem-, Sprech- und Stimmlehrer(in)), of a total duration of at least 13 years, which require successful completion of the secondary course of education (mittlerer Bildungsabschluss) and which comprise: (i) at least three years (1) of vocational training at a specialised school (Fachschule) culminating in an examination and, where applicable, supplemented by a one- or two-year specialisation course also culminating in an examination; or (ii) at least two and a half years at a specialised school (Fachschule) culminating in an examination and supplemented by work experience of a duration of not less than six months or a traineeship of not less than six months in an approved establishment; or (iii) at least two years at a specialised school (Fachschule) culminating in an examination and supplemented by work experience of a duration of not less than one year or a traineeship of not less than one year in an approved establishment.  Regulated courses for the professions of State-certified (staatlich geprÃ ¼fte(r)) technician (Techniker(in)), business economist (Betriebswirt(in)), designer (Gestalter(in)) and family assistant (Familienpfleger(in)), of a total duration of not less than 16 years, a prerequisite of which is successful completion of compulsory schooling or equivalent education and training (of a duration of not less than nine years) and successful completion of a course at a trade school (Berufsschule) of a duration of not less than three years and comprising, upon completion of at least two years of work experience, full-time education and training of a duration of not less than two years or part-time education and training of equivalent duration.  Regulated courses and regulated in-service training, of a total duration of not less than 15 years, a prerequisite of which is, generally speaking, successful completion of compulsory schooling (of a duration of not less than nine years) and of vocational training (normally three years) and which generally comprise at least two years of work experience (three years in most cases) and an examination in the context of in service training preparation for which generally comprises a training course which is either concurrent with the work experience (at least 1 000 hours) or is attended on a full-time basis (at least one year). The German authorities shall send to the Commission and to the other Member States a list of the training courses covered by this Annex. In the Netherlands:  Regulated training courses of a total duration of not less than 15 years, a prerequisite of which is successful completion of eight years of primary education plus four years of either intermediate general secondary education (MAVO) or Preparatory Vocational Education (VBO) or general secondary education of a higher level, and which require the completion of a three-year or four-year course at a college for intermediate vocational training (MBO), culminating in an examination.  Regulated training courses of a total duration not less than 16 years, a prerequisite of which is successful completion of eight years of primary education plus four years of at least preparatory vocational education (VBO) or a higher level of general secondary education, and which require the completion of at least four years of vocational training in the apprenticeship system, comprising at least one day of theoretical instruction at a college each week and on the other days practical training in a practical training centre or in a firm, and culminating in a secondary or tertiary level examination. The Dutch authorities shall send to the Commission and to the other Member States a list of the training courses covered by this Annex. In Austria:  Courses at higher vocational schools (Berufsbildende HÃ ¶here Schulen) and higher education establishments for agriculture and forestry (HÃ ¶here Land- und Forstwirtschaftliche Lehranstalten), including special types (einschlieÃ lich der Sonderformen), the structure and level of which are determined by law, regulations and administrative provisions. These courses have a total length of not less than 13 years and comprise five years of vocational training, which culminate in a final examination, the passing of which is a proof of professional competence.  Courses at master schools (Meisterschulen), master classes (Meisterklassen), industrial master schools (Werkmeisterschulen) or building craftsmen schools (Bauhandwerkerschulen), the structure and level of which are determined by law, regulations and administrative provisions. These courses have a total length of not less than 13 years, comprising nine years of compulsory education, followed by either at least three years of vocational training at a specialized school or at least three years of training in a firm and in parallel at a vocational training school (Berufsschule), both of which culminate in an examination, and are supplemented by successful completion of at least a one-year training course at a master school (Meisterschule), master classes (Meisterklassen), industrial master school (Werkmeisterschule) or a building craftsmen school (Bauhandwerkerschule). In most cases the total duration is at least 15 years, comprising periods of work experience, which either precede the training courses at these establishments or are accompanied by part-time courses (at least 960 hours). The Austrian authorities shall send to the Commission and to the other Member States a list of the training courses covered by this Annex. (1) The minimum duration may be reduced from three years to two years if the person concerned has the qualification required to enter university (Abitur), i.e. thirteen years of prior education and training, or the qualification needed to enter a Fachhochschule (Fachhochschulreife), i.e. 12 years of prior education and training. ANNEX IV Activities related to the categories of professional experience referred to in Articles 17, 18 and 19 List I Major groups covered by Directive 64/427/EEC, as amended by Directive 69/77/EEC, and by Directives 68/366/EEC and 82/489/EEC 1 Directive 64/427/EEC Major group 23 Manufacture of textiles 232 Manufacturing and processing of textile materials on woollen machinery 233 Manufacturing and processing of textile materials on cotton machinery 234 Manufacturing and processing of textile materials on silk machinery 235 Manufacturing and processing of textile materials on flax and hemp machinery 236 Other textile fibre industries (jute, hard fibres, etc.), cordage 237 Manufacture of knitted and crocheted goods 238 Textile finishing 239 Other textile industries Major group 24 Manufacture of footwear, other wearing apparel and bedding 241 Machine manufacture of footwear (except from rubber or wood) 242 Manufacture by hand and repair of footwear 243 Manufacture of wearing apparel (except furs) 244 Manufacture of mattresses and bedding 245 Skin and fur industries Major group 25 Manufactures of wood and cork, except manufacture of furniture 251 Sawing and industrial preparation of wood 252 Manufacture of semi-finished wood products 253 Series production of wooden building components including flooring 254 Manufacture of wooden containers 255 Manufacture of other wooden products (except furniture) 259 Manufacture of straw, cork, basketware, wicker-work and rattan products; brush-making Major group 26 260 Manufacture of wooden furniture Major group 27 Manufacture of paper and paper products 271 Manufacture of pulp, paper and paperboard 272 Processing of paper and paperboard, and manufacture of articles of pulp Major group 28 280 Printing, publishing and allied industries Major group 29 Leather industry 291 Tanneries and leather finishing plants 292 Manufacture of leather products ex major group 30 Manufacture of rubber and plastic products, man-made fibres and starch products 301 Processing of rubber and asbestos 302 Processing of plastic materials 303 Production of man-made fibres ex major group 31 Chemical industry 311 Manufacture of chemical base materials and further processing of such materials 312 Specialised manufacture of chemical products principally for industrial and agricultural purposes (including the manufacture for industrial use of fats and oils of vegetable or animal origin falling within ISIC group 312) 313 Specialised manufacture of chemical products principally for domestic or office use [excluding the manufacture of medicinal and pharmaceutical products (ex ISIC group 319)] Major group 32 320 Petroleum industry Major group 33 Manufacture of non-metallic mineral products 331 Manufacture of structural clay products 332 Manufacture of glass and glass products 333 Manufacture of ceramic products, including refractory goods 334 Manufacture of cement, lime and plaster 335 Manufacture of structural material, in concrete, cement and plaster 339 Stone working and manufacture of other non-metallic mineral products Major group 34 Production and primary transformation of ferrous and non-ferrous metals 341 Iron and steel industry (as defined in the ECSC treaty, including integrated steelworks-owned coking plants) 342 Manufacture of steel tubes 343 Wire-drawing, cold-drawing, cold-rolling of strip, cold-forming 344 Production and primary transformation of non-ferrous metals 345 Ferrous and non-ferrous metal foundries Major group 35 Manufacture of metal products (except machinery and transport equipment) 351 Forging, heavy stamping and heavy pressing 352 Secondary transformation and surface-treatment 353 Metal structures 354 Boilermaking, manufacture of industrial hollow-ware 355 Manufacture of tools and implements and finished articles of metal (except electrical equipment) 359 Ancillary mechanical engineering activities Major group 36 Manufacture of machinery other than electrical machinery 361 Manufacture of agricultural machinery and tractors 362 Manufacture of office machinery 363 Manufacture of metal-working and other machine-tools and fixtures and attachments for these and for other powered tools 364 Manufacture of textile machinery and accessories, manufacture of sewing machines 365 Manufacture of machinery and equipment for the food-manufacturing and beverage industries and for the chemical and allied industries 366 Manufacture of plant and equipment for mines, iron and steel works foundries, and for the construction industry; manufacture of mechanical handling equipment 367 Manufacture of transmission equipment 368 Manufacture of machinery for other specific industrial purposes 369 Manufacture of other non-electrical machinery and equipment Major group 37 Electrical engineering 371 Manufacture of electric wiring and cables 372 Manufacture of motors, generators, transformers, switchgear, and other similar equipment for the provision of electric power 373 Manufacture of electrical equipment for direct commercial use 374 Manufacture of telecommunications equipment, meters, other measuring appliances and electromedical equipment 375 Manufacture of electronic equipment, radio and television receivers, audio equipment 376 Manufacture of electric appliances for domestic use 377 Manufacture of lamps and lighting equipment 378 Manufacture of batteries and accumulators 379 Repair, assembly, and specialist installation of electrical equipment ex major group 38 Manufacture of transport equipment 383 Manufacture of motor vehicles and parts thereof 384 Repair of motor vehicles, motorcycles and cycles 385 Manufacture of motorcycles, cycles and parts thereof 389 Manufacture of transport equipment not elsewhere classified Major group 39 Miscellaneous manufacturing industries 391 Manufacture of precision instruments, and measuring and controlling instruments 392 Manufacture of medico-surgical instruments and equipment and orthopaedic appliances (except orthopaedic footwear) 393 Manufacture of photographic and optical equipment 394 Manufacture and repair of watches and clocks 395 Jewellery and precious metal manufacturing 396 Manufacture and repair of musical instruments 397 Manufacture of games, toys, sporting and athletic goods 399 Other manufacturing industries Major group 40 Construction 400 Construction (non-specialised); demolition 401 Construction of buildings (dwellings or other) 402 Civil engineering; building of roads, bridges, railways, etc. 403 Installation work 404 Decorating and finishing 2 Directive 68/366/EEC Major group 20A 200 Industries producing animal and vegetable fats and oils 20B Food manufacturing industries (excluding the beverage industry) 201 Slaughtering, preparation and preserving of meat 202 Milk and milk products industry 203 Canning and preserving of fruits and vegetables 204 Canning and preserving of fish and other sea foods 205 Manufacture of grain mill products 206 Manufacture of bakery products, including rusks and biscuits 207 Sugar industry 208 Manufacture of cocoa, chocolate and sugar confectionery 209 Manufacture of miscellaneous food products Major group 21 Beverage industry 211 Production of ethyl alcohol by fermentation, production of yeasts and spirits 212 Production of wine and other unmalted alcoholic beverages 213 Brewing and malting 214 Soft drinks and carbonated water industries ex 30 Manufacture of rubber products, plastic materials, artificial and synthetic fibres and starch products 304 Manufacture of starch products 3 Directive 82/489/EEC ex 855 hairdressing establishments (excluding chiropodists' activities and beauticians' training schools) List II Major groups of Directives 75/368/EEC, 75/369/EEC and 82/470/EEC 1 Directive 75/368/EEC (activities referred to in Article 5(1)) ex 04 Fishing 043 Inland water fishing ex 38 Manufacture of transport equipment 381 Shipbuilding and repairing 382 Manufacture of railroad equipment 386 Manufacture of aircraft (including space equipment) ex 71 Activities allied to transport and activities other than transport coming under the following groups: ex 711 Sleeping- and dining-car services; maintenance of railway stock in repair sheds; cleaning of carriages ex 712 Maintenance of stock for urban, suburban and interurban passenger transport ex 713 Maintenance of stock for other passenger land transport (such as motor cars, coaches, taxis) ex 714 Operation and maintenance of services in support of road transport (such as roads, tunnels and toll-bridges, goods depots, car parks, bus and tram depots) ex 716 Activities allied to inland water transport (such as operation and maintenance of waterways, ports and other installations for inland water transport; tug and piloting services in ports, setting of buoys, loading and unloading of vessels and other similar activities, such as salvaging of vessels, towing and the operation of boathouses) 73 Communications: postal services and telecommunications ex 85 Personal services 854 Laundries and laundry services, dry-cleaning and dyeing ex 856 Photographic studios: portrait and commercial photography, except journalistic photographers ex 859 Personal services not elsewhere classified (only maintenance and cleaning of buildings or accommodation) 2 Directive 75/369/EEC (Article 6: where the activity is regarded as being of an industrial or small craft nature) The following itinerant activities: (a) the buying and selling of goods:  by itinerant tradesmen, hawkers or pedlars (ex ISIC Group 612)  in covered markets other than from permanently fixed installations and in open-air markets. (b) activities covered by transitional measures already adopted that expressly exclude or do not mention the pursuit of such activities on an itinerant basis. 3 Directive 82/470/EEC (Article 6(1) and (3)) The activities comprise in particular:  organising, offering for sale and selling, outright or on commission, single or collective items (transport, board, lodging, excursions, etc.) for a journey or stay, whatever the reasons for travelling (Article 2(B)(a))  acting as an intermediary between contractors for various methods of transport and persons who dispatch or receive goods, and carrying out related activities: (aa) by concluding contracts with transport contractors, on behalf of principals (bb) by choosing the method of transport, the firm and the route considered most profitable for the principal (cc) by arranging the technical aspects of the transport operation (e.g. packing required for transportation); by carrying out various operations incidental to transport (e.g. ensuring ice supplies for refrigerated wagons) (dd) by completing the formalities connected with the transport such as the drafting of way bills; by assembling and dispersing shipments (ee) by coordinating the various stages of transportation, by ensuring transit, reshipment, transshipment and other termination operations (ff) by arranging both freight and carriers and means of transport for persons dispatching goods or receiving them:  assessing transport costs and checking the detailed accounts  taking certain temporary or permanent measures in the name of and on behalf of a shipowner or sea transport carrier (with the port authorities, ship's chandlers, etc.). (The activities listed under Article 2(A)(a), (b) and (d)). List III Directives 64/222/EEC, 68/364/EEC, 68/368/EEC, 75/368/EEC, 75/369/EEC, 70/523/EEC and 82/470/EEC 1 Directive 64/222/EEC 1. Activities of self-employed persons in wholesale trade, with the exception of wholesale trade in medicinal and pharmaceutical products, in toxic products and pathogens and in coal (ex Group 611). 2. Professional activities of an intermediary who is empowered and instructed by one or more persons to negotiate or enter into commercial transactions in the name of and on behalf of those persons. 3. Professional activities of an intermediary who, while not being permanently so instructed, brings together persons wishing to contract directly with one another or arranges their commercial transactions or assists in the completion thereof. 4. Professional activities of an intermediary who enters into commercial transactions in his own name on behalf of others. 5. Professional activities of an intermediary who carries out wholesale selling by auction on behalf of others. 6. Professional activities of an intermediary who goes from door to door seeking orders. 7. Provision of services, by way of professional activities, by an intermediary in the employment of one or more commercial, industrial or small craft undertakings. 2 Directive 68/364/EEC ISIC ex Group 612: Retail trade Activities excluded: 012 Letting out for hire of farm machinery 640 Real estate, letting of property 713 Letting out for hire of automobiles, carriages and horses 718 Letting out for hire of railway carriages and wagons 839 Renting of machinery to commercial undertakings 841 Booking of cinema seats and renting of cinematograph films 842 Booking of theatre seats and renting of theatrical equipment 843 Letting out for hire of boats, bicycles, coin-operated machines for games of skill or chance 853 Letting of furnished rooms 854 Laundered linen hire 859 Garment hire 3 Directive 68/368/EEC ISIC ex major Group 85 1. Restaurants, cafes, taverns and other drinking and eating places (ISIC Group 852). 2. Hotels, rooming houses, camps and other lodging places (ISIC Group 853). 4 Directive 75/368/EEC (Article 7) ex 62 Banks and other financial institutions ex 620 Patent buying and licensing companies ex 71 Transport ex 713 Road passenger transport, excluding transportation by means of motor vehicles ex 719 Transportation by pipelines of liquid hydrocarbons and other liquid chemical products ex 82 Community services 827 Libraries, museums, botanical and zoological gardens ex 84 Recreation services 843 Recreation services not elsewhere classified:  Sporting activities (sports grounds, organising sporting fixtures, etc.), except the activities of sports instructors  Games (racing stables, areas for games, racecourses, etc.)  Other recreation services (circuses, amusement parks and other entertainment) ex 85 Personal services ex 851 Domestic services ex 855 Beauty parlours and services of manicurists, excluding services of chiropodists and professional beauticians' and hairdressers' training schools ex 859 Personal services not elsewhere classified, except sports and paramedical masseurs and mountain guides, divided into the following groups:  Disinfecting and pest control  Hiring of clothes and storage facilities  Marriage bureaux and similar services  Astrology, fortune telling and the like  Sanitary services and associated activities  Undertaking and cemetery maintenance  Couriers and interpreter-guides 5 Directive 75/369/EEC (Article 5) The following itinerant activities: (a) the buying and selling of goods:  by itinerant tradesmen, hawkers or pedlars (ex ISIC Group 612)  in covered markets other than from permanently fixed installations and in open-air markets (b) activities covered by transitional measures already adopted that expressly exclude or do not mention the pursuit of such activities on an itinerant basis. 6 Directive 70/523/EEC Activities of self-employed persons in the wholesale coal trade and activities of intermediaries in the coal trade (ex Group 6112, ISIC nomenclature) 7 Directive 82/470/EEC (Article 6(2)) (Activities listed in Article 2(A)(c) and (e), (B)(b), (C) and (D)) These activities comprise in particular:  hiring railway cars or wagons for transporting persons or goods  acting as an intermediary in the sale, purchase or hiring of ships  arranging, negotiating and concluding contracts for the transport of emigrants  receiving all objects and goods deposited, on behalf of the depositor, whether under customs control or not, in warehouses, general stores, furniture depots, coldstores, silos, etc.  supplying the depositor with a receipt for the object or goods deposited  providing pens, feed and sales rings for livestock being temporarily accommodated while awaiting sale or while in transit to or from the market  carrying out inspection or technical valuation of motor vehicles  measuring, weighing and gauging goods. ANNEX V Recognition on the basis of coordination of the minimum training conditions V.1. DOCTOR OF MEDICINE 5.1.1. Evidence of formal qualifications in basic medical training Country Evidence of formal qualifications Body awarding the qualifications Certificate accompanying the qualifications Reference date BelgiÃ «/Belgique/ Belgien Diploma van arts/DiplÃ ´me de docteur en mÃ ©decine  Les universitÃ ©s/De universiteiten  Le Jury compÃ ©tent d'enseignement de la CommunautÃ © franÃ §aise/De bevoegde Examencommissie van de Vlaamse Gemeenschap 20 December 1976 Ã eskÃ ¡ republika Diplom o ukonÃ enÃ ­ studia ve studijnÃ ­m programu vÃ ¡eobecnÃ © lÃ ©kaÃ stvÃ ­ (doktor medicÃ ­ny, MUDr.) LÃ ©kÃ ¡Ã skÃ ¡ fakulta univerzity v Ã eskÃ © republice  VysvÃ dÃ enÃ ­ o stÃ ¡tnÃ ­ rigorÃ ³znÃ ­ zkouÃ ¡ce 1 May 2004 Danmark Bevis for bestÃ ¥et lÃ ¦gevidenskabelig embedseksamen Medicinsk universitetsfakultet  Autorisation som lÃ ¦ge, udstedt af Sundhedsstyrelsen og  Tilladelse til selvstÃ ¦ndigt virke som lÃ ¦ge (dokumentation for gennemfÃ ¸rt praktisk uddannelse), udstedt af Sundhedsstyrelsen 20 December 1976 Deutschland  Zeugnis Ã ¼ber die Ã rztliche PrÃ ¼fung  Zeugnis Ã ¼ber die Ã rztliche StaatsprÃ ¼fung und Zeugnis Ã ¼ber die Vorbereitungszeit als Medizinalassistent, soweit diese nach den deutschen Rechtsvorschriften noch fÃ ¼r den Abschluss der Ã ¤rztlichen Ausbildung vorgesehen war ZustÃ ¤ndige BehÃ ¶rden 20 December 1976 Eesti Diplom arstiteaduse Ã µppekava lÃ ¤bimise kohta Tartu Ã likool 1 May 2004 Ã Ã »Ã »Ã ¬Ã  Ã Ã Ã Ã Ã ¯o IÃ ±Ã Ã Ã ¹Ã ºÃ ®Ã   IÃ ±Ã Ã Ã ¹Ã ºÃ ® Ã £Ã oÃ »Ã ® Ã Ã ±vÃ µÃÃ ¹Ã Ã Ã ·Ã ¼Ã ¯oÃ ,  Ã £Ã oÃ »Ã ® Ã ÃÃ ¹Ã Ã Ã ·Ã ¼Ã v Ã ¥Ã ³Ã µÃ ¯Ã ±Ã , Ã ¤Ã ¼Ã ®Ã ¼Ã ± IÃ ±Ã Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ±vÃ µÃÃ ¹Ã Ã Ã ·Ã ¼Ã ¯oÃ 1 January 1981 EspaÃ ±a TÃ ­tulo de Licenciado en Medicina y CirugÃ ­a  Ministerio de EducaciÃ ³n y Cultura  El rector de una Universidad 1 January 1986 France DiplÃ ´me d'Etat de docteur en mÃ ©decine UniversitÃ ©s 20 December 1976 Ireland Primary qualification Competent examining body Certificate of experience 20 December 1976 Italia Diploma di laurea in medicina e chirurgia UniversitÃ Diploma di abilitazione all'esercizio della medicina e chirurgia 20 December 1976 Ã Ã ÃÃ Ã ¿Ã  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã Ã ³Ã ³Ã Ã ±Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¿Ã  ÃÃ ±Ã Ã Ã ¹Ã ºÃ  Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¹Ã ¿ 1 May 2004 Latvija Ã rsta diploms UniversitÃ tes tipa augstskola 1 May 2004 Lietuva AukÃ ¡tojo mokslo diplomas, nurodantis suteiktÃ gydytojo kvalifikacijÃ Universitetas InternatÃ «ros paÃ ¾ymÃ jimas, nurodantis suteiktÃ medicinos gydytojo profesinÃ kvalifikacijÃ 1 May 2004 Luxembourg DiplÃ ´me d'Etat de docteur en mÃ ©decine, chirurgie et accouchements, Jury d'examen d'Etat Certificat de stage 20 December 1976 MagyarorszÃ ¡g Ã ltalÃ ¡nos orvos oklevÃ ©l (doctor medicinae univer- sae, rÃ ¶v.: dr. med. univ.) Egyetem 1 May 2004 Malta Lawrja ta' Tabib tal-Medi- Ã ina u l-KirurÃ ¡ija Universita ta' Malta Ã ertifikat ta' reÃ ¡istrazzjoni maÃ §ruÃ ¡ mill-Kunsill Mediku 1 May 2004 Nederland Getuigschrift van met goed gevolg afgelegd artsexamen Faculteit Geneeskunde 20 December 1976 Ã sterreich 1. Urkunde Ã ¼ber die Verleihung des akademischen Grades Doktor der gesamten Heilkunde (bzw. Doctor medicinae universae, Dr.med.univ.) 1. Medizinische FakultÃ ¤t einer UniversitÃ ¤t 1 January 1994 2. Diplom Ã ¼ber die spezifische Ausbildung zum Arzt fÃ ¼r Allgemeinmedizin bzw. Facharztdiplom 2. Ã sterreichische Ã rztekammer Polska Dyplom ukoÃ czenia studiÃ ³w wyÃ ¼szych na kierunku lekarskim z tytuÃ em lekarza 1. Akademia Medyczna 2. Uniwersytet Medyczny 3. Collegium Medicum Uniwersytetu JagielloÃ skiego Lekarski Egzamin PaÃ stwowy 1 May 2004 Portugal Carta de Curso de licenciatura em medicina Universidades Diploma comprovativo da conclusÃ £o do internato geral emitido pelo MinistÃ ©rio da SaÃ ºde 1 January 1986 Slovenija Diploma, s katero se podeljuje strokovni naslov doktor medicine/doktorica medicine Univerza 1 May 2004 Slovensko VysokoÃ ¡kolskÃ ½ diplom o udelenÃ ­ akademickÃ ©ho titulu doktor medicÃ ­ny (MUDr.) VysokÃ ¡ Ã ¡kola 1 May 2004 Suomi/ Finland LÃ ¤Ã ¤ketieteen lisensiaatin tutkinto/Medicine licentiatexamen  Helsingin yliopisto/Helsingfors universitet  Kuopion yliopisto  Oulun yliopisto  Tampereen yliopisto  Turun yliopisto Todistus lÃ ¤Ã ¤kÃ ¤rin perusterveydenhuollon lisÃ ¤koulutuksesta/Examenbevis om tillÃ ¤ggsutbildning fÃ ¶r lÃ ¤kare inom primÃ ¤rvÃ ¥rden 1 January 1994 Sverige LÃ ¤karexamen Universitet Bevis om praktisk utbildning som utfÃ ¤rdas av Socialstyrelsen 1 January 1994 United Kingdom Primary qualification Competent examining body Certificate of experience 20 December 1976 5.1.2. Evidence of formal qualifications of specialised doctors Country Evidence of formal qualifications Body awarding the qualifications Reference date BelgiÃ «/Belgique/ Belgien Bijzondere beroepstitel van geneesheer-specialist/Titre professionnel particulier de mÃ ©decin spÃ ©cialiste Minister bevoegd voor Volksgezondheid/Ministre de la SantÃ © publique 20 December 1976 Ã eskÃ ¡ republika Diplom o specializaci Ministerstvo zdravotnictvÃ ­ 1 May 2004 Danmark Bevis for tilladelse til at betegne sig som speciallÃ ¦ge Sundhedsstyrelsen 20 December 1976 Deutschland FachÃ ¤rztliche Anerkennung LandesÃ ¤rztekammer 20 December 1976 Eesti Residentuuri lÃ µputunnistus eriarstiabi erialal Tartu Ã likool 1 May 2004 Ã Ã »Ã »Ã ¬Ã  Ã ¤Ã ¯Ã Ã »oÃ  IÃ ±Ã Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ´Ã ¹Ã ºÃ Ã Ã ·Ã Ã ±Ã  1. Ã oÃ ¼Ã ±Ã Ã Ã ¹Ã ±Ã ºÃ ® Ã Ã Ã oÃ ´Ã ¹oÃ ¯Ã ºÃ ·Ã Ã · 1 January 1981 2. Ã oÃ ¼Ã ±Ã Ã Ã ¯Ã ± EspaÃ ±a TÃ ­tulo de Especialista Ministerio de EducaciÃ ³n y Cultura 1 January 1986 France 1. Certificat d'Ã ©tudes spÃ ©ciales de mÃ ©decine 1. UniversitÃ ©s 20 December 1976 2. Attestation de mÃ ©decin spÃ ©cialiste qualifiÃ © 2. Conseil de l'Ordre des mÃ ©decins 3. Certificat d'Ã ©tudes spÃ ©ciales de mÃ ©decine 3. UniversitÃ ©s 4. DiplÃ ´me d'Ã ©tudes spÃ ©cialisÃ ©es ou spÃ ©cialisation complÃ ©mentaire qualifiante de mÃ ©decine 4. UniversitÃ ©s Ireland Certificate of Specialist doctor Competent authority 20 December 1976 Italia Diploma di medico specialista UniversitÃ 20 December 1976 Ã Ã ÃÃ Ã ¿Ã  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã ·Ã  Ã Ã ¹Ã ´Ã ¹Ã ºÃ Ã Ã ·Ã Ã ±Ã  ÃÃ ±Ã Ã Ã ¹Ã ºÃ  Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¹Ã ¿ 1 May 2004 Latvija SertifikÃ ts kompetentu iestÃ Ã ¾u izsniegts dokuments, kas apliecina, ka persona ir nokÃ rtojusi sertifikÃ cijas eksÃ menu specialitÃ tÃ  Latvijas Ãrstu biedrÃ «ba Latvijas ÃrstniecÃ «bas personu profesionÃ lo organizÃ ciju savienÃ «ba 1 May 2004 Lietuva RezidentÃ «ros paÃ ¾ymÃ jimas, nurodantis suteiktÃ gydytojo specialisto profesinÃ kvalifikacijÃ Universitetas 1 May 2004 Luxembourg Certificat de mÃ ©decin spÃ ©cialiste Ministre de la SantÃ © publique 20 December 1976 MagyarorszÃ ¡g Szakorvosi bizonyÃ ­tvÃ ¡ny Az EgÃ ©szsÃ ©gÃ ¼gyi, SzociÃ ¡lis Ã ©s CsalÃ ¡dÃ ¼gyi MinisztÃ ©rium illetÃ ©kes testÃ ¼lete 1 May 2004 Malta Ã ertifikat ta' SpeÃ jalista Mediku Kumitat ta' Approvazzjoni dwar SpeÃ jalisti 1 May 2004 Nederland Bewijs van inschrijving in een Specialistenregister  Medisch Specialisten Registratie Commissie (MSRC) van de Koninklijke Nederlandsche Maatschappij tot Bevordering der Geneeskunst  Sociaal-Geneeskundigen Registratie Commissie van de Koninklijke Nederlandsche Maatschappij tot Bevordering der Geneeskunst 20 December 1976 Ã sterreich Facharztdiplom Ã sterreichische Ã rztekammer 1 January 1994 Polska Dyplom uzyskania tytuÃ u specjalisty Centrum EgzaminÃ ³w Medycznych 1 May 2004 Portugal 1. Grau de assistente 1. MinistÃ ©rio da SaÃ ºde 1 January 1986 2. Titulo de especialista 2. Ordem dos MÃ ©dicos Slovenija Potrdilo o opravljenem specialistiÃ nem izpitu 1. Ministrstvo za zdravje 1 May 2004 2. ZdravniÃ ¡ka zbornica Slovenije Slovensko Diplom o Ã ¡pecializÃ ¡cii SlovenskÃ ¡ zdravotnÃ ­cka univerzita 1 May 2004 Suomi/ Finland ErikoislÃ ¤Ã ¤kÃ ¤rin tutkinto/SpeciallÃ ¤karexamen 1. Helsingin yliopisto/Helsingfors universitet 1 January 1994 2. Kuopion yliopisto 3. Oulun yliopisto 4. Tampereen yliopisto 5. Turun yliopisto Sverige Bevis om specialkompetens som lÃ ¤kare, utfÃ ¤rdat av Socialstyrelsen Socialstyrelsen 1 January 1994 United Kingdom Certificate of Completion of specialist training Competent authority 20 December 1976 5.1.3. Titles of training courses in specialised medicine Country Anaesthetics Minimum period of training: 3 years General surgery Minimum period of training: 5 years Title Title Belgique/BelgiÃ «/Belgien AnesthÃ ©sie-rÃ ©animation/Anesthesie reanimatie Chirurgie/Heelkunde Ã eskÃ ¡ republika Anesteziologie a resuscitace Chirurgie Danmark AnÃ ¦stesiologi Kirurgi elsler kirurgiske sygdomme Deutschland AnÃ ¤sthesiologie (Allgemeine) Chirurgie Eesti Anestesioloogia Ã ldkirurgia Ã Ã »Ã »Ã ¬Ã  Ã vÃ ±Ã ¹Ã Ã ¸Ã ·Ã Ã ¹oÃ »oÃ ³Ã ¯Ã ± Ã §Ã µÃ ¹Ã oÃ Ã Ã ³Ã ¹Ã ºÃ ® EspaÃ ±a AnestesiologÃ ­a y ReanimaciÃ ³n CirugÃ ­a general y del aparato digestivo France AnesthÃ ©siologie-RÃ ©animation chirurgicale Chirurgie gÃ ©nÃ ©rale Ireland Anaesthesia General surgery Italia Anestesia e rianimazione Chirurgia generale Ã Ã ÃÃ Ã ¿Ã  Ã Ã ½Ã ±Ã ¹Ã Ã ¸Ã ·Ã Ã ¹Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã §Ã µÃ ¹Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ® Latvija AnestezioloÃ £ija un reanimatoloÃ £ija Ã ¶irurÃ £ija Lietuva Anesteziologija reanimatologija Chirurgija Luxembourg AnesthÃ ©sie-rÃ ©animation Chirurgie gÃ ©nÃ ©rale MagyarorszÃ ¡g AneszteziolÃ ³gia Ã ©s intenzÃ ­v terÃ ¡pia SebÃ ©szet Malta AnesteÃ ¼ija u Kura Intensiva KirurÃ ¡ija Ã enerali Nederland Anesthesiologie Heelkunde Ã sterreich AnÃ ¤sthesiologie und Intensivmedizin Chirurgie Polska Anestezjologia i intensywna terapia Chirurgia ogÃ ³lna Portugal Anestesiologia Cirurgia geral Slovenija Anesteziologija, reanimatologija in perioperativna intenzivna medicina SploÃ ¡na kirurgija Slovensko AnestÃ ©ziolÃ ³gia a intenzÃ ­vna medicÃ ­na Chirurgia Suomi/Finland Anestesiologia ja tehohoito/Anestesiologi och intensivvÃ ¥rd Yleiskirurgia/AllmÃ ¤n kirurgi Sverige Anestesi och intensivvÃ ¥rd Kirurgi United Kingdom Anaesthetics General surgery Country Neurological surgery Minimum period of training: 5 years Obstetrics and Gynaecology Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/ Belgien Neurochirurgie GynÃ ©cologie  obstÃ ©trique/Gynaecologie en verloskunde Ã eskÃ ¡ republika Neurochirurgie Gynekologie a porodnictvÃ ­ Danmark Neurokirurgi eller kirurgiske nervesygdomme GynÃ ¦kologi og obstetrik eller kvindesygdomme og fÃ ¸dselshjÃ ¦lp Deutschland Neurochirurgie Frauenheilkunde und Geburtshilfe Eesti Neurokirurgia SÃ ¼nnitusabi ja gÃ ¼nekoloogia Ã Ã »Ã »Ã ¬Ã  Ã Ã µÃ Ã oÃ Ã µÃ ¹Ã oÃ Ã Ã ³Ã ¹Ã ºÃ ® Ã Ã ±Ã ¹Ã µÃ Ã Ã ¹Ã ºÃ ®-Ã Ã vÃ ±Ã ¹Ã ºoÃ »oÃ ³Ã ¯Ã ± EspaÃ ±a NeurocirugÃ ­a Obstetricia y ginecologÃ ­a France Neurochirurgie GynÃ ©cologie  obstÃ ©trique Ireland Neurosurgery Obstetrics and gynaecology Italia Neurochirurgia Ginecologia e ostetricia Ã Ã ÃÃ Ã ¿Ã  Ã Ã µÃ Ã Ã ¿Ã Ã µÃ ¹Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ® Ã Ã ±Ã ¹Ã µÃ Ã Ã ¹Ã ºÃ ®  Ã Ã Ã ½Ã ±Ã ¹Ã ºÃ ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Latvija NeiroÃ ·irurÃ £ija GinekoloÃ £ija un dzemdniecÃ «ba Lietuva Neurochirurgija AkuÃ ¡erija ginekologija Luxembourg Neurochirurgie GynÃ ©cologie  obstÃ ©trique MagyarorszÃ ¡g IdegsebÃ ©szet SzÃ ¼lÃ ©szet-nÃ gyÃ ³gyÃ ¡szat Malta NewrokirurÃ ¡ija OstetriÃ ja u Ã inekoloÃ ¡ija Nederland Neurochirurgie Verloskunde en gynaecologie Ã sterreich Neurochirurgie Frauenheilkunde und Geburtshilfe Polska Neurochirurgia PoÃ oÃ ¼nictwo i ginekologia Portugal Neurocirurgia Ginecologia e obstetricia Slovenija Nevrokirurgija Ginekologija in porodniÃ ¡tvo Slovensko Neurochirurgia GynekolÃ ³gia a pÃ ´rodnÃ ­ctvo Suomi/Finland Neurokirurgia/Neurokirurgi Naistentaudit ja synnytykset/Kvinnosjukdomar och fÃ ¶rlossningar Sverige Neurokirurgi Obstetrik och gynekologi United Kingdom Neurosurgery Obstetrics and gynaecology Country General (internal) medicine Minimum period of training: 5 years Ophthalmology Minimum period of training: 3 years Title Title Belgique/BelgiÃ «/Belgien MÃ ©decine interne/Inwendige geneeskunde Ophtalmologie/Oftalmologie Ã eskÃ ¡ republika VnitÃ nÃ ­ lÃ ©kaÃ stvÃ ­ Oftalmologie Danmark Intern medicin Oftalmologi eller Ã ¸jensygdomme Deutschland Innere Medizin Augenheilkunde Eesti Sisehaigused Oftalmoloogia Ã Ã »Ã »Ã ¬Ã  Ã Ã ±Ã ¸oÃ »oÃ ³Ã ¯Ã ± Ã Ã Ã ¸Ã ±Ã »Ã ¼oÃ »oÃ ³Ã ¯Ã ± EspaÃ ±a Medicina interna OftalmologÃ ­a France MÃ ©decine interne Ophtalmologie Ireland General medicine Ophthalmic surgery Italia Medicina interna Oftalmologia Ã Ã ÃÃ Ã ¿Ã  Ã Ã ±Ã ¸oÃ »oÃ ³Ã ¯Ã ± Ã Ã Ã ¸Ã ±Ã »Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Latvija InternÃ  medicÃ «na OftalmoloÃ £ija Lietuva Vidaus ligos Oftalmologija Luxembourg MÃ ©decine interne Ophtalmologie MagyarorszÃ ¡g BelgyÃ ³gyÃ ¡szat SzemÃ ©szet Malta MediÃ ina Interna OftalmoloÃ ¡ija Nederland Interne geneeskunde Oogheelkunde Ã sterreich Innere Medizin Augenheilkunde und Optometrie Polska Choroby wewnÃtrzne Okulistyka Portugal Medicina interna Oftalmologia Slovenija Interna medicina Oftalmologija Slovensko VnÃ ºtornÃ © lekÃ ¡rstvo OftalmolÃ ³gia Suomi/Finland SisÃ ¤taudit/Inre medicin SilmÃ ¤taudit/Ã gonsjukdomar Sverige Internmedicin Ã gonsjukdomar (oftalmologi) United Kingdom General (internal) medicine Ophthalmology Country Otorhinolaryngology Minimum period of training: 3 years Paediatrics Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/Belgien Oto-rhino-laryngologie/Otorhinolaryngologie PÃ ©diatrie/Pediatrie Ã eskÃ ¡ republika Otorinolaryngologie DÃ tskÃ © lÃ ©kaÃ stvÃ ­ Danmark Oto-rhino-laryngologi eller Ã ¸re-nÃ ¦se-halssygdomme PÃ ¦diatri eller sygdomme hos bÃ ¸rn Deutschland Hals-Nasen-Ohrenheilkunde Kinder- und Jugendmedizin Eesti OtorinolarÃ ¼ngoloogia Pediaatria Ã Ã »Ã »Ã ¬Ã  Ã ©Ã oÃ Ã ¹voÃ »Ã ±Ã Ã Ã ³Ã ³oÃ »oÃ ³Ã ¯Ã ± Ã Ã ±Ã ¹Ã ´Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ® EspaÃ ±a OtorrinolaringologÃ ­a PediatrÃ ­a y sus Ã ¡reas especÃ ­ficas France Oto-rhino-laryngologie PÃ ©diatrie Ireland Otolaryngology Paediatrics Italia Otorinolaringoiatria PÃ ©diatria Ã Ã ÃÃ Ã ¿Ã  Ã ©Ã Ã ¿Ã Ã ¹Ã ½Ã ¿Ã »Ã ±Ã Ã Ã ³Ã ³Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã Ã ±Ã ¹Ã ´Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ® Latvija OtolaringoloÃ £ija Pediatrija Lietuva Otorinolaringologija VaikÃ ³ ligos Luxembourg Oto-rhino-laryngologie PÃ ©diatrie MagyarorszÃ ¡g FÃ ¼l-orr-gÃ ©gegyÃ ³gyÃ ¡szat CsecsemÃ - Ã ©s gyermekgyÃ ³gyÃ ¡szat Malta OtorinolaringoloÃ ¡ija Pedjatrija Nederland Keel-, neus- en oorheelkunde Kindergeneeskunde Ã sterreich Hals-, Nasen- und Ohrenkrankheiten Kinder- und Jugendheilkunde Polska Otorynolaryngologia Pediatria Portugal Otorrinolaringologia Pediatria Slovenija OtorinolaringolÃ ³gija Pediatrija Slovensko OtorinolaryngolÃ ³gia Pediatria Suomi/Finland Korva-, nenÃ ¤- ja kurkkutaudit/Ã ron-, nÃ ¤s- och halssjukdomar Lastentaudit/Barnsjukdomar Sverige Ã ron-, nÃ ¤s- och halssjukdomar (oto-rhino-laryngologi) Barn- och ungdomsmedicin United Kingdom Otolaryngology Paediatrics Country Respiratory medicine Minimum period of training: 4 years Urology Minimum period of training: 5 years Title Title Belgique/BelgiÃ «/ Belgien Pneumologie Urologie Ã eskÃ ¡ republika TuberkulÃ ³za a respiraÃ nÃ ­ nemoci Urologie Danmark Medicinske lungesygdomme Urologi eller urinvejenes kirurgiske sygdomme Deutschland Pneumologie Urologie Eesti Pulmonoloogia Uroloogia Ã Ã »Ã »Ã ¬Ã  Ã ¦Ã Ã ¼Ã ±Ã Ã ¹oÃ »oÃ ³Ã ¯Ã ±- Ã vÃ µÃ Ã ¼ovoÃ »oÃ ³Ã ¯Ã ± Ã Ã Ã oÃ »oÃ ³Ã ¯Ã ± EspaÃ ±a NeumologÃ ­a UrologÃ ­a France Pneumologie Urologie Ireland Respiratory medicine Urology Italia Malattie dell'apparato respiratorio Urologia Ã Ã ÃÃ Ã ¿Ã  Ã Ã ½Ã µÃ Ã ¼Ã ¿Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ±  Ã ¦Ã Ã ¼Ã ±Ã Ã ¹Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã Ã Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Latvija FtiziopneimonoloÃ £ija UroloÃ £ija Lietuva Pulmonologija Urologija Luxembourg Pneumologie Urologie MagyarorszÃ ¡g TÃ ¼dÃ gyÃ ³gyÃ ¡szat UrolÃ ³gia Malta MediÃ ina Respiratorja UroloÃ ¡ija Nederland Longziekten en tuberculose Urologie Ã sterreich Lungenkrankheiten Urologie Polska Choroby pÃ uc Urologia Portugal Pneumologia Urologia Slovenija Pnevmologija Urologija Slovensko PneumolÃ ³gia a ftizeolÃ ³gia UrolÃ ³gia Suomi/Finland Keuhkosairaudet ja allergologia/Lungsjukdomar och allergologi Urologia/Urologi Sverige Lungsjukdomar (pneumologi) Urologi United Kingdom Respiratory medicine Urology Country Orthopaedics Minimum period of training: 5 years Pathological anatomy Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/Belgien Chirurgie orthopÃ ©dique/Orthopedische heelkunde Anatomie pathologique/Pathologische anatomie Ã eskÃ ¡ republika Ortopedie PatologickÃ ¡ anatomie Danmark OrtopÃ ¦disk kirurgi Patologisk anatomi eller vÃ ¦vs- og celleundersÃ ¸gelser Deutschland OrthopÃ ¤die (und Unfallchirurgie) Pathologie Eesti Ortopeedia Patoloogia Ã Ã »Ã »Ã ¬Ã  Ã Ã Ã ¸oÃÃ µÃ ´Ã ¹Ã ºÃ ® Ã Ã ±Ã ¸oÃ »oÃ ³Ã ¹Ã ºÃ ® Ã vÃ ±Ã oÃ ¼Ã ¹Ã ºÃ ® EspaÃ ±a CirugÃ ­a ortopÃ ©dica y traumatologÃ ­a AnatomÃ ­a patolÃ ³gica France Chirurgie orthopÃ ©dique et traumatologie Anatomie et cytologie pathologiques Ireland Trauma and orthopaedic surgery Morbid anatomy and histopathology Italia Ortopedia e traumatologia Anatomia patologica Ã Ã ÃÃ Ã ¿Ã  Ã Ã Ã ¸Ã ¿ÃÃ µÃ ´Ã ¹Ã ºÃ ® Ã Ã ±Ã ¸Ã ¿Ã »Ã ¿Ã ³Ã ¿Ã ±Ã ½Ã ±Ã Ã ¿Ã ¼Ã ¯Ã ±  ÃÃ Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Latvija TraumatoloÃ £ija un ortopÃ dija PatoloÃ £ija Lietuva Ortopedija traumatologija Patologija Luxembourg OrthopÃ ©die Anatomie pathologique MagyarorszÃ ¡g OrtopÃ ©dia PatolÃ ³gia Malta KirurÃ ¡ija Ortopedika IstopatoloÃ ¡ija Nederland Orthopedie Pathologie Ã sterreich OrthopÃ ¤die und OrthopÃ ¤dische Chirurgie Pathologie Polska Ortopedia i traumatologia narzÃ du ruchu Patomorfologia Portugal Ortopedia Anatomia patologica Slovenija Ortopedska kirurgija Anatomska patologija in citopatologija Slovensko OrtopÃ ©dia PatologickÃ ¡ anatÃ ³mia Suomi/Finland Ortopedia ja traumatologia/Ortopedi och traumatologi Patologia/Patologi Sverige Ortopedi Klinisk patologi United Kingdom Trauma and orthopaedic surgery Histopathology Country Neurology Minimum period of training: 4 years Psychiatry Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/Belgien Neurologie Psychiatrie de l'adulte/Volwassen psychiatrie Ã eskÃ ¡ republika Neurologie Psychiatrie Danmark Neurologi eller medicinske nervesygdomme Psykiatri Deutschland Neurologie Psychiatrie und Psychotherapie Eesti Neuroloogia PsÃ ¼hhiaatria Ã Ã »Ã »Ã ¬Ã  Ã Ã µÃ Ã oÃ »oÃ ³Ã ¯Ã ± Ã ¨Ã Ã Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ® EspaÃ ±a NeurologÃ ­a PsiquiatrÃ ­a France Neurologie Psychiatrie Ireland Neurology Psychiatry Italia Neurologia Psichiatria Ã Ã ÃÃ Ã ¿Ã  Ã Ã µÃ Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã ¨Ã Ã Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ® Latvija NeiroloÃ £ija Psihiatrija Lietuva Neurologija Psichiatrija Luxembourg Neurologie Psychiatrie MagyarorszÃ ¡g NeurolÃ ³gia PszichiÃ ¡tria Malta NewroloÃ ¡ija Psikjatrija Nederland Neurologie Psychiatrie Ã sterreich Neurologie Psychiatrie Polska Neurologia Psychiatria Portugal Neurologia Psiquiatria Slovenija Nevrologija Psihiatrija Slovensko NeurolÃ ³gia Psychiatria Suomi/Finland Neurologia/Neurologi Psykiatria/Psykiatri Sverige Neurologi Psykiatri United Kingdom Neurology General psychiatry Country Diagnostic radiology Minimum period of training: 4 years Radiotherapy Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/Belgien Radiodiagnostic/RÃ ¶ntgendiagnose RadiothÃ ©rapie-oncologie/Radiotherapie-oncologie Ã eskÃ ¡ republika Radiologie a zobrazovacÃ ­ metody RadiaÃ nÃ ­ onkologie Danmark Diagnostik radiologi eller rÃ ¸ntgenundersÃ ¸gelse Onkologi Deutschland (Diagnostische) Radiologie Strahlentherapie Eesti Radioloogia Onkoloogia Ã Ã »Ã »Ã ¬Ã  Ã Ã ºÃ Ã ¹voÃ ´Ã ¹Ã ±Ã ³vÃ Ã Ã Ã ¹Ã ºÃ ® Ã Ã ºÃ Ã ¹voÃ ¸Ã µÃ Ã ±ÃÃ µÃ Ã Ã ¹Ã ºÃ ®  Ã Ã ³Ã ºÃ ¿Ã »Ã ¿Ã ³Ã ¯Ã ± EspaÃ ±a RadiodiagnÃ ³stico OncologÃ ­a radioterÃ ¡pica France Radiodiagnostic et imagerie mÃ ©dicale Oncologie radiothÃ ©rapique Ireland Diagnostic radiology Radiation oncology Italia Radiodiagnostica Radioterapia Ã Ã ÃÃ Ã ¿Ã  Ã Ã ºÃ Ã ¹Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã Ã ºÃ Ã ¹Ã ½Ã ¿Ã ¸Ã µÃ Ã ±ÃÃ µÃ Ã Ã ¹Ã ºÃ ® Ã Ã ³Ã ºÃ ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Latvija DiagnostiskÃ  radioloÃ £ija TerapeitiskÃ  radioloÃ £ija Lietuva Radiologija Onkologija radioterapija Luxembourg Radiodiagnostic RadiothÃ ©rapie MagyarorszÃ ¡g RadiolÃ ³gia SugÃ ¡rterÃ ¡pia Malta RadjoloÃ ¡ija OnkoloÃ ¡ija u Radjoterapija Nederland Radiologie Radiotherapie Ã sterreich Medizinische Radiologie-Diagnostik Strahlentherapie - Radioonkologie Polska Radiologia i diagnostyka obrazowa Radioterapia onkologiczna Portugal RadiodiagnÃ ³stico Radioterapia Slovenija Radiologija Radioterapija in onkologija Slovensko RÃ ¡diolÃ ³gia RadiaÃ nÃ ¡ onkolÃ ³gia Suomi/Finland Radiologia/Radiologi SyÃ ¶pÃ ¤taudit/Cancersjukdomar Sverige Medicinsk radiologi TumÃ ¶rsjukdomar (allmÃ ¤n onkologi) United Kingdom Clinical radiology Clinical oncology Country Plastic surgery Minimum period of training: 5 years Clinical biology Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/Belgien Chirurgie plastique, reconstructrice et esthÃ ©tique/Plastische, reconstructieve en esthetische heelkunde Biologie clinique/Klinische biologie Ã eskÃ ¡ republika PlastickÃ ¡ chirurgie Danmark Plastikkirurgi Deutschland Plastische (und Ã sthetische) Chirurgie Eesti Plastika- ja rekonstruktiivkirurgia Laborimeditsiin Ã Ã »Ã »Ã ¬Ã  Ã Ã »Ã ±Ã Ã Ã ¹Ã ºÃ ® Ã §Ã µÃ ¹Ã oÃ Ã Ã ³Ã ¹Ã ºÃ ® Ã §Ã µÃ ¹Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ® ÃÃ Ã Ã ±Ã ºÃ ¿Ã  EspaÃ ±a CirugÃ ­a plÃ ¡stica, estÃ ©tica y reparadora AnÃ ¡lisis clÃ ­nicos France Chirurgie plastique, reconstructrice et esthÃ ©tique Biologie mÃ ©dicale Ireland Plastic surgery Italia Chirurgia plastica e ricostruttiva Patologia clinica Ã Ã ÃÃ Ã ¿Ã  Ã Ã »Ã ±Ã Ã Ã ¹Ã ºÃ ® Ã §Ã µÃ ¹Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ® Latvija PlastiskÃ  Ã ·irurÃ £ija Lietuva PlastinÃ  ir rekonstrukcinÃ  chirurgija LaboratorinÃ  medicina Luxembourg Chirurgie plastique Biologie clinique MagyarorszÃ ¡g Plasztikai (Ã ©gÃ ©si) sebÃ ©szet Orvosi laboratÃ ³riumi diagnosztika Malta KirurÃ ¡ija Plastika Nederland Plastische Chirurgie Ã sterreich Plastische Chirurgie Medizinische Biologie Polska Chirurgia plastyczna Diagnostyka laboratoryjna Portugal Cirurgia plÃ ¡stica e reconstrutiva Patologia clÃ ­nica Slovenija PlastiÃ na, rekonstrukcijska in estetska kirurgija Slovensko PlastickÃ ¡ chirurgia LaboratÃ ³rna medicÃ ­na Suomi/Finland Plastiikkakirurgia/Plastikkirurgi Sverige Plastikkirurgi United Kingdom Plastic surgery Country Microbiology-bacteriology Minimum period of training: 4 years Biological chemistry Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/ Belgien Ã eskÃ ¡ republika LÃ ©kaÃ skÃ ¡ mikrobiologie KlinickÃ ¡ biochemie Danmark Klinisk mikrobiologi Klinisk biokemi Deutschland Mikrobiologie (Virologie) und Infektionsepidemiologie Laboratoriumsmedizin Eesti Ã Ã »Ã »Ã ¬Ã  1. IÃ ±Ã Ã Ã ¹Ã ºÃ ® Ã Ã ¹oÃÃ ±Ã ¸oÃ »oÃ ³Ã ¯Ã ± 2. Ã Ã ¹Ã ºÃ oÃ ²Ã ¹oÃ »oÃ ³Ã ¯Ã ± EspaÃ ±a MicrobiologÃ ­a y parasitologÃ ­a BioquÃ ­mica clÃ ­nica France Ireland Microbiology Chemical pathology Italia Microbiologia e virologia Biochimica clinica Ã Ã ÃÃ Ã ¿Ã  Ã Ã ¹Ã ºÃ Ã ¿Ã ²Ã ¹Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Latvija MikrobioloÃ £ija Lietuva Luxembourg Microbiologie Chimie biologique MagyarorszÃ ¡g Orvosi mikrobiolÃ ³gia Malta MikrobijoloÃ ¡ija PatoloÃ ¡ija Kimika Nederland Medische microbiologie Klinische chemie Ã sterreich Hygiene und Mikrobiologie Medizinische und Chemische Labordiagnostik Polska Mikrobiologia lekarska Portugal Slovenija KliniÃ na mikrobiologija Medicinska biokemija Slovensko KlinickÃ ¡ mikrobiolÃ ³gia KlinickÃ ¡ biochÃ ©mia Suomi/Finland Kliininen mikrobiologia/Klinisk mikrobiologi Kliininen kemia/Klinisk kemi Sverige Klinisk bakteriologi Klinisk kemi United Kingdom Medical microbiology and virology Chemical pathology Country Immunology Minimum period of training: 4 years Thoracic surgery Minimum period of training: 5 years Title Title Belgique/BelgiÃ «/ Belgien Chirurgie thoracique/Heelkunde op de thorax (1) Ã eskÃ ¡ republika Alergologie a klinickÃ ¡ imunologie Kardiochirurgie Danmark Klinisk immunologi Thoraxkirurgi eller brysthulens kirurgiske sygdomme Deutschland Thoraxchirurgie Eesti Torakaalkirurgia Ã Ã »Ã »Ã ¬Ã  Ã §Ã µÃ ¹Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ® ÃÃ Ã Ã ±Ã ºÃ ¿Ã  EspaÃ ±a ImmunologÃ ­a CirugÃ ­a torÃ ¡cica France Chirurgie thoracique et cardiovasculaire Ireland Immunology (clinical and laboratory) Thoracic surgery Italia Chirurgia toracica; Cardiochirurgia Ã Ã ÃÃ Ã ¿Ã  Ã Ã ½Ã ¿Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã §Ã µÃ ¹Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ® ÃÃ Ã Ã ±Ã ºÃ ¿Ã  Latvija ImunoloÃ £ija TorakÃ lÃ  Ã ·irurÃ £ija Lietuva KrÃ «tinÃ s chirurgija Luxembourg Immunologie Chirurgie thoracique MagyarorszÃ ¡g AllergolÃ ³gia Ã ©s klinikai immunolÃ ³gia MellkassebÃ ©szet Malta ImmunoloÃ ¡ija KirurÃ ¡ija Kardjo-ToraÃ ika Nederland Cardio-thoracale chirurgie Ã sterreich Immunologie Polska Immunologia kliniczna Chirurgia klatki piersiowej Portugal Cirurgia cardiotorÃ ¡cica Slovenija Torakalna kirurgija Slovensko KlinickÃ ¡ imunolÃ ³gia a alergolÃ ³gia HrudnÃ ­kovÃ ¡ chirurgia Suomi/Finland SydÃ ¤n-ja rintaelinkirurgia/HjÃ ¤rt- och thoraxkirurgi Sverige Klinisk immunologi Thoraxkirurgi United Kingdom Immunology Cardo-thoracic surgery Country Paediatric surgery Minimum period of training: 5 years Vascular surgery Minimum period of training: 5 years Title Title Belgique/BelgiÃ «/ Belgien Chirurgie des vaisseaux/Bloedvatenheelkunde (2) Ã eskÃ ¡ republika DÃ tskÃ ¡ chirurgie CÃ ©vnÃ ­ chirurgie Danmark Karkirurgi eller kirurgiske blodkarsygdomme Deutschland Kinderchirurgie GefÃ ¤Ã chirurgie Eesti Lastekirurgia Kardiovaskulaarkirurgia Ã Ã »Ã »Ã ¬Ã  Ã §Ã µÃ ¹Ã oÃ Ã Ã ³Ã ¹Ã ºÃ ® Ã Ã ±Ã ¯Ã ´Ã v Ã Ã ³Ã ³Ã µÃ ¹oÃ Ã µÃ ¹Ã oÃ Ã Ã ³Ã ¹Ã ºÃ ® EspaÃ ±a CirugÃ ­a pediÃ ¡trica AngiologÃ ­a y cirugÃ ­a vascular France Chirurgie infantile Chirurgie vasculaire Ireland Paediatric surgery Italia Chirurgia pediatrica Chirurgia vascolare Ã Ã ÃÃ Ã ¿Ã  Ã §Ã µÃ ¹Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ® Ã Ã ±Ã ¯Ã ´Ã Ã ½ Ã §Ã µÃ ¹Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ® Ã Ã ³Ã ³Ã µÃ ¯Ã Ã ½ Latvija BÃ rnu Ã ·irurÃ £ija Asinsvadu Ã ·irurÃ £ija Lietuva VaikÃ ³ chirurgija KraujagysliÃ ³ chirurgija Luxembourg Chirurgie pÃ ©diatrique Chirurgie vasculaire MagyarorszÃ ¡g GyermeksebÃ ©szet Ã rsebÃ ©szet Malta Kirurgija Pedjatrika KirurÃ ¡ija Vaskolari Nederland Ã sterreich Kinderchirurgie Polska Chirurgia dzieciÃca Chirurgia naczyniowa Portugal Cirurgia pediÃ ¡trica Cirurgia vascular Slovenija Kardiovaskularna kirurgija Slovensko DetskÃ ¡ chirurgia Cievna chirurgia Suomi/Finland Lastenkirurgia/Barnkirurgi Verisuonikirurgia/KÃ ¤rlkirurgi Sverige Barn- och ungdomskirurgi United Kingdom Paediatric surgery Country Cardiology Minimum period of training: 4 years Gastroenterology Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/ Belgien Cardiologie Gastro-entÃ ©rologie/Gastroenterologie Ã eskÃ ¡ republika Kardiologie Gastroenterologie Danmark Kardiologi Medicinsk gastroenterologi eller medicinske mavetarmsygdomme Deutschland Innere Medizin und Schwerpunkt Kardiologie Innere Medizin und Schwerpunkt Gastroenterologie Eesti Kardioloogia Gastroenteroloogia Ã Ã »Ã »Ã ¬Ã  Ã Ã ±Ã Ã ´Ã ¹oÃ »oÃ ³Ã ¯Ã ± Ã Ã ±Ã Ã Ã Ã µvÃ Ã µÃ oÃ »oÃ ³Ã ¯Ã ± EspaÃ ±a CardiologÃ ­a Aparato digestivo France Pathologie cardio-vasculaire Gastro-entÃ ©rologie et hÃ ©patologie Ireland Cardiology Gastro-enterology Italia Cardiologia Gastroenterologia Ã Ã ÃÃ Ã ¿Ã  Ã Ã ±Ã Ã ´Ã ¹Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã Ã ±Ã Ã Ã Ã µÃ ½Ã Ã µÃ Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Latvija KardioloÃ £ija GastroenteroloÃ £ija Lietuva Kardiologija Gastroenterologija Luxembourg Cardiologie et angiologie Gastro-enterologie MagyarorszÃ ¡g KardiolÃ ³gia GasztroenterolÃ ³gia Malta KardjoloÃ ¡ija GastroenteroloÃ ¡ija Nederland Cardiologie Leer van maag-darm-leverziekten Ã sterreich Polska Kardiologia Gastrenterologia Portugal Cardiologia Gastrenterologia Slovenija Gastroenterologija Slovensko KardiolÃ ³gia GastroenterolÃ ³gia Suomi/Finland Kardiologia/Kardiologi Gastroenterologia/Gastroenterologi Sverige Kardiologi Medicinsk gastroenterologi och hepatologi United Kingdom Cardiology Gastro-enterology Country Rheumatology Minimum period of training: 4 years General Haematology Minimum period of training: 3 years Title Title Belgique/BelgiÃ «/ Belgien Rhumathologie/reumatologie Ã eskÃ ¡ republika Revmatologie Hematologie a transfÃ ºznÃ ­ lÃ ©kaÃ stvÃ ­ Danmark Reumatologi HÃ ¦matologi eller blodsygdomme Deutschland Innere Medizin und Schwerpunkt Rheumatologie Innere Medizin und Schwerpunkt HÃ ¤matologie und Onkologie Eesti Reumatoloogia Hematoloogia Ã Ã »Ã »Ã ¬Ã  Ã ¡Ã µÃ Ã ¼Ã ±Ã oÃ »oÃ ³Ã ¯Ã ± Ã Ã ¹Ã ¼Ã ±Ã oÃ »oÃ ³Ã ¯Ã ± EspaÃ ±a ReumatologÃ ­a HematologÃ ­a y hemoterapia France Rhumatologie Ireland Rheumatology Haematology (clinical and laboratory) Italia Reumatologia Ematologia Ã Ã ÃÃ Ã ¿Ã  Ã ¡Ã µÃ Ã ¼Ã ±Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã Ã ¹Ã ¼Ã ±Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Latvija ReimatoloÃ £ija HematoloÃ £ija Lietuva Reumatologija Hematologija Luxembourg Rhumatologie HÃ ©matologie MagyarorszÃ ¡g ReumatolÃ ³gia HaematolÃ ³gia Malta RewmatoloÃ ¡ija EmatoloÃ ¡ija Nederland Reumatologie Ã sterreich Polska Reumatologia Hematologia Portugal Reumatologia Imuno-hemoterapia Slovenija Slovensko ReumatolÃ ³gia HematolÃ ³gia a transfÃ ºziolÃ ³gia Suomi/Finland Reumatologia/Reumatologi Kliininen hematologia/Klinisk hematologi Sverige Reumatologi Hematologi United Kingdom Rheumatology Haematology Country Endocrinology Minimum period of training: 3 years Physiotherapy Minimum period of training: 3 years Title Title Belgique/BelgiÃ «/Belgien MÃ ©decine physique et rÃ ©adaptation/Fysische geneeskunde en revalidatie Ã eskÃ ¡ republika Endokrinologie RehabilitaÃ nÃ ­ a fyzikÃ ¡lnÃ ­ medicÃ ­na Danmark Medicinsk endokrinologi eller medicinske hormonsygdomme Deutschland Innere Medizin und Schwerpunkt Endokrinologie und Diabetologie Physikalische und Rehabilitative Medizin Eesti Endokrinoloogia Taastusravi ja fÃ ¼siaatria Ã Ã »Ã »Ã ¬Ã  Ã vÃ ´oÃ ºÃ Ã ¹voÃ »oÃ ³Ã ¯Ã ± Ã ¦Ã Ã Ã ¹Ã ºÃ ® IÃ ±Ã Ã Ã ¹Ã ºÃ ® Ã ºÃ ±Ã ¹ Ã ÃoÃ ºÃ ±Ã Ã ¬Ã Ã Ã ±Ã Ã · EspaÃ ±a EndocrinologÃ ­a y nutriciÃ ³n Medicina fÃ ­sica y rehabilitaciÃ ³n France Endocrinologie, maladies mÃ ©taboliques RÃ ©Ã ©ducation et rÃ ©adaptation fonctionnelles Ireland Endocrinology and diabetes mellitus Italia Endocrinologia e malattie del ricambio Medicina fisica e riabilitazione Ã Ã ÃÃ Ã ¿Ã  Ã Ã ½Ã ´Ã ¿Ã ºÃ Ã ¹Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã ¦Ã Ã Ã ¹Ã ºÃ ® ÃÃ ±Ã Ã Ã ¹Ã ºÃ ® Ã ºÃ ±Ã ¹ Ã ÃÃ ¿Ã ºÃ ±Ã Ã ¬Ã Ã Ã ±Ã Ã · Latvija EndokrinoloÃ £ija RehabilitoloÃ £ija FiziskÃ  rehabilitÃ cija FizikÃ lÃ  medicÃ «na Lietuva Endokrinologija FizinÃ  medicina ir reabilitacija Luxembourg Endocrinologie, maladies du mÃ ©tabolisme et de la nutrition RÃ ©Ã ©ducation et rÃ ©adaptation fonctionnelles MagyarorszÃ ¡g EndokrinolÃ ³gia FizioterÃ ¡pia Malta EndokrinoloÃ ¡ija u Dijabete Nederland Revalidatiegeneeskunde Ã sterreich Physikalische Medizin Polska Endokrynologia Rehabilitacja medyczna Portugal Endocrinologia Fisiatria ou Medicina fÃ ­sica e de reabilitaÃ §Ã £o Slovenija Fizikalna in rehabilitacijska medicina Slovensko EndokrinolÃ ³gia Fyziatria, balneolÃ ³gia a lieÃ ebnÃ ¡ rehabilitÃ ¡cia Suomi/Finland Endokrinologia/Endokrinologi Fysiatria/Fysiatri Sverige Endokrina sjukdomar Rehabiliteringsmedicin United Kingdom Endocrinology and diabetes mellitus Country Neuropsychiatry Minimum period of training: 5 years Dermato-venereology Minimum period of training: 3 years Title Title Belgique/BelgiÃ «/Belgien Neuropsychiatrie (3) Dermato-vÃ ©nÃ ©rÃ ©ologie/Dermato-venerologie Ã eskÃ ¡ republika Dermatovenerologie Danmark Dermato-venerologi eller hud- og kÃ ¸nssygdomme Deutschland Nervenheilkunde (Neurologie und Psychiatrie) Haut- und Geschlechtskrankheiten Eesti Dermatoveneroloogia Ã Ã »Ã »Ã ¬Ã  Ã Ã µÃ Ã oÃ »oÃ ³Ã ¯Ã ±  Ã ¨Ã Ã Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ® Ã Ã µÃ Ã ¼Ã ±Ã oÃ »oÃ ³Ã ¯Ã ±  Ã Ã Ã oÃ ´Ã ¹Ã Ã ¹oÃ »oÃ ³Ã ¯Ã ± EspaÃ ±a DermatologÃ ­a mÃ ©dico-quirÃ ºrgica y venereologÃ ­a France Neuropsychiatrie (4) Dermatologie et vÃ ©nÃ ©rÃ ©ologie Ireland Italia Neuropsichiatria (5) Dermatologia e venerologia Ã Ã ÃÃ Ã ¿Ã  Ã Ã µÃ Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ±  Ã ¨Ã Ã Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ® Ã Ã µÃ Ã ¼Ã ±Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ±  Ã Ã Ã Ã ¿Ã ´Ã ¹Ã Ã ¹Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Latvija DermatoloÃ £ija un veneroloÃ £ija Lietuva Dermatovenerologija Luxembourg Neuropsychiatrie (6) Dermato-vÃ ©nÃ ©rÃ ©ologie MagyarorszÃ ¡g BÃ rgyÃ ³gyÃ ¡szat Malta Dermato-venerejoloÃ ¡ija Nederland Zenuw- en zielsziekten (7) Dermatologie en venerologie Ã sterreich Neurologie und Psychiatrie Haut- und Geschlechtskrankheiten Polska Dermatologia i wenerologia Portugal Dermatovenereologia Slovenija Dermatovenerologija Slovensko Neuropsychiatria DermatovenerolÃ ³gia Suomi/Finland Ihotaudit ja allergologia/Hudsjukdomar och allergologi Sverige Hud- och kÃ ¶nssjukdomar United Kingdom Country Radiology Minimum period of training: 4 years Child psychiatry Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/Belgien Psychiatrie infanto-juvÃ ©nile/Kinder- en jeugdpsychiatrie Ã eskÃ ¡ republika DÃ tskÃ ¡ a dorostovÃ ¡ psychiatrie Danmark BÃ ¸rne- og ungdomspsykiatri Deutschland Radiologie Kinder- und Jugendpsychiatrie und -psychotherapie Eesti Ã Ã »Ã »Ã ¬Ã  Ã Ã ºÃ Ã ¹voÃ »oÃ ³Ã ¯Ã ±  Ã ¡Ã ±Ã ´Ã ¹oÃ »oÃ ³Ã ¯Ã ± Ã Ã ±Ã ¹Ã ´oÃ Ã Ã Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ® EspaÃ ±a ElectrorradiologÃ ­a France Electro-radiologie (8) PÃ ©do-psychiatrie Ireland Radiology (9) Child and adolescent psychiatry Italia Radiologia Neuropsichiatria infantile Ã Ã ÃÃ Ã ¿Ã  Ã Ã ±Ã ¹Ã ´Ã ¿Ã Ã Ã Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ® Latvija BÃ rnu psihiatrija Lietuva VaikÃ ³ ir paaugliÃ ³ psichiatrija Luxembourg Ã lectroradiologie (10) Psychiatrie infantile MagyarorszÃ ¡g RadiolÃ ³gia Gyermek-Ã ©s ifjÃ ºsÃ ¡gpszichiÃ ¡tria Malta Nederland Radiologie (11) Ã sterreich Radiologie Polska Psychiatria dzieci i mÃ odzieÃ ¼y Portugal Radiologia Pedopsiquiatria Slovenija OtroÃ ¡ka in mladostniÃ ¡ka psihiatrija Slovensko DetskÃ ¡ psychiatria Suomi/Finland Lastenpsykiatria/Barnpsykiatri Sverige Barn- och ungdomspsykiatri United Kingdom Child and adolescent psychiatry Country Geriatrics Minimum period of training: 4 years Renal diseases Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/ Belgien Ã eskÃ ¡ republika Geriatrie Nefrologie Danmark Geriatri eller alderdommens sygdomme Nefrologi eller medicinske nyresygdomme Deutschland Innere Medizin und Schwerpunkt Nephrologie Eesti Nefroloogia Ã Ã »Ã »Ã ¬Ã  Ã Ã µÃ Ã oÃ »oÃ ³Ã ¯Ã ± EspaÃ ±a GeriatrÃ ­a NefrologÃ ­a France NÃ ©phrologie Ireland Geriatric medicine Nephrology Italia Geriatria Nefrologia Ã Ã ÃÃ Ã ¿Ã  Ã Ã ·Ã Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ® Ã Ã µÃ Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Latvija NefroloÃ £ija Lietuva Geriatrija Nefrologija Luxembourg GÃ ©riatrie NÃ ©phrologie MagyarorszÃ ¡g GeriÃ ¡tria NefrolÃ ³gia Malta Ã erjatrija NefroloÃ ¡ija Nederland Klinische geriatrie Ã sterreich Polska Geriatria Nefrologia Portugal Nefrologia Slovenija Nefrologija Slovensko Geriatria NefrolÃ ³gia Suomi/Finland Geriatria/Geriatri Nefrologia/Nefrologi Sverige Geriatrik Medicinska njursjukdomar (nefrologi) United Kingdom Geriatrics Renal medicine Country Communicable diseases Minimum period of training: 4 years Community medicine Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/ Belgien Ã eskÃ ¡ republika InfekÃ nÃ ­ lÃ ©kaÃ stvÃ ­ Hygiena a epidemiologie Danmark Infektionsmedicin Samfundsmedicin Deutschland Ã ffentliches Gesundheitswesen Eesti Infektsioonhaigused Ã Ã »Ã »Ã ¬Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã ºÃ ® IÃ ±Ã Ã Ã ¹Ã ºÃ ® EspaÃ ±a Medicina preventiva y salud pÃ ºblica France SantÃ © publique et mÃ ©decine sociale Ireland Infectious diseases Public health medicine Italia Malattie infettive Igiene e medicina preventiva Ã Ã ÃÃ Ã ¿Ã  Ã Ã ¿Ã ¹Ã ¼Ã Ã ´Ã · Ã Ã ¿Ã Ã ®Ã ¼Ã ±Ã Ã ± Ã ¥Ã ³Ã µÃ ¹Ã ¿Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ±/Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ ® ÃÃ ±Ã Ã Ã ¹Ã ºÃ ® Latvija InfektoloÃ £ija Lietuva Infektologija Luxembourg Maladies contagieuses SantÃ © publique MagyarorszÃ ¡g InfektolÃ ³gia MegelÃ zÃ  orvostan Ã ©s nÃ ©pegÃ ©szsÃ ©gtan Malta Mard Infettiv SaÃ §Ã §a Pubblika Nederland Maatschappij en gezondheid Ã sterreich Sozialmedizin Polska Choroby zakaÃ ºne Zdrowie publiczne, epidemiologia Portugal Infecciologia SaÃ ºde pÃ ºblica Slovenija Infektologija Javno zdravje Slovensko InfektolÃ ³gia VerejnÃ © zdravotnÃ ­ctvo Suomi/Finland Infektiosairaudet/Infektionssjukdomar Terveydenhuolto/HÃ ¤lsovÃ ¥rd Sverige Infektionssjukdomar Socialmedicin United Kingdom Infectious diseases Public health medicine Country Pharmacology Minimum period of training: 4 years Occupational medicine Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/Belgien MÃ ©decine du travail/Arbeidsgeneeskunde Ã eskÃ ¡ republika KlinickÃ ¡ farmakologie PracovnÃ ­ lÃ ©kaÃ stvÃ ­ Danmark Klinisk farmakologi Arbejdsmedicin Deutschland Pharmakologie und Toxikologie Arbeitsmedizin Eesti Ã Ã »Ã »Ã ¬Ã  IÃ ±Ã Ã Ã ¹Ã ºÃ ® Ã Ã ·Ã  Ã Ã Ã ³Ã ±Ã Ã ¯Ã ±Ã  EspaÃ ±a FarmacologÃ ­a clÃ ­nica Medicina del trabajo France MÃ ©decine du travail Ireland Clinical pharmacology and therapeutics Occupational medicine Italia Farmacologia Medicina del lavoro Ã Ã ÃÃ Ã ¿Ã  ÃÃ ±Ã Ã Ã ¹Ã ºÃ ® Ã Ã ·Ã  Ã Ã Ã ³Ã ±Ã Ã ¯Ã ±Ã  Latvija ArodslimÃ «bas Lietuva Darbo medicina Luxembourg MÃ ©decine du travail MagyarorszÃ ¡g Klinikai farmakolÃ ³gia FoglalkozÃ ¡s-orvostan (Ã ¼zemorvostan) Malta FarmakoloÃ ¡ija Klinika u t-Terapewtika MediÃ ina Okkupazzjonali Nederland  Arbeid en gezondheid, bedrijfsgeneeskunde  Arbeid en gezondheid, verzekeringsgeneeskunde Ã sterreich Pharmakologie und Toxikologie Arbeits- und Betriebsmedizin Polska Farmakologia kliniczna Medycyna pracy Portugal Medicina do trabalho Slovenija Medicina dela, prometa in Ã ¡porta Slovensko KlinickÃ ¡ farmakolÃ ³gia PracovnÃ © lekÃ ¡rstvo Suomi/Finland Kliininen farmakologia ja lÃ ¤Ã ¤kehoito/Klinisk farmakologi och lÃ ¤kemedelsbehandling TyÃ ¶terveyshuolto/FÃ ¶retagshÃ ¤lsovÃ ¥rd Sverige Klinisk farmakologi Yrkes- och miljÃ ¶medicin United Kingdom Clinical pharmacology and therapeutics Occupational medicine Country Allergology Minimum period of training: 3 years Nuclear medicine Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/Belgien MÃ ©decine nuclÃ ©aire/Nucleaire geneeskunde Ã eskÃ ¡ republika Alergologie a klinickÃ ¡ imunologie NukleÃ ¡rnÃ ­ medicÃ ­na Danmark Medicinsk allergologi eller medicinske overfÃ ¸lsomhedssygdomme Klinisk fysiologi og nuklearmedicin Deutschland Nuklearmedizin Eesti Ã Ã »Ã »Ã ¬Ã  Ã Ã »Ã »Ã µÃ Ã ³Ã ¹oÃ »oÃ ³Ã ¯Ã ± Ã Ã Ã Ã ·vÃ ¹Ã ºÃ ® IÃ ±Ã Ã Ã ¹Ã ºÃ ® EspaÃ ±a AlergologÃ ­a Medicina nuclear France MÃ ©decine nuclÃ ©aire Ireland Italia Allergologia ed immunologia clinica Medicina nucleare Ã Ã ÃÃ Ã ¿Ã  Ã Ã »Ã »Ã µÃ Ã ³Ã ¹Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã Ã Ã Ã ·Ã ½Ã ¹Ã ºÃ ® ÃÃ ±Ã Ã Ã ¹Ã ºÃ ® Latvija AlergoloÃ £ija Lietuva Alergologija ir klinikinÃ  imunologija Luxembourg MÃ ©decine nuclÃ ©aire MagyarorszÃ ¡g AllergolÃ ³gia Ã ©s klinikai immunolÃ ³gia NukleÃ ¡ris medicina (izotÃ ³p diagnosztika) Malta MediÃ ina Nukleari Nederland Allergologie en inwendige geneeskunde Nucleaire geneeskunde Ã sterreich Nuklearmedizin Polska Alergologia Medycyna nuklearna Portugal Imuno-alergologia Medicina nuclear Slovenija Nuklearna medicina Slovensko KlinickÃ ¡ imunolÃ ³gia a alergolÃ ³gia NukleÃ ¡rna medicÃ ­na Suomi/Finland Kliininen fysiologia ja isotooppilÃ ¤Ã ¤ketiede/Klinisk fysiologi och nukleÃ ¤rmedicin Sverige Allergisjukdomar NukleÃ ¤rmedicin United Kingdom Nuclear medicine Country Maxillo-facial surgery (basic medical training) Minimum period of training: 5 years Title Belgique/BelgiÃ «/ Belgien Ã eskÃ ¡ republika MaxilofaciÃ ¡lnÃ ­ chirurgie Danmark Deutschland Eesti Ã Ã »Ã »Ã ¬Ã  EspaÃ ±a CirugÃ ­a oral y maxilofacial France Chirurgie maxillo-faciale et stomatologie Ireland Italia Chirurgia maxillo-facciale Ã Ã ÃÃ Ã ¿Ã  Latvija Mutes, sejas un Ã ¾okÃ ¼u Ã ·irurÃ £ija Lietuva Veido ir Ã ¾andikauliÃ ³ chirurgija Luxembourg Chirurgie maxillo-faciale MagyarorszÃ ¡g SzÃ ¡jsebÃ ©szet Malta Nederland Ã sterreich Mund- Kiefer- und Gesichtschirurgie Polska Chirurgia szczekowo-twarzowa Portugal Cirurgia maxilo-facial Slovenija MaxilofaciÃ ¡lna kirurgija Slovensko MaxilofaciÃ ¡lna chirurgia Suomi/Finland Sverige United Kingdom Country Biological haematology Minimum period of training: 4 years Title Belgique/BelgiÃ «/Belgien Ã eskÃ ¡ republika Danmark Klinisk blodtypeserologi (12) Deutschland Eesti Ã Ã »Ã »Ã ¬Ã  EspaÃ ±a France HÃ ©matologie Ireland Italia Ã Ã ÃÃ Ã ¿Ã  Latvija Lietuva Luxembourg HÃ ©matologie biologique MagyarorszÃ ¡g Malta Nederland Ã sterreich Polska Portugal Hematologia clinica Slovenija Slovensko Suomi/Finland Sverige United Kingdom Country Stomatology Minimum period of training: 3 years Dermatology Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/Belgien Ã eskÃ ¡ republika Danmark Deutschland Eesti Ã Ã »Ã »Ã ¬Ã  EspaÃ ±a EstomatologÃ ­a France Stomatologie Ireland Dermatology Italia Odontostomatologia (13) Ã Ã ÃÃ Ã ¿Ã  Latvija Lietuva Luxembourg Stomatologie MagyarorszÃ ¡g Malta DermatoloÃ ¡ija Nederland Ã sterreich Polska Portugal Estomatologia Slovenija Slovensko Suomi/Finland Sverige United Kingdom Dermatology Country Venerology Minimum period of training: 4 years Tropical medicine Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/Belgien Ã eskÃ ¡ republika Danmark Deutschland Eesti Ã Ã »Ã »Ã ¬Ã  EspaÃ ±a France Ireland Genito-urinary medicine Tropical medicine Italia Medicina tropicale Ã Ã ÃÃ Ã ¿Ã  Latvija Lietuva Luxembourg MagyarorszÃ ¡g TrÃ ³pusi betegsÃ ©gek Malta MediÃ ina Uro-Ã ¡enetali Nederland Ã sterreich Spezifische Prophylaxe und Tropenhygiene Polska Medycyna transportu Portugal Medicina tropical Slovenija Slovensko TropickÃ ¡ medicÃ ­na Suomi/Finland Sverige United Kingdom Genito-urinary medicine Tropical medicine Country Gastroenterological surgery Minimum period of training: 5 years Accident and emergency medicine Minimum period of training: 5 years Title Title Belgique/BelgiÃ «/Belgien Chirurgie abdominale/Heelkunde op het abdomen (14) Ã eskÃ ¡ republika Traumatologie UrgentnÃ ­ medicÃ ­na Danmark Kirurgisk gastroenterologi eller kirurgiske mave-tarmsygdomme Deutschland Visceralchirurgie Eesti Ã Ã »Ã »Ã ¬Ã  EspaÃ ±a CirugÃ ­a del aparato digestivo France Chirurgie viscÃ ©rale et digestive Ireland Emergency medicine Italia Chirurgia dell'apparato digerente Ã Ã ÃÃ Ã ¿Ã  Latvija Lietuva AbdominalinÃ  chirurgija Luxembourg Chirurgie gastro-entÃ ©rologique MagyarorszÃ ¡g TraumatolÃ ³gia Malta MediÃ ina tal-AÃ Ã identi u l-EmerÃ ¡enza Nederland Ã sterreich Polska Medycyna ratunkowa Portugal Slovenija Abdominalna kirurgija Slovensko GastroenterologickÃ ¡ chirurgia Ã razovÃ ¡ chirurgia UrgentnÃ ¡ medicÃ ­na Suomi/Finland Gastroenterologinen kirurgia/Gastroenterologisk kirurgi Sverige United Kingdom Accident and emergency medicine Country Clinical neurophysiology Minimum period of training: 4 years Dental, oral and maxillo-facial surgery (basic medical and dental training) (15) Minimum period of training: 4 years Title Title Belgique/BelgiÃ «/Belgien Stomatologie et chirurgie orale et maxillo-faciale/Stomatologie en mond-, kaak- en aangezichtschirurgie Ã eskÃ ¡ republika Danmark Klinisk neurofysiologi Deutschland Mund-, Kiefer- und Gesichtschirurgie Eesti Ã Ã »Ã »Ã ¬Ã  EspaÃ ±a NeurofisiologÃ ­a clÃ ­nica France Ireland Clinical neurophysiology Oral and maxillo-facial surgery Italia Ã Ã ÃÃ Ã ¿Ã  Ã £Ã Ã ¿Ã ¼Ã ±Ã Ã ¿-Ã Ã ½Ã ±Ã ¸Ã ¿-Ã Ã Ã ¿Ã Ã ÃÃ ¿Ã Ã µÃ ¹Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ® Latvija Lietuva Luxembourg Chirurgie dentaire, orale et maxillo-faciale MagyarorszÃ ¡g Arc-Ã ¡llcsont-szÃ ¡jsebÃ ©szet Malta NewrofiÃ ¼joloÃ ¡ija Klinika KirurÃ ¡ija tal-gÃ §adam tal-wiÃ Ã  Nederland Ã sterreich Polska Portugal Slovenija Slovensko Suomi/Finland Kliininen neurofysiologia/Klinisk neurofysiologi Suu- ja leukakirurgia/Oral och maxillofacial kirurgi Sverige Klinisk neurofysiologi United Kingdom Clinical neurophysiology Oral and maxillo-facial surgery 5.1.4. Evidence of formal qualifications of general practitioners Country Evidence of formal qualifications Professional title Reference date BelgiÃ «/Belgique/Belgien Ministerieel erkenningsbesluit van huisarts/ArrÃ ªtÃ © ministÃ ©riel d'agrÃ ©ment de mÃ ©decin gÃ ©nÃ ©raliste Huisarts/MÃ ©decin gÃ ©nÃ ©raliste 31 December 1994 Ã eskÃ ¡ republika Diplom o specializaci vÃ ¡eobecnÃ © lÃ ©kaÃ stvÃ ­ VÃ ¡eobecnÃ ½ lÃ ©kaÃ 1 May 2004 Danmark Tilladelse til at anvende betegnelsen alment praktiserende lÃ ¦ge/SpeciallÃ ¦gel i almen medicin Almen praktiserende lÃ ¦ge/SpeciallÃ ¦ge i almen medicin 31 December 1994 Deutschland Zeugnis Ã ¼ber die spezifische Ausbildung in der Allgemeinmedizin Facharzt/FachÃ ¤rztin fÃ ¼r Allgemeinmedizin 31 December 1994 Eesti Diplom peremeditsiini erialal Perearst 1 May 2004 Ã Ã »Ã »Ã ¬Ã  TÃ ¯Ã Ã »Ã ¿Ã  Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ®Ã  Ã µÃ ¹Ã ´Ã ¹Ã ºÃ Ã Ã ·Ã Ã ±Ã  Ã ³Ã µÃ ½Ã ¹Ã ºÃ ®Ã  Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ®Ã  IÃ ±Ã Ã Ã Ã  Ã ¼Ã µ Ã µÃ ¹Ã ´Ã ¹Ã ºÃ Ã Ã ·Ã Ã ± Ã ³Ã µÃ ½Ã ¹Ã ºÃ ®Ã  Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ®Ã  31 December 1994 EspaÃ ±a TÃ ­tulo de especialista en medicina familiar y comunitaria Especialista en medicina familiar y comunitaria 31 December 1994 France DiplÃ ´me d'Etat de docteur en mÃ ©decine (avec document annexÃ © attestant la formation spÃ ©cifique en mÃ ©decine gÃ ©nÃ ©rale) MÃ ©decin qualifiÃ © en mÃ ©decine gÃ ©nÃ ©rale 31 December 1994 Ireland Certificate of specific qualifications in general medical practice General medical practitioner 31 December 1994 Italia Attestato di formazione specifica in medicina generale Medico di medicina generale 31 December 1994 Ã Ã ÃÃ Ã ¿Ã  Ã ¤Ã ¯Ã Ã »Ã ¿Ã  Ã Ã ¹Ã ´Ã ¹Ã ºÃ Ã Ã ·Ã Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ®Ã  ÃÃ ±Ã Ã Ã ¹Ã ºÃ ®Ã  ÃÃ ±Ã Ã Ã Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ®Ã  ÃÃ ±Ã Ã Ã ¹Ã ºÃ ®Ã  1 May 2004 Latvija Ã ¢imenes Ã rsta sertifikÃ ts Ã ¢imenes (vispÃ rÃ jÃ s prakses) Ã rsts 1 May 2004 Lietuva Ã eimos gydytojo rezidentÃ «ros paÃ ¾ymÃ jimas Ã eimos medicinos gydytojas 1 May 2004 Luxembourg DiplÃ ´me de formation spÃ ©cifique en medicine gÃ ©nÃ ©rale MÃ ©decin gÃ ©nÃ ©raliste 31 December 1994 MagyarorszÃ ¡g HÃ ¡ziorvostan szakorvosa bizonyÃ ­tvÃ ¡ny HÃ ¡ziorvostan szakorvosa 1 May 2004 Malta Tabib tal-familja MediÃ ina tal-familja 1 May 2004 Nederland Certificaat van inschrijving in het register van erkende huisartsen van de Koninklijke Nederlandsche Maatschappij tot bevordering der geneeskunst Huisarts 31 December 1994 Ã sterreich Arzt fÃ ¼r Allgemeinmedizin Arzt fÃ ¼r Allgemeinmedizin 31 December 1994 Polska DiplÃ ´me: Dyplom uzyskania tytuÃ u specjalisty w dziedzinie medycyny rodzinnej Specjalista w dziedzinie medycyny rodzinnej 1 May 2004 Portugal Diploma do internato complementar de clÃ ­nica geral Assistente de clÃ ­nica geral 31 December 1994 Slovenija Potrdilo o opravljeni specializaciji iz druÃ ¾inske medicine Specialist druÃ ¾inske medicine/Specialistka druÃ ¾inske medicine 1 May 2004 Slovensko Diplom o Ã ¡pecializÃ ¡cii v odbore vÃ ¡eobecnÃ © lekÃ ¡rstvo VÃ ¡eobecnÃ ½ lekÃ ¡r 1 May 2004 Suomi/ Finland Todistus lÃ ¤Ã ¤kÃ ¤rin perusterveydenhuollon lisÃ ¤koulutuksesta/Bevis om tillÃ ¤ggsutbildning av lÃ ¤kare i primÃ ¤rvÃ ¥rd YleislÃ ¤Ã ¤kÃ ¤ri/AllmÃ ¤nlÃ ¤kare 31 December 1994 Sverige Bevis om kompetens som allmÃ ¤npraktiserande lÃ ¤kare (EuropalÃ ¤kare) utfÃ ¤rdat av Socialstyrelsen AllmÃ ¤npraktiserande lÃ ¤kare (EuropalÃ ¤kare) 31 December 1994 United Kingdom Certificate of prescribed/equivalent experience General medical practitioner 31 December 1994 V.2. NURSE RESPONSIBLE FOR GENERAL CARE 5.2.1. Training programme for nurses responsible for general care The training leading to the award of a formal qualification of nurses responsible for general care shall consist of the following two parts. A. Theoretical instruction a. Nursing:  Nature and ethics of the profession  General principles of health and nursing  Nursing principles in relation to:  general and specialist medicine  general and specialist surgery  child care and paediatrics  maternity care  mental health and psychiatry  care of the old and geriatrics b. Basic sciences:  Anatomy and physiology  Pathology  Bacteriology, virology and parasitology  Biophysics, biochemistry and radiology  Dietetics  Hygiene:  preventive medicine  health education  Pharmacology c. Social sciences:  Sociology  Psychology  Principles of administration  Principles of teaching  Social and health legislation  Legal aspects of nursing B. Clinical instruction  Nursing in relation to:  general and specialist medicine  general and specialist surgery  child care and paediatrics  maternity care  mental health and psychiatry  care of the old and geriatrics  home nursing One or more of these subjects may be taught in the context of the other disciplines or in conjunction therewith. The theoretical instruction must be weighted and coordinated with the clinical instruction in such a way that the knowledge and skills referred to in this Annex can be acquired in an adequate fashion. 5.2.2. Evidence of formal qualifications of nurses responsible for general care Country Evidence of formal qualifications Body awarding the evidence of qualifications Professional title Reference date BelgiÃ «/Belgique/Belgien  Diploma gegradueerde verpleger/verpleegster/DiplÃ ´me d'infirmier(Ã ¨re) graduÃ ©(e)/Diplom eines (einer) graduierten Krankenpflegers (-pflegerin)  Diploma in de ziekenhuisverpleegkunde/Brevet d'infirmier(Ã ¨re) hospitalier(Ã ¨re)/Brevet eines (einer) Krankenpflegers (-pflegerin)  Brevet van verpleegassistent(e)/Brevet d'hospitalier(Ã ¨re)/Brevet einer Pflegeassistentin  De erkende opleidingsinstituten/Les Ã ©tablissements d'enseignement reconnus/Die anerkannten Ausbildungsanstalten  De bevoegde Examencommissie van de Vlaamse Gemeenschap/Le Jury compÃ ©tent d'enseignement de la CommunautÃ © franÃ §aise/Der zustÃ ¤ndige PrÃ ¼fungsausschÃ ¼Ã  der Deutschsprachigen Gemeinschaft  Hospitalier(Ã ¨re)/Verpleegassistent(e)  Infirmier(Ã ¨re) hospitalier(Ã ¨re)/Ziekenhuisverpleger(-verpleegster) 29 June 1979 Ã eskÃ ¡ republika 1. Diplom o ukonÃ enÃ ­ studia ve studijnÃ ­m programu oÃ ¡etÃ ovatelstvÃ ­ ve studijnÃ ­m oboru vÃ ¡eobecnÃ ¡ sestra (bakalÃ ¡Ã , Bc.), accompanied by the following certificate: VysvÃ dÃ enÃ ­ o stÃ ¡tnÃ ­ zÃ ¡vÃ reÃ nÃ © zkouÃ ¡ce 1. VysokÃ ¡ Ã ¡kola zÃ Ã ­zenÃ ¡ nebo uznanÃ ¡ stÃ ¡tem 1. VÃ ¡eobecnÃ ¡ sestra 1 May 2004 2. Diplom o ukonÃ enÃ ­ studia ve studijnÃ ­m oboru diplomovanÃ ¡ vÃ ¡eobecnÃ ¡ sestra (diplomovanÃ ½ specialista, DiS.), accompanied by the following certificate: VysvÃ dÃ enÃ ­ o absolutoriu 2. VyÃ ¡Ã ¡Ã ­ odbornÃ ¡ Ã ¡kola zÃ Ã ­zenÃ ¡ nebo uznanÃ ¡ stÃ ¡tem 2. VÃ ¡eobecnÃ ½ oÃ ¡etÃ ovatel Danmark Eksamensbevis efter gennemfÃ ¸rt sygeplejerskeuddannelse Sygeplejeskole godkendt af Undervisningsministeriet Sygeplejerske 29 June 1979 Deutschland Zeugnis Ã ¼ber die staatliche PrÃ ¼fung in der Krankenpflege Staatlicher PrÃ ¼fungsausschuss Gesundheits- und Krankenpflegerin/Gesundheits- und Krankenpfleger 29 June 1979 Eesti Diplom Ã µe erialal 1. Tallinna Meditsiinikool 2. Tartu Meditsiinikool 3. Kohtla-JÃ ¤rve Meditsiinikool Ã µde 1 May 2004 Ã Ã »Ã »Ã ¬Ã  1. Ã Ã Ã Ã Ã ¯Ã ¿ Ã Ã ¿Ã Ã ·Ã »Ã µÃ Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ±Ã ½/Ã ¼Ã ¯Ã ¿Ã Ã Ã ¸Ã ·Ã ½Ã Ã ½ 1. Ã Ã ±Ã ½Ã µÃÃ ¹Ã Ã Ã ®Ã ¼Ã ¹Ã ¿ Ã Ã ¸Ã ·Ã ½Ã Ã ½ Ã Ã ¹ÃÃ »Ã Ã ¼Ã ±Ã Ã ¿Ã Ã Ã ¿Ã  Ã ® ÃÃ Ã Ã Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã ½Ã ¿Ã Ã ¿Ã ºÃ Ã ¼Ã ¿Ã , Ã ½Ã ¿Ã Ã ·Ã »Ã µÃ Ã Ã ®Ã  Ã ® Ã ½Ã ¿Ã Ã ·Ã »Ã µÃ Ã Ã Ã ¹Ã ± 1 January 1981 2. Ã Ã Ã Ã Ã ¯Ã ¿ Ã Ã ¿Ã Ã ·Ã »Ã µÃ Ã Ã ¹Ã ºÃ ®Ã  Ã ¤Ã µÃ Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã ºÃÃ ±Ã ¹Ã ´Ã µÃ Ã Ã ¹Ã ºÃ Ã ½ ÃÃ ´Ã Ã Ã ¼Ã ¬Ã Ã Ã ½ (Ã ¤.Ã .Ã.) 2. Ã ¤Ã µÃ Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ¬ Ã Ã ºÃÃ ±Ã ¹Ã ´Ã µÃ Ã Ã ¹Ã ºÃ ¬ ÃÃ ´Ã Ã Ã ¼Ã ±Ã Ã ± Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ±Ã ¹Ã ´Ã µÃ ¯Ã ±Ã  Ã ºÃ ±Ã ¹ ÃÃ Ã ·Ã Ã ºÃ µÃ Ã ¼Ã ¬Ã Ã Ã ½ 3. Ã Ã Ã Ã Ã ¯Ã ¿ Ã Ã ¾Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ Ã ½ Ã Ã ¿Ã Ã ·Ã »Ã µÃ Ã Ã ¹Ã ºÃ ®Ã  3. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  'Ã Ã ¼Ã Ã ½Ã ±Ã  4. Ã Ã Ã Ã Ã ¯Ã ¿ Ã Ã ´Ã µÃ »Ã Ã Ã ½ Ã Ã ¿Ã Ã ¿Ã ºÃ Ã ¼Ã Ã ½ ÃÃ Ã Ã ·Ã ½ Ã Ã ½Ã Ã Ã ­Ã Ã Ã ½ Ã £Ã Ã ¿Ã »Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿Ã Ã ¥Ã ³Ã µÃ ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã Ã ½Ã ¿Ã ¹Ã ±Ã  4. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã ¥Ã ³Ã µÃ ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã Ã ½Ã ¿Ã ¹Ã ±Ã  5. Ã Ã Ã Ã Ã ¯Ã ¿ Ã Ã ´Ã µÃ »Ã Ã Ã ½ Ã Ã ¿Ã Ã ¿Ã ºÃ Ã ¼Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ÃÃ ¹Ã Ã ºÃ µÃÃ Ã Ã ¹Ã Ã ½ ÃÃ Ã Ã ·Ã ½ Ã Ã ½Ã Ã Ã ­Ã Ã Ã ½ Ã £Ã Ã ¿Ã »Ã Ã ½ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿Ã Ã ¥Ã ³Ã µÃ ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã Ã ½Ã ¿Ã ¹Ã ±Ã  5. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã ¥Ã ³Ã µÃ ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã Ã ½Ã ¿Ã ¹Ã ±Ã  6. Ã Ã Ã Ã Ã ¯Ã ¿ Ã ¤Ã ¼Ã ®Ã ¼Ã ±Ã Ã ¿Ã  Ã Ã ¿Ã Ã ·Ã »Ã µÃ Ã Ã ¹Ã ºÃ ®Ã  6. Ã Ã Ã ¤Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿Ã Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ±Ã ¹Ã ´Ã µÃ ¯Ã ±Ã  Ã ºÃ ±Ã ¹ ÃÃ Ã ·Ã Ã ºÃ µÃ Ã ¼Ã ¬Ã Ã Ã ½ EspaÃ ±a TÃ ­tulo de Diplomado universitario en EnfermerÃ ­a  Ministerio de EducaciÃ ³n y Cultura  El rector de una universidad Enfermero/a diplomado/a 1 January 1986 France  DiplÃ ´me d'Etat d'infirmier(Ã ¨re)  DiplÃ ´me d'Etat d'infirmier(Ã ¨re) dÃ ©livrÃ © en vertu du dÃ ©cret no 99-1147 du 29 dÃ ©cembre 1999 Le ministÃ ¨re de la santÃ © Infirmer(Ã ¨re) 29 June 1979 Ireland Certificate of Registered General Nurse An Bord Altranais (The Nursing Board) Registered General Nurse 29 June 1979 Italia Diploma di infermiere professionale Scuole riconosciute dallo Stato Infermiere professionale 29 June 1979 Ã Ã ÃÃ Ã ¿Ã  Ã Ã ¯ÃÃ »Ã Ã ¼Ã ± Ã Ã µÃ ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã Ã ·Ã »Ã µÃ Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã Ã ·Ã »Ã µÃ Ã Ã ¹Ã ºÃ ® Ã £Ã Ã ¿Ã »Ã ® Ã Ã ³Ã ³Ã µÃ ³Ã Ã ±Ã ¼Ã ¼Ã ­Ã ½Ã ¿Ã  Ã Ã ¿Ã Ã ·Ã »Ã µÃ Ã Ã ®Ã  1 May 2004 Latvija 1. Diploms par mÃ sas kvalifikÃ cijas iegÃ «Ã ¡anu 1. MÃ su skolas MÃ sa 1 May 2004 2. MÃ sas diploms 2. UniversitÃ tes tipa augstskola pamatojoties uz Valsts eksÃ menu komisijas lÃ mumu Lietuva 1. AukÃ ¡tojo mokslo diplomas, nurodantis suteiktÃ bendrosios praktikos slaugytojo profesinÃ kvalifikacijÃ 1. Universitetas Bendrosios praktikos slaugytojas 1 May 2004 2. AukÃ ¡tojo mokslo diplomas (neuniversitetinÃ s studijos), nurodantis suteiktÃ bendrosios praktikos slaugytojo profesine kvalifikacijÃ 2. Kolegija Luxembourg  DiplÃ ´me d'Etat d'infirmier  DiplÃ ´me d'Etat d'infirmier hospitalier graduÃ © MinistÃ ¨re de l'Ã ©ducation nationale, de la formation professionnelle et des sports Infirmier 29 June 1979 MagyarorszÃ ¡g 1. Ã polÃ ³ bizonyÃ ­tvÃ ¡ny 1. Iskola Ã polÃ ³ 1 May 2004 2. DiplomÃ ¡s Ã ¡polÃ ³ oklevÃ ©l 2. Egyetem/fÃ iskola 3. Egyetemi okleveles Ã ¡polÃ ³ oklevÃ ©l 3. Egyetem Malta Lawrja jew diploma fl-istudji tal-infermerija Universita ta' Malta Infermier Registrat tal-Ewwel Livell 1 May 2004 Nederland 1. Diploma's verpleger A, verpleegster A, verpleegkundige A 1. Door een van overheidswege benoemde examencommissie Verpleegkundige 29 June 1979 2. Diploma verpleegkundige MBOV (Middelbare Beroepsopleiding Verpleegkundige) 2. Door een van overheidswege benoemde examencommissie 3. Diploma verpleegkundige HBOV (Hogere Beroepsopleiding Verpleegkundige) 3. Door een van overheidswege benoemde examencommissie 4. Diploma beroepsonderwijs verpleegkundige  Kwalificatieniveau 4 4. Door een van overheidswege aangewezen opleidingsinstelling 5. Diploma hogere beroepsopleiding verpleegkundige  Kwalificatieniveau 5 5. Door een van overheidswege aangewezen opleidingsinstelling Ã sterreich 1. Diplom als Diplomierte Gesundheits- und Krankenschwester, Diplomierter Gesundheits- und Krankenpfleger 1. Schule fÃ ¼r allgemeine Gesundheits- und Krankenpflege  Diplomierte Krankenschwester  Diplomierter Krankenpfleger 1 January 1994 2. Diplom als Diplomierte Krankenschwester, Diplomierter Krankenpfleger 2. Allgemeine Krankenpflegeschule Polska Dyplom ukoÃ czenia studiÃ ³w wyÃ ¼szych na kierunku pielÃgniarstwo z tytuÃ em magister pielÃgniarstwa Instytucja prowadzÃ ca ksztaÃ cenie na poziomie wyÃ ¼szym uznana przez wÃ aÃ ciwe wÃ adze (Higher educational institution recognised by the competent authorities) Pielegniarka 1 May 2004 Portugal 1. Diploma do curso de enfermagem geral 1. Escolas de Enfermagem Enfermeiro 1 January 1986 2. Diploma/carta de curso de bacharelato em enfermagem 2. Escolas Superiores de Enfermagem 3. Carta de curso de licenciatura em enfermagem 3. Escolas Superiores de Enfermagem; Escolas Superiores de SaÃ ºde Slovenija Diploma, s katero se podeljuje strokovni naslov diplomirana medicinska sestra/diplomirani zdravstvenik 1. Univerza 2. Visoka strokovna Ã ¡ola Diplomirana medicinska sestra/Diplomirani zdravstvenik 1 May 2004 Slovensko 1. VysokoÃ ¡kolskÃ ½ diplom o udelenÃ ­ akademickÃ ©ho titulu magister z oÃ ¡etrovateÃ ¾stva (Mgr.) 1. VysokÃ ¡ Ã ¡kola Sestra 1 May 2004 2. VysokoÃ ¡kolskÃ ½ diplom o udelenÃ ­ akademickÃ ©ho titulu bakalÃ ¡r z oÃ ¡etrovateÃ ¾stva (Bc.) 2. VysokÃ ¡ Ã ¡kola 3. AbsolventskÃ ½ diplom v Ã ¡tudijnom odbore diplomovanÃ ¡ vÃ ¡eobecnÃ ¡ sestra 3. StrednÃ ¡ zdravotnÃ ­cka Ã ¡kola Suomi/ Finland 1. Sairaanhoitajan tutkinto/SjukskÃ ¶tarexamen 1. Terveydenhuolto-oppilaitokset/ HÃ ¤lsovÃ ¥rdslÃ ¤roanstalter Sairaanhoitaja/SjukskÃ ¶tare 1 January 1994 2. Sosiaali- ja terveysalan ammattikorkeakoulututkinto, sairaanhoitaja (AMK)/YrkeshÃ ¶gskoleexamen inom hÃ ¤lsovÃ ¥rd och det sociala omrÃ ¥det, sjukskÃ ¶tare (YH) 2. Ammattikorkeakoulut/ YrkeshÃ ¶gskolor Sverige SjukskÃ ¶terskeexamen Universitet eller hÃ ¶gskola SjukskÃ ¶terska 1 January 1994 United Kingdom Statement of Registration as a Registered General Nurse in part 1 or part 12 of the register kept by the United Kingdom Central Council for Nursing, Midwifery and Health Visiting Various  State Registered Nurse  Registered General Nurse 29 June 1979 V.3. DENTAL PRACTITIONER 5.3.1 Study programme for dental practitioners The programme of studies leading to evidence of formal qualifications in dentistry shall include at least the following subjects. One or more of these subjects may be taught in the context of the other disciplines or in conjunction therewith. A. Basic subjects  Chemistry  Physics  Biology B. Medico-biological subjects and general medical subjects  Anatomy  Embryology  Histology, including cytology  Physiology  Biochemistry (or physiological chemistry)  Pathological anatomy  General pathology  Pharmacology  Microbiology  Hygiene  Preventive medicine and epidemiology  Radiology  Physiotherapy  General surgery  General medicine, including paediatrics  Oto-rhino-laryngology  Dermato-venereology  General psychology  psychopathology  neuropathology  Anaesthetics C. Subjects directly related to dentistry  Prosthodontics  Dental materials and equipment  Conservative dentistry  Preventive dentistry  Anaesthetics and sedation  Special surgery  Special pathology  Clinical practice  Paedodontics  Orthodontics  Periodontics  Dental radiology  Dental occlusion and function of the jaw  Professional organisation, ethics and legislation  Social aspects of dental practice 5.3.2. Evidence of basic formal qualifications of dental practitioners Country Evidence of formal qualifications Body awarding the evidence of qualifications Certificate accompanying the evidence of qualifications Professional title Reference date BelgiÃ «/Belgique/Belgien Diploma van tandarts/DiplÃ ´me licenciÃ © en science dentaire  De universiteiten/Les universitÃ ©s  De bevoegde Examen- commissie van de Vlaamse Gemeenschap/Le Jury compÃ ©tent d'enseignement de la CommunautÃ © franÃ §aise Licentiaat in de tandheelkunde/LicenciÃ © en science dentaire 28 January 1980 Ã eskÃ ¡ republika Diplom o ukonÃ enÃ ­ studia ve studijnÃ ­m programu zubnÃ ­ lÃ ©kaÃ stvÃ ­ (doktor) LÃ ©kaÃ skÃ ¡ fakulta univerzity v Ã eskÃ © republice VysvÃ dÃ enÃ ­ o stÃ ¡tnÃ ­ rigorÃ ³znÃ ­ zkouÃ ¡ce ZubnÃ ­ lÃ ©kaÃ 1 May 2004 Danmark Bevis for tandlÃ ¦geeksamen (odontologisk kandidateksamen) TandlÃ ¦gehÃ ¸jskolerne, Sundhedsvidenskabeligt universitetsfakultet Autorisation som tandlÃ ¦ge, udstedt af Sundhedsstyrelsen TandlÃ ¦ge 28 January 1980 Deutschland Zeugnis Ã ¼ber die ZahnÃ ¤rztliche PrÃ ¼fung ZustÃ ¤ndige BehÃ ¶rden Zahnarzt 28 January 1980 Eesti Diplom hambaarstiteaduse Ã µppekava lÃ ¤bimise kohta Tartu Ã likool Hambaarst 1 May 2004 Ã Ã »Ã »Ã ¬Ã  Ã Ã Ã Ã Ã ¯o Ã Ã ´ovÃ Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ±vÃ µÃÃ ¹Ã Ã Ã ®Ã ¼Ã ¹o Ã Ã ´Ã ¿Ã ½Ã Ã ¯Ã ±Ã Ã Ã ¿Ã  Ã ® Ã Ã µÃ ¹Ã Ã ¿Ã Ã Ã ³Ã ¿Ã  Ã ¿Ã ´Ã ¿Ã ½Ã Ã ¯Ã ±Ã Ã Ã ¿Ã  1 January 1981 EspaÃ ±a TÃ ­tulo de Licenciado en OdontologÃ ­a El rector de una universidad Licenciado en odontologÃ ­a 1 January 1986 France DiplÃ ´me d'Etat de docteur en chirurgie dentaire UniversitÃ ©s Chirurgien-dentiste 28 January 1980 Ireland  Bachelor in Dental Science (B.Dent.Sc.)  Bachelor of Dental Surgery (BDS)  Licentiate in Dental Surgery (LDS)  Universities  Royal College of Surgeons in Ireland  Dentist  Dental practitioner  Dental surgeon 28 January 1980 Italia Diploma di laurea in Odontoiatria e Protesi Dentaria UniversitÃ Diploma di abilitazione all'esercizio della professione di odontoiatra Odontoiatra 28 January 1980 Ã Ã ÃÃ Ã ¿Ã  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã Ã ³Ã ³Ã Ã ±Ã Ã ®Ã  Ã Ã ´Ã ¿Ã ½Ã Ã ¹Ã ¬Ã Ã Ã ¿Ã Ã Ã ´Ã ¿Ã ½Ã Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ  Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¹Ã ¿ Ã Ã ´Ã ¿Ã ½Ã Ã ¯Ã ±Ã Ã Ã ¿Ã  1 May 2004 Latvija ZobÃ rsta diploms UniversitÃ tes tipa augstskola Rezidenta diploms par zobÃ rsta pÃ cdiploma izglÃ «tÃ «bas programmas pabeigÃ ¡anu, ko izsniedz universitÃ tes tipa augstskola un SertifikÃ ts  kompetentas iestÃ des izsniegts dokuments, kas apliecina, ka persona ir nokÃ rtojusi sertifikÃ cijas eksÃ menu zobÃ rstniecÃ «bÃ  ZobÃ rsts 1 May 2004 Lietuva AukÃ ¡tojo mokslo diplomas, nurodantis suteiktÃ gydytojo odontologo kvalifikacijÃ Universitetas InternatÃ «ros paÃ ¾ymÃ jimas, nurodantis suteiktÃ gydytojo odontologo profesinÃ kvalifikacijÃ Gydytojas odontologas 1 May 2004 Luxembourg DiplÃ ´me d'Etat de docteur en mÃ ©decine dentaire Jury d'examen d'Etat MÃ ©decin-dentiste 28 January 1980 MagyarorszÃ ¡g Fogorvos oklevÃ ©l (doctor medicinae dentariae, rÃ ¶v.: dr. med. dent.) Egyetem Fogorvos 1 May 2004 Malta Lawrja fil- KirurÃ ¡ija Dentali Universita ta Malta Kirurgu Dentali 1 May 2004 Nederland Universitair getuigschrift van een met goed gevolg afgelegd tandartsexamen Faculteit Tandheelkunde Tandarts 28 January 1980 Ã sterreich Bescheid Ã ¼ber die Verleihung des akademischen Grades Doktor der Zahnheilkunde Medizinische FakultÃ ¤t der UniversitÃ ¤t Zahnarzt 1 January 1994 Polska Dyplom ukoÃ czenia studiÃ ³w wyÃ ¼szych z tytuÃ em lekarz dentysta 1. Akademia Medyczna, 2. Uniwersytet Medyczny, 3. Collegium Medicum Uniwersytetu JagielloÃ skiego Lekarsko  Dentystyczny Egzamin PaÃ stwowy Lekarz dentysta 1 May 2004 Portugal Carta de curso de licenciatura em medicina dentÃ ¡ria  Faculdades  Institutos Superiores MÃ ©dico dentista 1 January 1986 Slovenija Diploma, s katero se podeljuje strokovni naslov doktor dentalne medicine/doktorica dentalne medicine  Univerza Potrdilo o opravljenem strokovnem izpitu za poklic zobozdravnik/zobozdravnica Doktor dentalne medicine/Doktorica dentalne medicine 1 May 2004 Slovensko VysokoÃ ¡kolskÃ ½ diplom o udelenÃ ­ akademickÃ ©ho titulu doktor zubnÃ ©ho lekÃ ¡rstva (MDDr.)  VysokÃ ¡ Ã ¡kola ZubnÃ ½ lekÃ ¡r 1 May 2004 Suomi/ Finland HammaslÃ ¤Ã ¤ketieteen lisensiaatin tutkinto/Odontologie licentiatexamen  Helsingin yliopisto/Helsingfors universitet  Oulun yliopisto  Turun yliopisto Terveydenhuollon oikeusturvakeskuksen pÃ ¤Ã ¤tÃ ¶s kÃ ¤ytÃ ¤nnÃ ¶n palvelun hyvÃ ¤ksymisestÃ ¤/Beslut av RÃ ¤ttskyddscentralen fÃ ¶r hÃ ¤lsovÃ ¥rden om godkÃ ¤nnande av praktisk tjÃ ¤nstgÃ ¶ring HammaslÃ ¤Ã ¤kÃ ¤ri/TandlÃ ¤kare 1 January 1994 Sverige TandlÃ ¤karexamen  Universitetet i UmeÃ ¥  Universitetet i GÃ ¶teborg  Karolinska Institutet  MalmÃ ¶ HÃ ¶gskola Endast fÃ ¶r examensbevis som erhÃ ¥llits fÃ ¶re den 1 juli 1995, ett utbildningsbevis som utfÃ ¤rdats av Socialstyrelsen TandlÃ ¤kare 1 January 1994 United Kingdom  Bachelor of Dental Surgery (BDS or B.Ch.D.)  Licentiate in Dental Surgery  Universities  Royal Colleges  Dentist  Dental practitioner  Dental surgeon 28 January 1980 5.3.3. Evidence of formal qualifications of specialised dentists Orthodontics Country Evidence of formal qualifications Body awarding the evidence of qualifications Reference date BelgiÃ «/Belgique/Belgien Titre professionnel particulier de dentiste spÃ ©cialiste en orthodontie/Bijzondere beroepstitel van tandarts specialist in de orthodontie Ministre de la SantÃ © publique/Minister bevoegd voor Volksgezondheid 27 January 2005 Danmark Bevis for tilladelse til at betegne sig som specialtandlÃ ¦ge i ortodonti Sundhedsstyrelsen 28 January 1980 Deutschland FachzahnÃ ¤rztliche Anerkennung fÃ ¼r KieferorthopÃ ¤die; LandeszahnÃ ¤rztekammer 28 January 1980 Eesti Residentuuri lÃ µputunnistus ortodontia erialal Tartu Ã likool 1 May 2004 Ã Ã »Ã »Ã ¬Ã  Ã ¤Ã ¯Ã Ã »oÃ  Ã Ã ´ovÃ Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ®Ã  Ã µÃ ¹Ã ´Ã ¹Ã ºÃ Ã Ã ·Ã Ã ±Ã  Ã Ã ·Ã  Ã Ã Ã ¸oÃ ´ovÃ Ã ¹Ã ºÃ ®Ã   Ã oÃ ¼Ã ±Ã Ã Ã ¹Ã ±Ã ºÃ ® Ã Ã Ã oÃ ´Ã ¹oÃ ¯Ã ºÃ ·Ã Ã ·  Ã oÃ ¼Ã ±Ã Ã Ã ¯Ã ± 1 January 1981 France Titre de spÃ ©cialiste en orthodontie Conseil National de l'Ordre des chirurgiens dentistes 28 January 1980 Ireland Certificate of specialist dentist in orthodontics Competent authority recognised for this purpose by the competent minister 28 January 1980 Italia Diploma di specialista in Ortognatodonzia UniversitÃ 21 May 2005 Ã Ã ÃÃ Ã ¿Ã  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã Ã Ã ¹Ã ´Ã ¹Ã ºÃ ¿Ã  Ã Ã ´Ã ¿Ã ½Ã Ã ¹Ã ¬Ã Ã Ã ¿Ã Ã Ã Ã ·Ã ½ Ã Ã Ã ¸Ã ¿Ã ´Ã ¿Ã ½Ã Ã ¹Ã ºÃ ® Ã Ã ´Ã ¿Ã ½Ã Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ  Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¹Ã ¿ 1 May 2004 Latvija SertifikÃ ts  kompetentas iestÃ des izsniegts dokuments, kas apliecina, ka persona ir nokÃ rtojusi sertifikÃ cijas eksÃ menu ortodontijÃ  Latvijas Ãrstu biedrÃ «ba 1 May 2004 Lietuva RezidentÃ «ros paÃ ¾ymÃ jimas, nurodantis suteiktÃ gydytojo ortodonto profesinÃ kvalifikacijÃ Universitetas 1 May 2004 MagyarorszÃ ¡g FogszabÃ ¡lyozÃ ¡s szakorvosa bizonyÃ ­tvÃ ¡ny Az EgÃ ©szsÃ ©gÃ ¼gyi, SzociÃ ¡lis Ã ©s CsalÃ ¡dÃ ¼gyi MinisztÃ ©rium illetÃ ©kes testÃ ¼lete 1 May 2004 Malta Ã ertifikat ta' speÃ jalista dentali fl-Ortodonzja Kumitat ta' Approvazzjoni dwar SpeÃ jalisti 1 May 2004 Nederland Bewijs van inschrijving als orthodontist in het Specialistenregister Specialisten Registratie Commissie (SRC) van de Nederlandse Maatschappij tot bevordering der Tandheelkunde 28 January 1980 Polska Dyplom uzyskania tytuÃ u specjalisty w dziedzinie ortodoncji Centrum EgzaminÃ ³w Medycznych 1 May 2004 Slovenija Potrdilo o opravljenem specialistiÃ nem izpitu iz Ã eljustne in zobne ortopedije 1. Ministrstvo za zdravje 2. ZdravniÃ ¡ka zbornica Slovenije 1 May 2004 Suomi/Finland ErikoishammaslÃ ¤Ã ¤kÃ ¤rin tutkinto, hampaiston oikomishoito/Specialtand-lÃ ¤karexamen, tandreglering  Helsingin yliopisto/Helsingfors universitet  Oulun yliopisto  Turun yliopisto 1 January 1994 Sverige Bevis om specialistkompetens i tandreglering Socialstyrelsen 1 January 1994 United Kingdom Certificate of Completion of specialist training in orthodontics Competent authority recognised for this purpose 28 January 1980 Oral surgery Country Evidence of formal qualifications Body awarding the evidence of qualifications Reference date Danmark Bevis for tilladelse til at betegne sig som specialtandlÃ ¦ge i hospitalsodontologi Sundhedsstyrelsen 28 January 1980 Deutschland FachzahnÃ ¤rztliche Anerkennung fÃ ¼r Oralchirurgie/Mundchirurgie LandeszahnÃ ¤rztekammer 28 January 1980 Ã Ã »Ã »Ã ¬Ã  Ã ¤Ã ¯Ã Ã »oÃ  Ã Ã ´ovÃ Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ®Ã  Ã µÃ ¹Ã ´Ã ¹Ã ºÃ Ã Ã ·Ã Ã ±Ã  Ã Ã ·Ã  Ã vÃ ±Ã ¸oÃ Ã µÃ ¹Ã oÃ Ã Ã ³Ã ¹Ã ºÃ ®Ã  (up to 31 December 2002)  Ã oÃ ¼Ã ±Ã Ã Ã ¹Ã ±Ã ºÃ ® Ã Ã Ã oÃ ´Ã ¹oÃ ¯Ã ºÃ ·Ã Ã ·  Ã oÃ ¼Ã ±Ã Ã Ã ¯Ã ± 1 January 2003 Ireland Certificate of specialist dentist in oral surgery Competent authority recognised for this purpose by the competent minister 28 January 1980 Italia Diploma di specialista in Chirurgia Orale UniversitÃ 21 May 2005 Ã Ã ÃÃ Ã ¿Ã  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã Ã Ã ¹Ã ´Ã ¹Ã ºÃ ¿Ã  Ã Ã ´Ã ¿Ã ½Ã Ã ¹Ã ¬Ã Ã Ã ¿Ã Ã Ã Ã ·Ã ½ Ã £Ã Ã ¿Ã ¼Ã ±Ã Ã ¹Ã ºÃ ® Ã §Ã µÃ ¹Ã Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ® Ã Ã ´Ã ¿Ã ½Ã Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ  Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¹Ã ¿ 1 May 2004 Lietuva RezidentÃ «ros paÃ ¾ymÃ jimas, nurodantis suteiktÃ burnos chirurgo profesinÃ kvalifikacijÃ Universitetas 1 May 2004 MagyarorszÃ ¡g Dento-alveolÃ ¡ris sebÃ ©szet szakorvosa bizonyÃ ­tvÃ ¡ny Az EgÃ ©szsÃ ©gÃ ¼gyi, SzociÃ ¡lis Ã ©s CsalÃ ¡dÃ ¼gyi MinisztÃ ©rium illetÃ ©kes testÃ ¼lete 1 May 2004 Malta Ã ertifikat ta' speÃ jalista dentali fil-KirurÃ ¡ija tal-Ã §alq Kumitat ta' Approvazzjoni dwar SpeÃ jalisti 1 May 2004 Nederland Bewijs van inschrijving als kaakchirurg in het Specialistenregister Specialisten Registratie Commissie (SRC) van de Nederlandse Maatschappij tot bevordering der Tandheelkunde 28 January 1980 Polska Dyplom uzyskania tytuÃ u specjalisty w dziedzinie chirurgii stomatologicznej Centrum EgzaminÃ ³w Medycznych 1 May 2004 Slovenija Potrdilo o opravljenem specialistiÃ nem izpitu iz oralne kirurgije 1. Ministrstvo za zdravje 2. ZdravniÃ ¡ka zbornica Slovenije 1 May 2004 Suomi/ Finland ErikoishammaslÃ ¤Ã ¤kÃ ¤rin tutkinto, suu- ja leuka-kirurgia/SpecialtandlÃ ¤kar-examen, oral och maxillofacial kirurgi  Helsingin yliopisto/Helsingfors universitet  Oulun yliopisto  Turun yliopisto 1 January 1994 Sverige Bevis om specialist-kompetens i tandsystemets kirurgiska sjukdomar Socialstyrelsen 1 January 1994 United Kingdom Certificate of completion of specialist training in oral surgery Competent authority recognised for this purpose 28 January 1980 V.4. VETERINARY SURGEON 5.4.1. Study programme for veterinary surgeons The programme of studies leading to the evidence of formal qualifications in veterinary medicine shall include at least the subjects listed below. Instruction in one or more of these subjects may be given as part of, or in association with, other courses. A. Basic subjects  Physics  Chemistry  Animal biology  Plant biology  Biomathematics B. Specific subjects a. Basic sciences:  Anatomy (including histology and embryology)  Physiology  Biochemistry  Genetics  Pharmacology  Pharmacy  Toxicology  Microbiology  Immunology  Epidemiology  Professional ethics b. Clinical sciences:  Obstetrics  Pathology (including pathological anatomy)  Parasitology  Clinical medicine and surgery (including anaesthetics)  Clinical lectures on the various domestic animals, poultry and other animal species  Preventive medicine  Radiology  Reproduction and reproductive disorders  Veterinary state medicine and public health  Veterinary legislation and forensic medicine  Therapeutics  Propaedeutics c. Animal production  Animal production  Animal nutrition  Agronomy  Rural economics  Animal husbandry  Veterinary hygiene  Animal ethology and protection d. Food hygiene  Inspection and control of animal foodstuffs or foodstuffs of animal origin  Food hygiene and technology  Practical work (including practical work in places where slaughtering and processing of foodstuffs takes place) Practical training may be in the form of a training period, provided that such training is full-time and under the direct control of the competent authority, and does not exceed six months within the aggregate training period of five years study. The distribution of the theoretical and practical training among the various groups of subjects shall be balanced and coordinated in such a way that the knowledge and experience may be acquired in a manner which will enable veterinary surgeons to perform all their duties. 5.4.2. Evidence of formal qualifications of veterinary surgeons Country Evidence of formal qualifications Body awarding the evidence of qualifications Certificate accompanying the evidence of qualifications Reference date BelgiÃ «/Belgique/Belgien Diploma van dierenarts/DiplÃ ´me de docteur en mÃ ©decine vÃ ©tÃ ©rinaire  De universiteiten/Les universitÃ ©s  De bevoegde Examen-commissie van de Vlaamse Gemeenschap/Le Jury compÃ ©tent d'enseignement de la CommunautÃ © franÃ §aise 21 December 1980 Ã eskÃ ¡ republika  Diplom o ukonÃ enÃ ­ studia ve studijnÃ ­m programu veterinÃ ¡rnÃ ­ lÃ ©kaÃ stvÃ ­ (doktor veterinÃ ¡rnÃ ­ medicÃ ­ny, MVDr.)  Diplom o ukonÃ enÃ ­ studia ve studijnÃ ­m programu veterinÃ ¡rnÃ ­ hygiena a ekologie (doktor veterinÃ ¡rnÃ ­ medicÃ ­ny, MVDr.) VeterinÃ ¡rnÃ ­ fakulta univerzity v Ã eskÃ © republice 1 May 2004 Danmark Bevis for bestÃ ¥et kandidateksamen i veterinÃ ¦rvidenskab Kongelige VeterinÃ ¦r- og LandbohÃ ¸jskole 21 December 1980 Deutschland Zeugnis Ã ¼ber das Ergebnis des Dritten Abscnitts der TierÃ ¤rztlichen PrÃ ¼fung und das Gesamtergebnis der TierÃ ¤rztlichen PrÃ ¼fung Der Vorsitzende des PrÃ ¼fungsausschusses fÃ ¼r die TierÃ ¤rztliche PrÃ ¼fung einer UniversitÃ ¤t oder Hochschule 21 December 1980 Eesti Diplom: tÃ ¤itnud veterinaarmeditsiini Ã µppekava Eesti PÃ µllumajandusÃ ¼likool 1 May 2004 Ã Ã »Ã »Ã ¬Ã  Ã Ã Ã Ã Ã ¯o Ã Ã Ã ·vÃ ¹Ã ±Ã Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ±Ã ½Ã µÃÃ ¹Ã Ã Ã ®Ã ¼Ã ¹Ã ¿ ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ ·Ã  Ã ºÃ ±Ã ¹ ÃÃ µÃ Ã Ã ±Ã »Ã ¯Ã ±Ã  1 January 1981 EspaÃ ±a TÃ ­tulo de Licenciado en Veterinaria  Ministerio de EducaciÃ ³n y Cultura  El rector de una universidad 1 January 1986 France DiplÃ ´me d'Etat de docteur vÃ ©tÃ ©rinaire 21 December 1980 Ireland  Diploma of Bachelor in/of Veterinary Medicine (MVB)  Diploma of Membership of the Royal College of Veterinary Surgeons (MRCVS) 21 December 1980 Italia Diploma di laurea in medicina veterinaria UniversitÃ Diploma di abilitazione all'esercizio della medicina veterinaria 1 January 1985 Ã Ã ÃÃ Ã ¿Ã  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã Ã ³Ã ³Ã Ã ±Ã Ã ®Ã  KÃ Ã ·Ã ½Ã ¹Ã ¬Ã Ã Ã ¿Ã Ã Ã Ã ·Ã ½Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ  Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¹Ã ¿ 1 May 2004 Latvija VeterinÃ rÃ rsta diploms Latvijas LauksaimniecÃ «bas UniversitÃ te 1 May 2004 Lietuva AukÃ ¡tojo mokslo diplomas (veterinarijos gydytojo (DVM)) Lietuvos Veterinarijos Akademija 1 May 2004 Luxembourg DiplÃ ´me d'Etat de docteur en mÃ ©decine vÃ ©tÃ ©rinaire Jury d'examen d'Etat 21 December 1980 MagyarorszÃ ¡g Ã llatorvos doktor oklevÃ ©l  dr. med. vet. Szent IstvÃ ¡n Egyetem Ã llatorvos-tudomÃ ¡nyi Kar 1 May 2004 Malta LiÃ enzja ta' Kirurgu Veterinarju Kunsill tal-KirurÃ ¡i Veterinarji 1 May 2004 Nederland Getuigschrift van met goed gevolg afgelegd diergeneeskundig/veeartse-nijkundig examen 21 December 1980 Ã sterreich  Diplom-Tierarzt  Magister medicinae veterinariae UniversitÃ ¤t  Doktor der VeterinÃ ¤rmedizin  Doctor medicinae veterinariae  Fachtierarzt 1 January 1994 Polska Dyplom lekarza weterynarii 1. SzkoÃ a GÃ Ã ³wna Gospodarstwa Wiejskiego w Warszawie 2. Akademia Rolnicza we WrocÃ awiu 3. Akademia Rolnicza w Lublinie 4. Uniwersytet WarmiÃ sko-Mazurski w Olsztynie 1 May 2004 Portugal Carta de curso de licenciatura em medicina veterinÃ ¡ria Universidade 1 January 1986 Slovenija Diploma, s katero se podeljuje strokovni naslov doktor veterinarske medicine/doktorica veterinarske medicine Univerza SpriÃ evalo o opravljenem drÃ ¾avnem izpitu s podroÃ ja veterinarstva 1 May 2004 Slovensko VysokoÃ ¡kolskÃ ½ diplom o udelenÃ ­ akademickÃ ©ho titulu doktor veterinÃ ¡rskej medicÃ ­ny (MVDr.) Univerzita veterinÃ ¡rskeho lekÃ ¡rstva 1 May 2004 Suomi/ Finland ElÃ ¤inlÃ ¤Ã ¤ketieteen lisensiaatin tutkinto/VeterinÃ ¤rmedicine licentiatexamen Helsingin yliopisto/Helsingfors universitet 1 January 1994 Sverige VeterinÃ ¤rexamen Sveriges Lantbruksuniversitet 1 January 1994 United Kingdom 1. Bachelor of Veterinary Science (BVSc) 1. University of Bristol 21 December 1980 2. Bachelor of Veterinary Science (BVSc) 2. University of Liverpool 3. Bachelor of Veterinary Medicine (BvetMB) 3. University of Cambridge 4. Bachelor of Veterinary Medicine and Surgery (BVM&S) 4. University of Edinburgh 5. Bachelor of Veterinary Medicine and Surgery (BVM&S) 5. University of Glasgow 6. Bachelor of Veterinary Medicine (BvetMed) 6. University of London V.5. MIDWIFE 5.5.1. Training programme for midwives (Training types I and II) The training programme for obtaining evidence of formal qualifications in midwifery consists of the following two parts: A. Theoretical and technical instruction a. General subjects  Basic anatomy and physiology  Basic pathology  Basic bacteriology, virology and parasitology  Basic biophysics, biochemistry and radiology  Paediatrics, with particular reference to new-born infants  Hygiene, health education, preventive medicine, early diagnosis of diseases  Nutrition and dietetics, with particular reference to women, new-born and young babies  Basic sociology and socio-medical questions  Basic pharmacology  Psychology  Principles and methods of teaching  Health and social legislation and health organisation  Professional ethics and professional legislation  Sex education and family planning  Legal protection of mother and infant b. Subjects specific to the activities of midwives  Anatomy and physiology  Embryology and development of the fÃ tus  Pregnancy, childbirth and puerperium  Gynaecological and obstetrical pathology  Preparation for childbirth and parenthood, including psychological aspects  Preparation for delivery (including knowledge and use of technical equipment in obstetrics)  Analgesia, anaesthesia and resuscitation  Physiology and pathology of the new-born infant  Care and supervision of the new-born infant  Psychological and social factors B. Practical and clinical training This training is to be dispensed under appropriate supervision:  Advising of pregnant women, involving at least 100 pre-natal examinations.  Supervision and care of at least 40 pregnant women.  Conduct by the student of at least 40 deliveries; where this number cannot be reached owing to the lack of available women in labour, it may be reduced to a minimum of 30, provided that the student assists with 20 further deliveries.  Active participation with breech deliveries. Where this is not possible because of lack of breech deliveries, practice may be in a simulated situation.  Performance of episiotomy and initiation into suturing. Initiation shall include theoretical instruction and clinical practice. The practice of suturing includes suturing of the wound following an episiotomy and a simple perineal laceration. This may be in a simulated situation if absolutely necessary.  Supervision and care of 40 women at risk in pregnancy, or labour or post-natal period.  Supervision and care (including examination) of at least 100 post-natal women and healthy new-born infants.  Observation and care of the new-born requiring special care, including those born pre-term, post-term, underweight or ill.  Care of women with pathological conditions in the fields of gynaecology and obstetrics.  Initiation into care in the field of medicine and surgery. Initiation shall include theoretical instruction and clinical practice. The theoretical and technical training (Part A of the training programme) shall be balanced and coordinated with the clinical training (Part B of the same programme) in such a way that the knowledge and experience listed in this Annex may be acquired in an adequate manner. Clinical instruction shall take the form of supervised in-service training in hospital departments or other health services approved by the competent authorities or bodies. As part of this training, student midwives shall participate in the activities of the departments concerned in so far as those activities contribute to their training. They shall be taught the responsibilities involved in the activities of midwives. 5.5.2. Evidence of formal qualifications of midwives Country Evidence of formal qualifications Body awarding the evidence of qualifications Professional title Reference date BelgiÃ «/Belgique/Belgien Diploma van vroedvrouw/DiplÃ ´me d'accoucheuse  De erkende opleidingsinstituten/Les Ã ©tablissements d'enseignement  De bevoegde Examen- commissie van de Vlaamse Gemeenschap/Le Jury compÃ ©tent d'enseignement de la CommunautÃ © franÃ §aise Vroedvrouw/Accoucheuse 23 January 1983 Ã eskÃ ¡ republika 1. Diplom o ukonÃ enÃ ­ studia ve studijnÃ ­m programu oÃ ¡etÃ ovatelstvÃ ­ ve studijnÃ ­m oboru porodnÃ ­ asistentka (bakalÃ ¡Ã , Bc.)  VysvÃ dÃ enÃ ­ o stÃ ¡tnÃ ­ zÃ ¡vÃ reÃ nÃ © zkouÃ ¡ce 1. VysokÃ ¡ Ã ¡kola zÃ Ã ­zenÃ ¡ nebo uznanÃ ¡ stÃ ¡tem PorodnÃ ­ asistentka/porodnÃ ­ asistent 1 May 2004 2. Diplom o ukonÃ enÃ ­ studia ve studijnÃ ­m oboru diplomovanÃ ¡ porodnÃ ­ asistentka (diplomovanÃ ½ specialista, DiS.)  VysvÃ dÃ enÃ ­ o absolutoriu 2. VyÃ ¡Ã ¡Ã ­ odbornÃ ¡ Ã ¡kola zÃ Ã ­zenÃ ¡ nebo uznanÃ ¡ stÃ ¡tem Danmark Bevis for bestÃ ¥et jordemodereksamen Danmarks jordemoderskole Jordemoder 23 January 1983 Deutschland Zeugnis Ã ¼ber die staatliche PrÃ ¼fung fÃ ¼r Hebammen und Entbindungspfleger Staatlicher PrÃ ¼fungsausschuss  Hebamme  Entbindungspfleger 23 January 1983 Eesti Diplom Ã ¤mmaemanda erialal 1. Tallinna Meditsiinikool 2. Tartu Meditsiinikool  Ã mmaemand 1 May 2004 Ã Ã »Ã »Ã ¬Ã  1. Ã Ã Ã Ã Ã ¯Ã ¿ Ã ¤Ã ¼Ã ®Ã ¼Ã ±Ã Ã ¿Ã  Ã Ã ±Ã ¹Ã µÃ Ã Ã ¹Ã ºÃ ®Ã  Ã ¤Ã µÃ Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã ºÃÃ ±Ã ¹Ã ´Ã µÃ Ã Ã ¹Ã ºÃ Ã ½ ÃÃ ´Ã Ã Ã ¼Ã ¬Ã Ã Ã ½ (Ã ¤.Ã .Ã.) 1. Ã ¤Ã µÃ Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ¬ Ã Ã ºÃÃ ±Ã ¹Ã ´Ã µÃ Ã Ã ¹Ã ºÃ ¬ ÃÃ ´Ã Ã Ã ¼Ã ±Ã Ã ± (Ã ¤.Ã .Ã.)  Ã Ã ±Ã ¯Ã ±  Ã Ã ±Ã ¹Ã µÃ Ã Ã ®Ã  23 January 1983 2. Ã Ã Ã Ã Ã ¯Ã ¿ Ã Ã ¿Ã Ã ¤Ã ¼Ã ®Ã ¼Ã ±Ã Ã ¿Ã  Ã Ã ±Ã ¹Ã Ã ½ Ã Ã ·Ã  Ã Ã ½Ã Ã Ã ­Ã Ã ±Ã  Ã £Ã Ã ¿Ã »Ã ®Ã  Ã £Ã Ã µÃ »Ã µÃ Ã Ã ½ Ã ¥Ã ³Ã µÃ ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¿Ã ¹Ã ½Ã Ã ½. Ã Ã Ã Ã ½Ã ¿Ã ¹Ã ±Ã  (Ã Ã Ã ¤Ã Ã ) 2. Ã Ã Ã ¤Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿Ã Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ±Ã ¹Ã ´Ã µÃ ¯Ã ±Ã  Ã ºÃ ±Ã ¹ ÃÃ Ã ·Ã Ã ºÃ µÃ Ã ¼Ã ¬Ã Ã Ã ½ 3. Ã Ã Ã Ã Ã ¯Ã ¿ Ã Ã ±Ã ¯Ã ±Ã  Ã Ã ½Ã Ã Ã ­Ã Ã ±Ã  Ã £Ã Ã ¿Ã »Ã ®Ã  Ã Ã ±Ã ¹Ã Ã ½ 3. Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã ¥Ã ³Ã µÃ ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã Ã ½Ã ¿Ã ¹Ã ±Ã  EspaÃ ±a  TÃ ­tulo de Matrona  TÃ ­tulo de Asistente obstÃ ©trico (matrona)  TÃ ­tulo de EnfermerÃ ­a obstÃ ©trica-ginecolÃ ³gica Ministerio de EducaciÃ ³n y Cultura  Matrona  Asistente obstÃ ©trico 1 January 1986 France DiplÃ ´me de sage-femme L'Etat Sage-femme 23 January 1983 Ireland Certificate in Midwifery An Board Altranais Midwife 23 January 1983 Italia Diploma d'ostetrica Scuole riconosciute dallo Stato Ostetrica 23 January 1983 Ã Ã ÃÃ Ã ¿Ã  Ã Ã ¯ÃÃ »Ã Ã ¼Ã ± Ã Ã Ã ¿ Ã ¼Ã µÃ Ã ±Ã ²Ã ±Ã Ã ¹Ã ºÃ  ÃÃ Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã Ã ±Ã ¹Ã µÃ Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã Ã ·Ã »Ã µÃ Ã Ã ¹Ã ºÃ ® Ã £Ã Ã ¿Ã »Ã ® Ã Ã ³Ã ³Ã µÃ ³Ã Ã ±Ã ¼Ã ¼Ã ­Ã ½Ã · Ã Ã ±Ã ¯Ã ± 1 May 2004 Latvija Diploms par vecmÃ tes kvalifikÃ cijas iegÃ «Ã ¡anu MÃ su skolas VecmÃ te 1 May 2004 Lietuva 1. AukÃ ¡tojo mokslo diplomas, nurodantis suteiktÃ bendrosios praktikos slaugytojo profesinÃ kvalifikacijÃ , ir profesinÃ s kvalifikacijos paÃ ¾ymÃ jimas, nurodantis suteiktÃ akuÃ ¡erio profesinÃ kvalifikacijÃ  PaÃ ¾ymÃ jimas, liudijantis profesinÃ praktikÃ akuÃ ¡erijoje 1. Universitetas AkuÃ ¡eris 1 May 2004 2. AukÃ ¡tojo mokslo diplomas (neuniversitetinÃ s studijos), nurodantis suteiktÃ bendrosios praktikos slaugytojo profesinÃ kvalifikacijÃ , ir profesinÃ s kvalifikacijos paÃ ¾ymÃ jimas, nurodantis suteiktÃ akuÃ ¡erio profesinÃ kvalifikacijÃ  PaÃ ¾ymÃ jimas, liudijantis profesinÃ praktikÃ akuÃ ¡erijoje 2. Kolegija 3. AukÃ ¡tojo mokslo diplomas (neuniversitetinÃ s studijos), nurodantis suteiktÃ akuÃ ¡erio profesinÃ kvalifikacijÃ 3. Kolegija Luxembourg DiplÃ ´me de sage-femme MinistÃ ¨re de l'Ã ©ducation nationale, de la formation professionnelle et des sports Sage-femme 23 January 1983 MagyarorszÃ ¡g SzÃ ¼lÃ ©sznÃ  bizonyÃ ­tvÃ ¡ny Iskola/fÃ iskola SzÃ ¼lÃ ©sznÃ  1 May 2004 Malta Lawrja jew diploma fl- Istudji tal-Qwiebel Universita ta' Malta Qabla 1 May 2004 Nederland Diploma van verloskundige Door het Ministerie van Volksgezondheid, Welzijn en Sport erkende opleidings-instellingen Verloskundige 23 January 1983 Ã sterreich Hebammen-Diplom  Hebammenakademie  Bundeshebammenlehranstalt Hebamme 1 January 1994 Polska Dyplom ukoÃ czenia studiÃ ³w wyÃ ¼szych na kierunku poÃ oÃ ¼nictwo z tytuÃ em magister poÃ oÃ ¼nictwa Instytucja prowadzÃ ca ksztaÃ cenie na poziomie wyÃ ¼szym uznana przez wÃ aÃ ciwe wÃ adze (Higher educational institution recognised by the competent authorities) PoÃ oÃ ¼na 1 May 2004 Portugal 1. Diploma de enfermeiro especialista em enfermagem de saÃ ºde materna e obstÃ ©trica 1. Ecolas de Enfermagem Enfermeiro especialista em enfermagem de saÃ ºde materna e obstÃ ©trica 1 January 1986 2. Diploma/carta de curso de estudos superiores especializados em enfermagem de saÃ ºde materna e obstÃ ©trica 2. Escolas Superiores de Enfermagem 3. Diploma (do curso de pÃ ³s-licenciatura) de especializaÃ §Ã £o em enfermagem de saÃ ºde materna e obstÃ ©trica 3.  Escolas Superiores de Enfermagem  Escolas Superiores de SaÃ ºde Slovenija Diploma, s katero se podeljuje strokovni naslov diplomirana babica/diplomirani babiÃ ar 1. Univerza 2. Visoka strokovna Ã ¡ola diplomirana babica/diplomirani babiÃ ar 1 May 2004 Slovensko 1. VysokoÃ ¡kolskÃ ½ diplom o udelenÃ ­ akademickÃ ©ho titulu bakalÃ ¡r z pÃ ´rodnej asistencie (Bc.) 2. AbsolventskÃ ½ diplom v Ã ¡tudijnom odbore diplomovanÃ ¡ pÃ ´rodnÃ ¡ asistentka 1. VysokÃ ¡ Ã ¡kola 2. StrednÃ ¡ zdravotnÃ ­cka Ã ¡kola PÃ ´rodnÃ ¡ asistentka 1 May 2004 Suomi/ Finland 1. KÃ ¤tilÃ ¶n tutkinto/barnmorskeexamen 1. Terveydenhuoltooppi-laitokset/hÃ ¤lsovÃ ¥rdslÃ ¤roanstalter KÃ ¤tilÃ ¶/Barnmorska 1 January 1994 2. Sosiaali- ja terveysalan ammattikorkeakoulututkinto, kÃ ¤tilÃ ¶ (AMK)/yrkeshÃ ¶gskoleexamen inom hÃ ¤lsovÃ ¥rd och det sociala omrÃ ¥det, barnmorska (YH) 2. Ammattikorkeakoulut/ YrkeshÃ ¶gskolor Sverige Barnmorskeexamen Universitet eller hÃ ¶gskola Barnmorska 1 January 1994 United Kingdom Statement of registration as a Midwife on part 10 of the register kept by the United Kingdom Central Council for Nursing, Midwifery and Health visiting Various Midwife 23 January 1983 V.6. PHARMACIST 5.6.1. Course of training for pharmacists  Plant and animal biology  Physics  General and inorganic chemistry  Organic chemistry  Analytical chemistry  Pharmaceutical chemistry, including analysis of medicinal products  General and applied biochemistry (medical)  Anatomy and physiology; medical terminology  Microbiology  Pharmacology and pharmacotherapy  Pharmaceutical technology  Toxicology  Pharmacognosy  Legislation and, where appropriate, professional ethics. The balance between theoretical and practical training shall, in respect of each subject, give sufficient importance to theory to maintain the university character of the training. 5.6.2. Evidence of formal qualifications of pharmacists Country Evidence of formal qualifications Body awarding the evidence of qualifications Certificate accompanying the diploma Reference date BelgiÃ «/Belgique/Belgien Diploma van apotheker/DiplÃ ´me de pharmacien  De universiteiten/Les universitÃ ©s  De bevoegde Examencommissie van de Vlaamse Gemeenschap/Le Jury compÃ ©tent d'enseignement de la CommunautÃ © franÃ §aise 1 October 1987 Ã eskÃ ¡ republika Diplom o ukonÃ enÃ ­ studia ve studijnÃ ­m programu farmacie (magistr, Mgr.) FarmaceutickÃ ¡ fakulta univerzity v Ã eskÃ © republice VysvÃ dÃ enÃ ­ o stÃ ¡tnÃ ­ zÃ ¡vÃ reÃ nÃ © zkouÃ ¡ce 1 May 2004 Danmark Bevis for bestÃ ¥et farmaceutisk kandidateksamen Danmarks Farmaceutiske HÃ ¸jskole 1 October 1987 Deutschland Zeugnis Ã ¼ber die Staatliche Pharmazeutische PrÃ ¼fung ZustÃ ¤ndige BehÃ ¶rden 1 October 1987 Eesti Diplom proviisori Ã µppekava lÃ ¤bimisest Tartu Ã likool 1 May 2004 Ã Ã »Ã »Ã ¬Ã  Ã Ã ´Ã µÃ ¹Ã ± Ã ¬Ã Ã ºÃ ·Ã Ã ·Ã  Ã Ã ±Ã Ã ¼Ã ±Ã ºÃ µÃ Ã Ã ¹Ã ºÃ ¿Ã  Ã µÃÃ ±Ã ³Ã ³Ã ­Ã »Ã ¼Ã ±Ã Ã ¿Ã  Ã Ã ¿Ã ¼Ã ±Ã Ã Ã ¹Ã ±Ã ºÃ ® Ã Ã Ã Ã ¿Ã ´Ã ¹Ã ¿Ã ¯Ã ºÃ ·Ã Ã · 1 October 1987 EspaÃ ±a TÃ ­tulo de Licenciado en Farmacia  Ministerio de EducaciÃ ³n y Cultura  El rector de una universidad 1 October 1987 France  DiplÃ ´me d'Etat de pharmacien  DiplÃ ´me d'Etat de docteur en pharmacie UniversitÃ ©s 1 October 1987 Ireland Certificate of Registered Pharmaceutical Chemist 1 October 1987 Italia Diploma o certificato di abilitazione all'esercizio della professione di farmacista ottenuto in seguito ad un esame di Stato UniversitÃ 1 November 1993 Ã Ã ÃÃ Ã ¿Ã  Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã Ã ³Ã ³Ã Ã ±Ã Ã ®Ã  Ã ¦Ã ±Ã Ã ¼Ã ±Ã ºÃ ¿ÃÃ ¿Ã ¹Ã ¿Ã  Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¹Ã ¿ Ã ¦Ã ±Ã Ã ¼Ã ±Ã ºÃ µÃ Ã Ã ¹Ã ºÃ ®Ã  1 May 2004 Latvija Farmaceita diploms UniversitÃ tes tipa augstskola 1 May 2004 Lietuva AukÃ ¡tojo mokslo diplomas, nurodantis suteiktÃ vaistininko profesinÃ kvalifikacijÃ Universitetas 1 May 2004 Luxembourg DiplÃ ´me d'Etat de pharmacien Jury d'examen d'Etat + visa du ministre de l'Ã ©ducation nationale 1 October 1987 MagyarorszÃ ¡g Okleveles gyÃ ³gyszerÃ ©sz oklevÃ ©l (magister pharmaciae, rÃ ¶v: mag. Pharm) EG Egyetem 1 May 2004 Malta Lawrja fil-farmaÃ ija Universita ta' Malta 1 May 2004 Nederland Getuigschrift van met goed gevolg afgelegd apothekersexamen Faculteit Farmacie 1 October 1987 Ã sterreich Staatliches Apothekerdiplom Bundesministerium fÃ ¼r Arbeit, Gesundheit und Soziales 1 October 1994 Polska Dyplom ukoÃ czenia studiÃ ³w wyÃ ¼szych na kierunku farmacja z tytuÃ em magistra 1. Akademia Medyczna 2. Uniwersytet Medyczny 3. Collegium Medicum Uniwersytetu JagielloÃ skiego 1 May 2004 Portugal Carta de curso de licenciatura em CiÃ ªncias FarmacÃ ªuticas Universidades 1 October 1987 Slovenija Diploma, s katero se podeljuje strokovni naziv magister farmacije/magistra farmacije Univerza Potrdilo o opravljenem strokovnem izpitu za poklic magister farmacije/magistra farmacije 1 May 2004 Slovensko VysokoÃ ¡kolskÃ ½ diplom o udelenÃ ­ akademickÃ ©ho titulu magister farmÃ ¡cie (Mgr.) VysokÃ ¡ Ã ¡kola 1 May 2004 Suomi/ Finland Proviisorin tutkinto/Provisorexamen  Helsingin yliopisto/Helsingfors universitet  Kuopion yliopisto 1 October 1994 Sverige Apotekarexamen Uppsala universitet 1 October 1994 United Kingdom Certificate of Registered Pharmaceutical Chemist 1 October 1987 V. 7. ARCHITECT 5.7.1. Evidence of formal qualifications of architects recognised pursuant to Article 46 Country Evidence of formal qualifications Body awarding the evidence of qualifications Certificate accompanying the evidence of qualifications Reference academic year BelgiÃ «/ Belgique/ Belgien 1. Architect/Architecte 2. Architect/Architecte 3. Architect 4. Architect/Architecte 5. Architect/Architecte 6. Burgelijke ingenieur-architect 1. Nationale hogescholen voor architectuur 2. Hogere-architectuur-instituten 3. Provinciaal Hoger Instituut voor Architectuur te Hasselt 4. Koninklijke Academies voor Schone Kunsten 5. Sint-Lucasscholen 6. Faculteiten Toegepaste Wetenschappen van de Universiteiten 6. FacultÃ © Polytechnique van Mons 1988/1989 1. Architecte/Architect 2. Architecte/Architect 3. Architect 4. Architecte/Architect 5. Architecte/Architect 6. IngÃ ©nieur-civil  architecte 1. Ecoles nationales supÃ ©rieures d'architecture 2. Instituts supÃ ©rieurs d'architecture 3. Ecole provinciale supÃ ©rieure d'architecture de Hasselt 4. AcadÃ ©mies royales des Beaux-Arts 5. Ecoles Saint-Luc 6. FacultÃ ©s des sciences appliquÃ ©es des universitÃ ©s 6. FacultÃ © polytechnique de Mons Danmark Arkitekt cand. arch.  Kunstakademiets Arkitektskole i KÃ ¸benhavn  Arkitektskolen i Ã rhus 1988/1989 Deutschland Diplom-Ingenieur, Diplom-Ingenieur Univ.  UniversitÃ ¤ten (Architektur/Hochbau)  Technische Hochschulen (Architektur/Hochbau)  Technische UniversitÃ ¤ten (Architektur/Hochbau)  UniversitÃ ¤ten-Gesamthochschulen (Architektur/Hochbau)  Hochschulen fÃ ¼r bildende KÃ ¼nste  Hochschulen fÃ ¼r KÃ ¼nste 1988/1989 Diplom-Ingenieur, Diplom-Ingenieur FH  Fachhochschulen (Architektur/Hochbau) (16)  UniversitÃ ¤ten-Gesamthochschulen (Architektur/Hochbau) bei entsprechenden FachhochschulstudiengÃ ¤ngen EÃ »Ã »Ã ¬Ã  Ã Ã ¯ÃÃ »Ã Ã ¼Ã ± Ã ±Ã Ã Ã ¹Ã Ã ­Ã ºÃ Ã ¿Ã ½Ã ±  Ã ¼Ã ·Ã Ã ±Ã ½Ã ¹Ã ºÃ ¿Ã   Ã Ã ¸Ã ½Ã ¹Ã ºÃ  Ã Ã µÃ Ã Ã Ã ²Ã ¹Ã ¿ Ã Ã ¿Ã »Ã Ã Ã µÃ Ã ½Ã µÃ ¯Ã ¿ (Ã Ã Ã ), Ã Ã ¼Ã ®Ã ¼Ã ± Ã ±Ã Ã Ã ¹Ã Ã µÃ ºÃ Ã Ã ½Ã Ã ½  Ã ¼Ã ·Ã Ã ±Ã ½Ã ¹Ã ºÃ Ã ½  Ã Ã Ã ¹Ã Ã Ã ¿Ã Ã ­Ã »Ã µÃ ¹Ã ¿ Ã Ã ±Ã ½Ã µÃÃ ¹Ã Ã Ã ®Ã ¼Ã ¿ ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ ·Ã  (Ã Ã Ã), Ã Ã ¼Ã ®Ã ¼Ã ± Ã ±Ã Ã Ã ¹Ã Ã µÃ ºÃ Ã Ã ½Ã Ã ½  Ã ¼Ã ·Ã Ã ±Ã ½Ã ¹Ã ºÃ Ã ½ Ã Ã ·Ã  Ã Ã ¿Ã »Ã Ã Ã µÃ Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã Ã ¿Ã »Ã ®Ã  Ã Ã µÃ ²Ã ±Ã ¯Ã Ã Ã · ÃÃ ¿Ã Ã Ã ¿Ã Ã ·Ã ³Ã µÃ ¯ Ã Ã ¿ Ã ¤Ã µÃ Ã ½Ã ¹Ã ºÃ  Ã ÃÃ ¹Ã ¼Ã µÃ »Ã ·Ã Ã ®Ã Ã ¹Ã ¿ Ã Ã »Ã »Ã ¬Ã ´Ã ±Ã  (Ã ¤Ã Ã ) Ã ºÃ ±Ã ¹ Ã · Ã ¿ÃÃ ¿Ã ¯Ã ± Ã µÃÃ ¹Ã Ã Ã ­ÃÃ µÃ ¹ Ã Ã ·Ã ½ Ã ¬Ã Ã ºÃ ·Ã Ã · Ã ´Ã Ã ±Ã Ã Ã ·Ã Ã ¹Ã ¿Ã Ã ®Ã Ã Ã ½ Ã Ã Ã ¿Ã ½ Ã Ã ¿Ã ¼Ã ­Ã ± Ã Ã ·Ã  Ã ±Ã Ã Ã ¹Ã Ã µÃ ºÃ Ã ¿Ã ½Ã ¹Ã ºÃ ®Ã  1988/1989 EspaÃ ±a TÃ ­tulo oficial de arquitecto Rectores de las universidades enumeradas a continuaciÃ ³n:  Universidad PolitÃ ©cnica de CataluÃ ±a, Escuelas TÃ ©cnicas Superiores de Arquitectura de Barcelona o del VallÃ ¨s;  Universidad PolitÃ ©cnica de Madrid, Escuela TÃ ©cnica Superior de Arquitectura de Madrid;  Universidad PolitÃ ©cnica de Las Palmas, Escuela TÃ ©cnica Superior de Arquitectura de Las Palmas;  Universidad PolitÃ ©cnica de Valencia, Escuela TÃ ©cnica Superior de Arquitectura de Valencia;  Universidad de Sevilla, Escuela TÃ ©cnica Superior de Arquitectura de Sevilla;  Universidad de Valladolid, Escuela TÃ ©cnica Superior de Arquitectura de Valladolid;  Universidad de Santiago de Compostela, Escuela TÃ ©cnica Superior de Arquitectura de La CoruÃ ±a;  Universidad del PaÃ ­s Vasco, Escuela TÃ ©cnica Superior de Arquitectura de San SebastiÃ ¡n;  Universidad de Navarra, Escuela TÃ ©cnica Superior de Arquitectura de Pamplona;  Universidad de AlcalÃ ¡ de Henares, Escuela PolitÃ ©cnica de AlcalÃ ¡ de Henares;  Universidad Alfonso X El Sabio, Centro PolitÃ ©cnico Superior de Villanueva de la CaÃ ±ada;  Universidad de Alicante, Escuela PolitÃ ©cnica Superior de Alicante;  Universidad Europea de Madrid;  Universidad de CataluÃ ±a, Escuela TÃ ©cnica Superior de Arquitectura de Barcelona;  Universidad RamÃ ³n Llull, Escuela TÃ ©cnica Superior de Arquitectura de La Salle;  Universidad S.E.K. de Segovia, Centro de Estudios Integrados de Arquitectura de Segovia;  Universidad de Granada, Escuela TÃ ©cnica Superior de Arquitectura de Granada. 1988/1989 1999/2000 1999/2000 1997/1998 1998/1999 1999/2000 1998/1999 1999/2000 1994/1995 France 1. DiplÃ ´me d'architecte DPLG, y compris dans le cadre de la formation professionnelle continue et de la promotion sociale. 1. Le ministre chargÃ © de l'architecture 1988/1989 2. DiplÃ ´me d'architecte ESA 2. Ecole spÃ ©ciale d'architecture de Paris 3. DiplÃ ´me d'architecte ENSAIS 3. Ecole nationale supÃ ©rieure des arts et industries de Strasbourg, section architecture Ireland 1. Degree of Bachelor of Architecture (B.Arch. NUI) 1. National University of Ireland to architecture graduates of University College Dublin 1988/1989 2. Degree of Bachelor of Architecture (B.Arch.) (Previously, until 2002 - Degree standard diploma in architecture (Dip. Arch)) 2. Dublin Institute of Technology, Bolton Street, Dublin (College of Technology, Bolton Street, Dublin) 3. Certificate of associateship (ARIAI) 3. Royal Institute of Architects of Ireland 4. Certificate of membership (MRIAI) 4. Royal Institute of Architects of Ireland Italia  Laurea in architettura  UniversitÃ di Camerino  UniversitÃ di Catania  Sede di Siracusa  UniversitÃ di Chieti  UniversitÃ di Ferrara  UniversitÃ di Firenze  UniversitÃ di Genova  UniversitÃ di Napoli Federico II  UniversitÃ di Napoli II  UniversitÃ di Palermo  UniversitÃ di Parma  UniversitÃ di Reggio Calabria  UniversitÃ di Roma La Sapienza  UniverstiÃ di Roma III  UniversitÃ di Trieste  Politecnico di Bari  Politecnico di Milano  Politecnico di Torino  Istituto universitario di architettura di Venezia Diploma di abilitazione all'esercizo indipendente della professione che viene rilasciato dal ministero della Pubblica istruzione dopo che il candidato ha sostenuto con esito positivo l'esame di Stato davanti ad una commissione competente 1988/1989  Laurea in ingegneria edile  architettura  UniversitÃ dell'Aquilla  UniversitÃ di Pavia  UniversitÃ di RomaLa Sapienza Diploma di abilitazione all'esercizo indipendente della professione che viene rilasciato dal ministero della Pubblica istruzione dopo che il candidato ha sostenuto con esito positivo l'esame di Stato davanti ad una commissione competente 1998/1999  Laurea specialistica in ingegneria edile  architettura  UniversitÃ dell'Aquilla  UniversitÃ di Pavia  UniversitÃ di Roma La Sapienza  UniversitÃ di Ancona  UniversitÃ di Basilicata  Potenza  UniversitÃ di Pisa  UniversitÃ di Bologna  UniversitÃ di Catania  UniversitÃ di Genova  UniversitÃ di Palermo  UniversitÃ di Napoli Federico II  UniversitÃ di Roma  Tor Vergata  UniversitÃ di Trento  Politecnico di Bari  Politecnico di Milano Diploma di abilitazione all'esercizo indipendente della professione che viene rilasciato dal ministero della Pubblica istruzione dopo che il candidato ha sostenuto con esito positivo l'esame di Stato davanti ad una commissione competente 2003/2004  Laurea specialistica quinquennale in Architettura  Laurea specialistica quinquennale in Architettura  Laurea specialistica quinquennale in Architettura  Laurea specialistica in Architettura  Prima FacoltÃ di Architettura dell'UniversitÃ di Roma La Sapienza  UniversitÃ di Ferrara  UniversitÃ di Genova  UniversitÃ di Palermo  Politecnico di Milano  Politecnico di Bari  UniversitÃ di Roma III  UniversitÃ di Firenze  UniversitÃ di Napoli II  Politecnico di Milano II Diploma di abilitazione all'esercizo indipendente della professione che viene rilasciato dal ministero della Pubblica istruzione dopo che il candidato ha sostenuto con esito positivo l'esame di Stato davanti ad una commissione competente Diploma di abilitazione all'esercizo indipendente della professione che viene rilasciato dal ministero della Pubblica istruzione dopo che il candidato ha sostenuto con esito positivo l'esame di Stato davanti ad una commissione competente Diploma di abilitazione all'esercizo indipendente della professione che viene rilasciato dal ministero della Pubblica istruzione dopo che il candidato ha sostenuto con esito positivo l'esame di Stato davanti ad una commissione competente Diploma di abilitazione all'esercizo indipendente della professione che viene rilasciato dal ministero della Pubblica istruzione dopo che il candidato ha sostenuto con esito positivo l'esame di Stato davanti ad una commissione competente 1998/1999 1999/2000 2003/2004 2004/2005 Nederland 1. Het getuigschrift van het met goed gevolg afgelegde doctoraal examen van de studierichting bouwkunde, afstudeerrichting architectuur 1. Technische Universiteit te Delft Verklaring van de Stichting Bureau Architectenregister die bevestigt dat de opleiding voldoet aan de normen van artikel 46. 1988/1989 2. Het getuigschrift van het met goed gevolg afgelegde doctoraal examen van de studierichting bouwkunde, differentiatie architectuur en urbanistiek 2. Technische Universiteit te Eindhoven 3. Het getuigschrift hoger beroepsonderwijs, op grond van het met goed gevolg afgelegde examen verbonden aan de opleiding van de tweede fase voor beroepen op het terrein van de architectuur, afgegeven door de betrokken examencommissies van respectievelijk:  de Amsterdamse Hogeschool voor de Kunsten te Amsterdam  de Hogeschool Rotterdam en omstreken te Rotterdam  de Hogeschool Katholieke Leergangen te Tilburg  de Hogeschool voor de Kunsten te Arnhem  de Rijkshogeschool Groningen te Groningen  de Hogeschool Maastricht te Maastricht Ã sterreich 1. Diplom-Ingenieur, Dipl.-Ing. 1. Technische UniversitÃ ¤t Graz (Erzherzog-Johann-UniversitÃ ¤t Graz) 1998/1999 2. Dilplom-Ingenieur, Dipl.-Ing. 2. Technische UniversitÃ ¤t Wien 3. Diplom-Ingenieur, Dipl.-Ing. 3. UniversitÃ ¤t Innsbruck (Leopold-Franzens-UniversitÃ ¤t Innsbruck) 4. Magister der Architektur, Magister architecturae, Mag. Arch. 4. Hochschule fÃ ¼r Angewandte Kunst in Wien 5. Magister der Architektur, Magister architecturae, Mag. Arch. 5. Akademie der Bildenden KÃ ¼nste in Wien 6. Magister der Architektur, Magister architecturae, Mag. Arch. 6. Hochschule fÃ ¼r kÃ ¼nstlerishe und industrielle Gestaltung in Linz Portugal Carta de curso de licenciatura em Arquitectura Para os cursos iniciados a partir do ano acadÃ ©mico de 1991/92  Faculdade de arquitectura da Universidade tÃ ©cnica de Lisboa  Faculdade de arquitectura da Universidade do Porto  Escola Superior ArtÃ ­stica do Porto  Faculdade de Arquitectura e Artes da Universidade LusÃ ­ada do Porto 1988/1989 1991/1992 Suomi/Finland Arkkitehdin tutkinto/Arkitektexamen  Teknillinen korkeakoulu /Tekniska hÃ ¶gskolan (Helsinki)  Tampereen teknillinen korkeakoulu/Tammerfors tekniska hÃ ¶gskola  Oulun yliopisto/UleÃ ¥borgs universitet 1998/1999 Sverige Arkitektexamen Chalmers Tekniska HÃ ¶gskola AB Kungliga Tekniska HÃ ¶gskolan Lunds Universitet 1998/1999 United Kingdom 1. Diplomas in architecture 1.  Universities  Colleges of Art  Schools of Art Certificate of architectural education, issued by the Architects Registration Board. The diploma and degree courses in architecture of the universities, schools and colleges of art should have met the requisite threshold standards as laid down in Article 46 of this Directive and in Criteria for validation published by the Validation Panel of the Royal Institute of British Architects and the Architects Registration Board. EU nationals who possess the Royal Institute of British Architects Part I and Part II certificates, which are recognised by ARB as the competent authority, are eligible. Also EU nationals who do not possess the ARB-recognised Part I and Part II certificates will be eligible for the Certificate of Architectural Education if they can satisfy the Board that their standard and length of education has met the requisite threshold standards of Article 46 of this Directive and of the Criteria for validation. 1988/1989 2. Degrees in architecture 2. Universities 3. Final examination 3. Architectural Association 4. Examination in architecture 4. Royal College of Art 5. Examination Part II 5. Royal Institute of British Architects (1) 1 January 1983 (2) 1 January 1983 (3) 1 August 1987 except for persons having commenced training before that date (4) 31 December 1971 (5) 31 October 1999 (6) Evidence of qualifications is no longer awarded for training commenced after 5 March 1982 (7) 9 July 1984 (8) 3 December 1971 (9) 31 October 1993 (10) Evidence of qualifications is no longer awarded for training commenced after 5 March 1982 (11) 8 July 1984 (12) 1 January 1983, except for persons having commenced training before that date and completing it before the end of 1988 (13) 31 December 1994 (14) 1 January 1983 (15) Training leading to the award of evidence of formal qualifications as a specialist in dental, oral and maxillo-facial surgery (basic medical and dental training) assumes completion and validation of basic medical studies (Article 24) and, in addition, completion and validation of basic dental studies (Article 34). (16) Diese Diplome sind je nach Dauer der durch sie abgeschlossenen Ausbildung gemÃ ¤Ã  Artikel 47 Absatz 1 anzuerkennen. ANNEX VI Acquired rights applicable to the professions subject to recognition on the basis of coordination of the minimum training conditions 6. Evidence of formal qualifications of architects benefiting from acquired rights pursuant to Article 49(1) Country Evidence of formal qualifications Reference academic year BelgiÃ «/Belgique/Belgien  the diplomas awarded by the higher national schools of architecture or the higher national institutes of architecture (architecte-architect)  the diplomas awarded by the higher provincial school of architecture of Hasselt (architect)  the diplomas awarded by the Royal Academies of Fine Arts (architecte  architect)  the diplomas awarded by the Ã ©coles Saint-Luc (architecte  architect)  university diplomas in civil engineering, accompanied by a traineeship certificate awarded by the association of architects entitling the holder to hold the professional title of architect (architecte  architect)  the diplomas in architecture awarded by the central or State examining board for architecture (architecte  architect)  the civil engineering/architecture diplomas and architecture/engineering diplomas awarded by the faculties of applied sciences of the universities and by the Polytechnical Faculty of Mons (ingÃ ©nieur  architecte, ingÃ ©nieur-architect) 1987/1988 Ã eskÃ ¡ republika  Diplomas awarded by the faculties of Ã eskÃ © vysokÃ © uÃ enÃ ­ technickÃ © (Czech Technical University in Prague):  VysokÃ ¡ Ã ¡kola architektury a pozemnÃ ­ho stavitelstvÃ ­ (Faculty of Architecture and Building Construction) (until 1951),  Fakulta architektury a pozemnÃ ­ho stavitelstvÃ ­ (Faculty of Architecture and Building Construction) (from 1951 until 1960),  Fakulta stavebnÃ ­ (Faculty of Civil Engineering) (from 1960) in the fields of study: building construction and structures, building construction, construction and architecture, architecture (including city planning and land use planning), civil construction and construction for industrial and agricultural production, or in the programme of study of civil engineering in the field of study of building construction and architecture,  Fakulta architektury (Faculty of Architecture) (from 1976) in the fields of study: architecture, city planning and land use planning, or in the programme of study: architecture and city planning in the fields of study: architecture, theory of architecture design, city planning and land use planning, history of architecture and reconstruction of historical monuments, or architecture and building construction,  Diplomas awarded by VysokÃ ¡ Ã ¡kola technickÃ ¡ Dr. Edvarda BeneÃ ¡e (until 1951) in the field of architecture and construction,  Diplomas awarded by VysokÃ ¡ Ã ¡kola stavitelstvÃ ­ v BrnÃ  (from 1951 until 1956) in the field of architecture and construction,  Diplomas awarded by VysokÃ © uÃ enÃ ­ technickÃ © v BrnÃ , by Fakulta architektury (Faculty of Architecture) (from 1956) in the field of study of architecture and city planning or Fakulta stavebnÃ ­ (Faculty of Civil Engineering) (from 1956) in the field of study of construction,  Diplomas awarded by VysokÃ ¡ Ã ¡kola bÃ ¡Ã skÃ ¡  TechnickÃ ¡ univerzita Ostrava, Fakulta stavebnÃ ­ (Faculty of Civil Engineering) (from 1997) in the field of study of structures and architecture or in the field of study of civil engineering,  Diplomas awarded by TechnickÃ ¡ univerzita v Liberci, Fakulta architektury (Faculty of Architecture) (from 1994) in the programme of study of architecture and city planning in the field of study of architecture,  Diplomas awarded by Akademie vÃ ½tvarnÃ ½ch umÃ nÃ ­ v Praze in the programme of fine arts in the field of study of architectural design,  Diplomas awarded by VysokÃ ¡ Ã ¡kola umÃ lecko-prÃ ¯myslovÃ ¡ v Praze in the programme of fine arts in the field of study of architecture,  Certificate of the authorisation awarded by Ã eskÃ ¡ komora architektÃ ¯ without any specification of the field or in the field of building construction; 2006/2007 Danmark  the diplomas awarded by the National Schools of Architecture in Copenhagen and Aarhus (architekt)  the certificate of registration issued by the Board of Architects pursuant to Law No 202 of 28 May 1975 (registreret arkitekt)  diplomas awarded by the Higher Schools of Civil Engineering (bygningskonstruktoer), accompanied by a certificate from the competent authorities to the effect that the person concerned has passed a test of his formal qualifications, comprising an appreciation of plans drawn up and executed by the candidate during at least six years' effective practice of the activities referred to in Article 48 of this Directive 1987/1988 Deutschland  the diplomas awarded by higher institutes of fine arts (Dipl.-Ing., Architekt (HfbK)  the diplomas awarded by the departments of architecture (Architektur/Hochbau) of Technische Hochschulen, of technical universities, of universities and, in so far as these institutions have been merged into Gesamthochschulen, of Gesamthochschulen (Dipl.-Ing. and any other title which may be laid down later for holders of these diplomas)  the diplomas awarded by the departments of architecture (Architektur/Hochbau) of Fachhochschulen and, in so far as these institutions have been merged into Gesamthochschulen, by the departments of architecture (Architektur/Hochbau) of Gesamthochschulen, accompanied, where the period of study is less than four years but at least three years, by a certificate attesting to a four-year period of professional experience in the Federal Republic of Germany issued by the professional body in accordance with Article 47(1) (Ingenieur grad. and any other title which may be laid down later for holders of these diplomas)  the diplomas (PrÃ ¼fungszeugnisse) awarded before 1 January 1973 by the departments of architecture of Ingenieurschulen and of Werkkunstschulen, accompanied by a certificate from the competent authorities to the effect that the person concerned has passed a test of his formal qualifications, comprising an appreciation of plans drawn up and executed by the candidate during at least six years' effective practice of the activities referred to in Article 48 of this Directive 1987/1988 Eesti  diplom arhitektuuri erialal, vÃ ¤ljastatud Eesti Kunstiakadeemia arhitektuuri teaduskonna poolt alates 1996. aastast (diploma in architectural studies awarded by the Faculty of Architecture at the Estonian Academy of Arts since 1996), vÃ ¤ljastatud Tallinna KunstiÃ ¼likooli poolt 1989-1995 (awarded by Tallinn Art University in 1989-1995), vÃ ¤ljastatud Eesti NSV Riikliku Kunstiinstituudi poolt 1951-1988 (awarded by the State Art Institute of the Estonian SSR in 1951-1988) 2006/2007 EÃ »Ã »Ã ¬Ã   the engineering/architecture diplomas awarded by the Metsovion Polytechnion of Athens, together with a certificate issued by Greece's Technical Chamber conferring the right to pursue activities in the field of architecture  the engineering/architecture diplomas awarded by the Aristotelion Panepistimion of Thessaloniki, together with a certificate issued by Greece's Technical Chamber conferring the right to pursue activities in the field of architecture  the engineering/civil engineering diplomas awarded by the Metsovion Polytechnion of Athens, together with a certificate issued by Greece's Technical Chamber conferring the right to pursue activities in the field of architecture  the engineering/civil engineering diplomas awarded by the Aristotelion Panepistimion of Thessaloniki, together with a certificate issued by Greece's Technical Chamber conferring the right to pursue activities in the field of architecture  the engineering/civil engineering diplomas awarded by the Panepistimion Thrakis, together with a certificate issued by Greece's Technical Chamber conferring the right to pursue activities in the field of architecture  the engineering/civil engineering diplomas awarded by the Panepistimion Patron, together with a certificate issued by Greece's Technical Chamber conferring the right to pursue activities in the field of architecture 1987/1988 EspaÃ ±a the official formal qualification of an architect (tÃ ­tulo oficial de arquitecto) awarded by the Ministry of Education and Science or by the universities 1987/1988 France  the Government architect's diploma awarded by the Ministry of Education until 1959, and subsequently by the Ministry of Cultural Affairs (architecte DPLG)  the diplomas awarded by the Ecole spÃ ©ciale d'architecture (architecte DESA)  the diplomas awarded since 1955 by the Ecole nationale supÃ ©rieure des arts et industries de Strasbourg (former Ecole nationale d'ingÃ ©nieurs de Strasbourg), department of architecture (architecte ENSAIS) 1987/1988 Ireland  the degree of Bachelor of Architecture awarded by the National University of Ireland (B Arch. (NUI)) to architecture graduates of University College, Dublin  the diploma of degree standard in architecture awarded by the College of Technology, Bolton Street, Dublin (Dipl. Arch.)  the Certificate of Associateship of the Royal Institute of Architects of Ireland (ARIAI)  the Certificate of Membership of the Royal Institute of Architects of Ireland (MRIAI 1987/1988 Italia  laurea in architettura diplomas awarded by universities, polytechnic institutes and the higher institutes of architecture of Venice and Reggio Calabria, accompanied by the diploma entitling the holder to pursue independently the profession of architect, awarded by the Minister for Education after the candidate has passed, before a competent board, the State examination entitling him to pursue independently the profession of architect (dott. Architetto)  laurea in ingegneria diplomas in building construction awarded by universities and polytechnic institutes, accompanied by the diploma entitling the holder to pursue independently a profession in the field of architecture, awarded by the Minister for Education after the candidate has passed, before a competent board, the State examination entitling him to pursue the profession independently (dott. Ing. Architetto or dott. Ing. In ingegneria civile) 1987/1988 Ã Ã ÃÃ Ã ¿Ã   Ã Ã µÃ ²Ã ±Ã ¯Ã Ã Ã · Ã Ã ³Ã ³Ã Ã ±Ã Ã ®Ã  Ã Ã Ã ¿ Ã Ã ·Ã Ã Ã Ã ¿ Ã Ã Ã Ã ¹Ã Ã µÃ ºÃ Ã Ã ½Ã Ã ½ ÃÃ ¿Ã Ã µÃ ºÃ ´Ã ¯Ã ´Ã µÃ Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ Ã ÃÃ ¹Ã Ã Ã ·Ã ¼Ã ¿Ã ½Ã ¹Ã ºÃ  Ã ºÃ ±Ã ¹ Ã ¤Ã µÃ Ã ½Ã ¹Ã ºÃ  Ã ÃÃ ¹Ã ¼Ã µÃ »Ã ·Ã Ã ®Ã Ã ¹Ã ¿ Ã Ã ÃÃ Ã ¿Ã (Certificate of Registration in the Register of Architects issued by the Scientific and Technical Chamber of Cyprus (ETEK)) 2006/2007 Latvija  Arhitekta diploms ko izsniegusi Latvijas Valsts UniversitÃ tes InÃ ¾enierceltniecÃ «bas fakultÃ tes ArhitektÃ «ras nodaÃ ¼a lÃ «dz 1958.gadam, RÃ «gas PolitehniskÃ  InstitÃ «ta CeltniecÃ «bas fakultÃ tes ArhitektÃ «ras nodaÃ ¼a no 1958 gada lÃ «dz 1991.gadam, RÃ «gas TehniskÃ s UniversitÃ tes ArhitektÃ «ras fakultÃ te kopÃ ¡ 1991. gada, un Arhitekta prakses sertifikÃ ts, ko izsniedz Latvijas Arhitektu savienÃ «ba (diploma of architect awarded by the Department of Architecture of the Faculty of Civil Engineering of Latvia State University until 1958, the Department of Architecture of the faculty of Civil Engineering of Riga Polytechnical Institute 1958  1991, the Faculty of Architecture of Riga Technical University since 1991 and 1992, and the certificate of registration by the Architects Association of Latvia) 2006/2007 Lietuva  engineer architect/architect diplomas awarded by Kauno politechnikos institutas until 1969 (inÃ ¾inierius architektas/architektas),  architect/bachelor of architecture/master of architecture diplomas awarded by Vilnius inÃ ¾inerinis statybos institutas until 1990, Vilniaus technikos universitetas until 1996, Vilnius Gedimino technikos universitetas since 1996 (architektas/architektÃ «ros bakalauras/architektÃ «ros magistras),  the diplomas for specialist having completed the course in architecture/bachelor of architecture/master of architecture awarded by LTSR Valstybinis dailÃ s institutas until 1990; Vilniaus dailÃ s akademija since 1990 (architektÃ «ros kursas/architektÃ «ros bakalauras/architektÃ «ros magistras),  the bachelor of architecture/master of architecture diplomas awarded by Kauno technologijos universitetas since 1997 (architektÃ «ros bakalauras/architektÃ «ros magistras), All these diplomas must be accompanied by the Certificate issued by the Attestation Commission conferring the right to pursue activities in the field of architecture (Certified Architect/Atestuotas architektas) 2006/2007 MagyarorszÃ ¡g  okleveles Ã ©pÃ ­tÃ ©szmÃ ©rnÃ ¶k diploma (diploma in architecture, master of sciences in architecture) awarded by universities,  okleveles Ã ©pÃ ­tÃ ©sz tervezÃ  mÃ ±vÃ ©sz diploma (diploma of master of sciences in architecture and building engineering) awarded by universities 2006/2007 Malta  Perit: Lawrja ta' Perit awarded by the Universita' ta' Malta, which gives entitlement to registration as a Perit 2006/2007 Nederland  the certificate stating that its holder has passed the degree examination in architecture awarded by the departments of architecture of the technical colleges of Delft or Eindhoven (bouwkundig ingenieur)  the diplomas awarded by State-recognized architectural academies (architect)  the diplomas awarded until 1971 by the former architectural colleges (Hoger Bouwkunstonderricht) (architect HBO)  the diplomas awarded until 1970 by the former architectural colleges (voortgezet Bouwkunstonderricht) (architect VBO)  the certificate stating that the person concerned has passed an examination organised by the Architects Council of the Bond van Nederlandse Architecten (Order of Dutch Architects, BNA) (architect)  the diploma of the Stichting Instituut voor Architectuur (Institute of Architecture Foundation) (IVA) awarded on completion of a course organised by this foundation and extending over a minimum period of four years (architect), accompanied by a certificate from the competent authorities to the effect that the person concerned has passed a test of his formal qualifications, comprising an appreciation of plans drawn up and executed by the candidate during at least six years' effective practice of the activities referred to in Article 44 of this Directive  a certificate issued by the competent authorities to the effect that, before the date of 5 August 1985, the person concerned passed the degree examination of Kandidaat in de bouwkunde organised by the technical colleges of Delft or Eindhoven and that, over a period of at least five years immediately prior to that date, he pursued architectural activities the nature and importance of which, in accordance with Netherlands requirements, guarantee that he is competent to pursue those activities (architect)  a certificate issued by the competent authorities only to persons who had reached the age of 40 years before the date of 5 August 1985, certifying that, over a period of at least five years immediately prior to that date, the person concerned had pursued architectural activities the nature and importance of which, in accordance with Netherlands requirements, guarantee that he is competent to pursue those activities (architect)  the certificates referred to in the seventh and eighth indents need no longer be recognized as from the date of entry into force of laws and regulations in the Netherlands governing the taking up and pursuit of architectural activities under the professional title of architect, in so far as under such provisions those certificates do not authorise the taking up of such activities under that professional title 1987/1988 Ã sterreich  the diplomas awarded by the Universities of Technology of Vienna and Graz and by the University of Innsbruck, Faculty for Building-Engineering (Bauingenieurwesen) and Architecture (Architektur), in the fields of study of architecture, building-engineering (Bauingenieurwesen), building (Hochbau) and Wirtschaftsingenieurwesen - Bauwesen)  the diplomas awarded by the University for Bodenkultur in the fields of study of Kulturtechnik und Wasserwirtschaft  the diplomas awarded by the University College of Applied Arts in Vienna in architectural studies  the diplomas awarded by the Academy of Fine Arts in Vienna in architectural studies  the diplomas of certified engineers (Ing.) awarded by higher technical colleges or technical colleges for building, plus the licence of Baumeister attesting a minimum of six years of professional experience in Austria, sanctioned by an examination  the diplomas awarded by the University College for artistic and industrial training in Linz, in architectural studies  the certificates of qualification for Civil Engineers or Engineering Consultants in the field of construction (Hochbau, Bauwesen, Wirtschaftsingenieurwesen - Bauwesen, Kulturtechnik und Wasserwirtschaft) according to the Civil Technician Act (Ziviltechnikergesetz, BGBl. No 156/1994) 1997/1998 Polska The diplomas awarded by the faculties of architecture of:  Warsaw University of Technology, Faculty of Architecture in Warszawa (Politechnika Warszawska, WydziaÃ  Architektury); the professional title of architect: inÃ ¼ynier architekt, magister nauk technicznych; inÃ ¼ynier architekt; inÃ ¼yniera magistra architektury; magistra inÃ ¼yniera architektury; magistra inÃ ¼yniera architekta; magister inÃ ¼ynier architekt (from 1945 until 1948, title: inÃ ¼ynier architekt, magister nauk technicznych; from 1951 until 1956, title: inÃ ¼ynier architekt; from 1954 until 1957, 2nd stage, title: inÃ ¼yniera magistra architektury; from 1957 until 1959, title: inÃ ¼yniera magistra architektury; from 1959 until 1964: title: magistra inÃ ¼yniera architektury; from 1964 until 1982, title: magistra inÃ ¼yniera architekta; from 1983 until 1990, title: magister inÃ ¼ynier architekt; since 1991 title: magistra inÃ ¼yniera architekta),  Cracow University of Technology, Faculty of Architecture in KrakÃ ³w (Politechnika Krakowska, WydziaÃ  Architektury); the professional title of architect: magister inÃ ¼ynier architekt (from 1945 until 1953 University of Mining and Metallurgy, Polytechnic Faculty of Architecture  Akademia GÃ ³rniczo-Hutnicza, Politechniczny WydziaÃ  Architektury),  WrocÃ aw University of Technology, Faculty of Architecture in WrocÃ aw (Politechnika WrocÃ awska, WydziaÃ  Architektury); the professional title of architect: inÃ ¼ynier architekt, magister nauk technicznych; magister inÃ ¼ynier architektury; magister inÃ ¼ynier architekt (from 1949 until 1964, title: inÃ ¼ynier architekt, magister nauk technicznych; from 1956 until 1964, title: magister inÃ ¼ynier architektury; since 1964, title: magister inÃ ¼ynier architekt),  Silesian University of Technology, Faculty of Architecture in Gliwice (Politechnika Ã lÃ ska, WydziaÃ  Architektury); the professional title of architect: inÃ ¼ynier architekt; magister inÃ ¼ynier architekt (from 1945 until 1955, Faculty of Engineering and Construction  WydziaÃ  InÃ ¼ynieryjno-Budowlany, title: inÃ ¼ynier architekt; from 1961 until 1969, Faculty of Industrial Construction and General Engineering  WydziaÃ  Budownictwa PrzemysÃ owego i OgÃ ³lnego, title: magister inÃ ¼ynier architekt; from 1969 until 1976, Faculty of Civil Engineering and Architecture  WydziaÃ  Budownictwa i Architektury, title: magister inÃ ¼ynier architekt; since 1977, Faculty of Architecture  WydziaÃ  Architektury, title: magister inÃ ¼ynier architekt and since 1995, title: inÃ ¼ynier architekt),  Poznan University of Technology, Faculty of Architecture in PoznaÃ  (Politechnika PoznaÃ ska, WydziaÃ  Architektury); the professional title of architect: inÃ ¼ynier architektury; inÃ ¼ynier architekt; magister inÃ ¼ynier architekt (from 1945 until 1955 Engineering School, Faculty of Architecture  SzkoÃ a InÃ ¼ynierska, WydziaÃ  Architektury title: inÃ ¼ynier architektury; since 1978, title: magister inÃ ¼ynier architekt and since 1999, title: inÃ ¼ynier architekt),  Technical University of GdaÃ sk, Faculty of Architecture in GdaÃ sk (Politechnika GdaÃ ska, WydziaÃ  Architektury); the professional title of architect: magister inÃ ¼ynier architekt (from 1945 until 1969 Faculty of Architecture  WydziaÃ  Architektury, from 1969 until 1971 Faculty of Civil Engineering and Architecture  WydziaÃ  Budownictwa i Architektury, from 1971 until 1981 Institut of Architecture and Urban Planning  Instytut Architektury i Urbanistyki, since 1981 Faculty of Architecture  WydziaÃ  Architektury),  the BiaÃ ystok Technical University, Faculty of Architecture in BiaÃ ystok (Politechnika BiaÃ ostocka, WydziaÃ  Architektury); the professional title of architect: magister inÃ ¼ynier architekt (from 1975 until 1989 Institut of Architecture  Instytut Architektury),  Technical University of Ã Ã ³dÃ º, Faculty of Civil Engineering, Architecture and Environmental Engineering in Ã Ã ³dÃ º (Politechnika Ã Ã ³dzka, WydziaÃ  Budownictwa, Architektury i InÃ ¼ynierii Ã rodowiska); the professional title of architect: inÃ ¼ynier architekt; magister inÃ ¼ynier architekt (from 1973 until 1993 Faculty of Civil Engineering and Architecture  WydziaÃ  Budownictwa i Architektury and since 1992 Faculty of Civil Engineering, Architecture and Environmental Engineering  WydziaÃ  Budownictwa, Architektury i InÃ ¼ynierii Ã rodowiska; title: from 1973 until 1978, title: inÃ ¼ynier architekt, since 1978, title: magister inÃ ¼ynier architekt),  Technical University of Szczecin, Faculty of Civil Engineering and Architecture in Szczecin (Politechnika SzczeciÃ ska, WydziaÃ  Budownictwa i Architektury); the professional title of architect: inÃ ¼ynier architekt; magister inÃ ¼ynier architekt (from 1948 until 1954 High Engineering School, Faculty of Architecture  WyÃ ¼sza SzkoÃ a InÃ ¼ynierska, WydziaÃ  Architektury, title: inÃ ¼ynier architekt, since 1970, title: magister inÃ ¼ynier architekt and since 1998, title: inÃ ¼ynier architekt), All these diplomas must be accompanied by the certificate of membership issued by the relevant regional architects' chamber in Poland conferring the right to pursue activities in the field of architecture in Poland. 2006/2007 Portugal  the Diploma diploma do curso especial de arquitectura awarded by the Schools of Fine Arts of Lisbon and of Porto  the Architects Diploma diploma de arquitecto awarded by the Schools of Fine Arts of Lisbon and of Porto  the Diploma diploma do curso de arquitectura awarded by the Higher Schools of Fine Arts of Lisbon and Porto  the Diploma diploma de licenciatura em arquitectura awarded by the Higher School of Fine Arts of Lisbon  the Diploma carta de curso de licenciatura em arquitectura awarded by the Technical University of Lisbon and the University of Porto  the university diploma in civil engineering (licenciatura em engenharia civil) awarded by the Higher Technical Institute of the Technical University of Lisbon  the university diploma in civil engineering (licenciatura em engenharia civil) awarded by the Faculty of Engineering (de Engenharia) of the University of Porto  the university diploma in civil engineering (licenciatura em engenharia civil) awarded by the Faculty of Science and Technology of the University of Coimbra  the university diploma in civil engineering, production (licenciatura em engenharia civil, produÃ §Ã £o) awarded by the University of Minho 1987/1988 Slovenija  Univerzitetni diplomirani inÃ ¾enir arhitekture/univerzitetna diplomirana inÃ ¾enirka arhitekture (university diploma in architecture) awarded by the faculty of architecture, accompanied by a certificate of the competent authority in the field of architecture recognised by law, conferring the right to pursue activities in the field of architecture,  University diploma awarded by technical faculties awarding the title of univerzitetni diplomirani inÃ ¾enir (univ.dipl.inÃ ¾.)/univerzitetna diplomirana inÃ ¾enirka accompanied by a certificate of the competent authority in the field of architecture recognised by law, conferring the right to pursue activities in the field of architecture 2006/2007 Slovensko  Diploma in the field of study architecture and building construction (architektÃ ºra a pozemnÃ © staviteÃ ¾stvo) awarded by the Slovak Technical University (SlovenskÃ ¡ vysokÃ ¡ Ã ¡kola technickÃ ¡) in Bratislava in 1950  1952 (title: Ing.),  Diploma in the field of study architecture (architektÃ ºra) awarded by the Faculty of Architecture and Building Construction of the Slovak Technical University (Fakulta architektÃ ºry a pozemnÃ ©ho staviteÃ ¾stva, SlovenskÃ ¡ vysokÃ ¡ Ã ¡kola technickÃ ¡) in Bratislava in 1952  1960 (title: Ing. arch.),  Diploma in the field of study building construction (pozemnÃ © staviteÃ ¾stvo) awarded by the Faculty of Architecture and Building Construction of the Slovak Technical University (Fakulta architektÃ ºry a pozemnÃ ©ho staviteÃ ¾stva, SlovenskÃ ¡ vysokÃ ¡ Ã ¡kola technickÃ ¡) in Bratislava in 1952  1960 (title: Ing.),  Diploma in the field of study architecture (architektÃ ºra) awarded by the Civil Engineering Faculty of the Slovak Technical University (StavebnÃ ¡ fakulta, SlovenskÃ ¡ vysokÃ ¡ Ã ¡kola technickÃ ¡) in Bratislava in 1961  1976, (title: Ing. arch.),  Diploma in the field of study building construction (pozemnÃ © stavby) awarded by the Civil Engineering Faculty of the Slovak Technical University (StavebnÃ ¡ fakulta, SlovenskÃ ¡ vysokÃ ¡ Ã ¡kola technickÃ ¡) in Bratislava in 1961  1976, (title: Ing.),  Diploma in the field of study architecture (architektÃ ºra) awarded by the Faculty of Architecture of the Slovak Technical University (Fakulta architektÃ ºry, SlovenskÃ ¡ vysokÃ ¡ Ã ¡kola technickÃ ¡) in Bratislava since 1977 (title: Ing. arch.),  Diploma in the field of study urban design (urbanizmus) awarded by the Faculty of Architecture of the Slovak Technical University (Fakulta architektÃ ºry, SlovenskÃ ¡ vysokÃ ¡ Ã ¡kola technickÃ ¡) in Bratislava since 1977 (title: Ing. arch.),  Diploma in the field of study building construction (pozemnÃ © stavby) awarded by the Civil Engineering Faculty of the Slovak Technical University (StavebnÃ ¡ fakulta, SlovenskÃ ¡ technickÃ ¡ univerzita) in Bratislava in 1977- 1997 (title: Ing.),  Diploma in the field of study architecture and building construction (architektÃ ºra a pozemnÃ © stavby) awarded by the Civil Engineering Faculty of the Slovak Technical University (StavebnÃ ¡ fakulta, SlovenskÃ ¡ technickÃ ¡ univerzita) in Bratislava since 1998 (title: Ing.),  Diploma in the field of study building construction  specialisation: architecture (pozemnÃ © stavby  Ã ¡pecializÃ ¡cia: architektÃ ºra) awarded by the Civil Engineering Faculty of the Slovak Technical University (StavebnÃ ¡ fakulta, SlovenskÃ ¡ technickÃ ¡ univerzita) in Bratislava in 2000  2001 (title: Ing.),  Diploma in the field of study building construction and architecture (pozemnÃ © stavby a architektÃ ºra) awarded by the Civil Engineering Faculty of the Slovak Technical University (StavebnÃ ¡ fakulta  SlovenskÃ ¡ technickÃ ¡ univerzita) in Bratislava since 2001 (title: Ing.),  Diploma in the field of study architecture (architektÃ ºra) awarded by the Academy of Fine Arts and Design (VysokÃ ¡ Ã ¡kola vÃ ½tvarnÃ ½ch umenÃ ­) in Bratislava since 1969 (title: Akad. arch. until 1990; Mgr. in 1990  1992; Mgr. arch. in 1992  1996; Mgr. art. since 1997),  Diploma in the field of study building construction (pozemnÃ © staviteÃ ¾stvo) awarded by the Civil Engineering Faculty of the Technical University (StavebnÃ ¡ fakulta, TechnickÃ ¡ univerzita) in KoÃ ¡ice in 1981- 1991 (title: Ing.), All these diplomas must be accompanied by:  Authorisation certificate issued by the Slovak Chamber of Architects (SlovenskÃ ¡ komora architektov) in Bratislava without any specification of the field or in the field of building construction (pozemnÃ © stavby) or land use planning (Ã ºzemnÃ © plÃ ¡novanie),  Authorisation certificate issued by the Slovak Chamber of Civil Engineers (SlovenskÃ ¡ komora stavebnÃ ½ch inÃ ¾inierov) in Bratislava in the field of building construction (pozemnÃ © stavby) 2006/2007 Suomi/Finland  the diplomas awarded by the architecture departments of Universities of Technology and the University of Oulu (arkkitehti/arkitekt)  the diplomas awarded by the Institutes of Technology (rakennusarkkitehti/byggnadsarkitekt) 1997/1998 Sverige  the diplomas awarded by the School of Architecture at the Royal Institute of Technology, the Chalmers Institute of Technology and the Institute of Technology at Lund University (arkitekt, university diploma in architecture)  the certificates of membership of the Svenska Arkitekters RiksfÃ ¶rbund (SAR) if the persons concerned have received their training in a State to which this Directive applies 1997/1998 United Kingdom  the qualifications awarded following the passing of examinations of:  the Royal Institute of British Architects  schools of architecture at universities, polytechnics, colleges, academies, schools of technology and art which, as of 10 June 1985, were recognised by the Architects Registration Council of the United Kingdom for the purpose of admission to the Register (Architect)  a certificate stating that its holder has an acquired right to hold the professional title of architect by virtue of section 6 (1) a, 6 (1) b or 6 (1) of the Architects Registration Act 1931 (Architect)  a certificate stating that its holder has an acquired right to hold the professional title of architect by virue of section 2 of the Architects Registration Act 1938 (Architect) 1987/1988 ANNEX VII Documents and certificates which may be required in accordance with Article 50(1) 1. Documents (a) Proof of the nationality of the person concerned. (b) Copies of the attestations of professional competence or of the evidence of formal qualifications giving access to the profession in question, and an attestation of the professional experience of the person concerned where applicable. The competent authorities of the host Member State may invite the applicant to provide information concerning his training to the extent necessary in order to determine the existence of potential substantial differences with the required national training, as laid down in Article 14. Where it is impossible for the applicant to provide this information, the competent authorities of the host Member State shall address the contact point, the competent authority or any other relevant body in the home Member State. (c) For the cases referred to in Article 16, a certificate concerning the nature and duration of the activity issued by the competent authority or body in the home Member State or the Member State from which the foreign national comes. (d) Where the competent authority of a host Member State requires of persons wishing to take up a regulated profession proof that they are of good character or repute or that they have not been declared bankrupt, or suspends or prohibits the pursuit of that profession in the event of serious professional misconduct or a criminal offence, that Member State shall accept as sufficient evidence, in respect of nationals of Member States wishing to pursue that profession in its territory, the production of documents issued by competent authorities in the home Member State or the Member State from which the foreign national comes, showing that those requirements are met. Those authorities must provide the documents required within a period of two months. Where the competent authorities of the home Member State or of the Member State from which the foreign national comes do not issue the documents referred to in the first subparagraph, such documents shall be replaced by a declaration on oath - or, in States where there is no provision for declaration on oath, by a solemn declaration - made by the person concerned before a competent judicial or administrative authority or, where appropriate, a notary or qualified professional body of the home Member State or the Member State from which the person comes; such authority or notary shall issue a certificate attesting the authenticity of the declaration on oath or solemn declaration. (e) Where a host Member State requires of its own nationals wishing to take up a regulated profession, a document relating to the physical or mental health of the applicant, that Member State shall accept as sufficient evidence thereof the presentation of the document required in the home Member State. Where the home Member State does not issue such a document, the host Member State shall accept a certificate issued by a competent authority in that State. In that case, the competent authorities of the home Member State must provide the document required within a period of two months. (f) Where a host Member State requires its own nationals wishing to take up a regulated profession to furnish:  proof of the applicant's financial standing,  proof that the applicant is insured against the financial risks arising from their professional liability in accordance with the laws and regulations in force in the host Member State regarding the terms and extent of cover, that Member State shall accept as sufficient evidence an attestation to that effect issued by the banks and insurance undertakings of another Member State. 2. Certificates To facilitate the application of Title III, Chapter III, of this Directive, Member States may prescribe that, in addition to evidence of formal qualifications, the person who satisfies the conditions of training required must provide a certificate from the competent authorities of his home Member State stating that this evidence of formal qualifications is that covered by this Directive.